Case 1:16-cv-00283-DAD-JLT Document 123-3 Filed 03/08/19 Page 1 of 136




              EXHIBIT A
                           Case 1:16-cv-00283-DAD-JLT Document 123-3 Filed 03/08/19 Page 2 of 136

Date of ServiceTime Spent
                        Caseworker      Activity Code
05/08/2018          2.8 Cynthia Rice    Prepare for Trial or Hearing
05/08/2018          1.2 Marisa Lundin   Prepare for Trial or Hearing
05/07/2018          1.4 Marisa Lundin   Review File or Docs
05/07/2018        12.5 Cynthia Rice     Review File or Docs
05/07/2018          0.2 Marisa Lundin   Miscellaneous
05/07/2018          5.4 Marisa Lundin   Prepare for Trial or Hearing
05/06/2018          10 Cynthia Rice     Review File or Docs
05/06/2018          8.8 Marisa Lundin   Prepare for Trial or Hearing
05/05/2018          6.2 Cynthia Rice    Review File or Docs
05/05/2018          10 Marisa Lundin    Prepare for Trial or Hearing
05/04/2018          0.3 Marisa Lundin   Prepare for Trial or Hearing
05/04/2018          1.4 Cynthia Rice    Prepare for Trial or Hearing
05/03/2018          0.7 Marisa Lundin   Prepare for Trial or Hearing
05/03/2018          1.7 Cynthia Rice    Review File or Docs
05/02/2018          0.4 Marisa Lundin   Meeting
05/02/2018          0.6 Marisa Lundin   Prepare for Trial or Hearing
05/02/2018          2.1 Cynthia Rice    Prepare for Trial or Hearing
04/27/2018          0.3 Marisa Lundin   Correspondence
04/27/2018          2.5 Cynthia Rice    Prepare for Trial or Hearing
04/27/2018        3.83 Cynthia Rice     Prepare for Trial or Hearing
04/27/2018            1 Cynthia Rice    Prepare for Trial or Hearing
04/26/2018          0.4 Marisa Lundin   Prepare for Trial or Hearing
04/26/2018          1.2 Marisa Lundin   Miscellaneous
04/26/2018          1.2 Cynthia Rice    Prepare for Trial or Hearing
04/26/2018          0.7 Cynthia Rice    Prepare for Trial or Hearing
04/26/2018          3.4 Cynthia Rice    Prepare for Trial or Hearing
04/25/2018            1 Cynthia Rice    Correspondence
04/24/2018          0.3 Marisa Lundin   Miscellaneous
04/23/2018          2.5 Cynthia Rice    Court Appearance
04/23/2018          0.2 Cynthia Rice    Prepare for Trial or Hearing
04/20/2018          0.6 Cynthia Rice    Prepare for Trial or Hearing
04/16/2018          0.8 Marisa Lundin   Prepare for Trial or Hearing
04/16/2018          0.2 Marisa Lundin   Miscellaneous
04/16/2018          1.2 Marisa Lundin   Review File or Docs
                       Case 1:16-cv-00283-DAD-JLT Document 123-3 Filed 03/08/19 Page 3 of 136

04/16/2018   0.6   Cynthia Rice    Prepare for Trial or Hearing
04/15/2018   2.5   Cynthia Rice    Prepare for Trial or Hearing
04/13/2018   1.1   Cynthia Rice    Prepare for Trial or Hearing
04/12/2018   1.1   Marisa Lundin   Miscellaneous
04/12/2018     2   Cynthia Rice    Prepare for Trial or Hearing
04/11/2018   2.5   Cynthia Rice    Prepare for Trial or Hearing
04/10/2018   0.5   Cynthia Rice    Prepare for Trial or Hearing
04/09/2018   0.4   Marisa Lundin   Review File or Docs
04/08/2018     4   Cynthia Rice    Prepare for Trial or Hearing
04/06/2018   0.8   Cynthia Rice    Prepare for Trial or Hearing
04/05/2018   1.3   Cynthia Rice    Prepare for Trial or Hearing
04/04/2018   1.2   Marisa Lundin   Prepare for Trial or Hearing
04/04/2018   2.6   Cynthia Rice    Prepare for Trial or Hearing
04/04/2018   2.7   Cynthia Rice    Prepare for Trial or Hearing
04/03/2018   0.3   Marisa Lundin   Miscellaneous
04/03/2018   4.8   Cynthia Rice    Prepare for Trial or Hearing
04/02/2018   0.3   Marisa Lundin   Miscellaneous
04/02/2018     2   Cynthia Rice    Prepare for Trial or Hearing
04/02/2018   0.8   Marisa Lundin   Prepare for Trial or Hearing
04/02/2018   0.3   Marisa Lundin   Review File or Docs
04/01/2018   0.6   Marisa Lundin   Review File or Docs
03/30/2018   1.3   Marisa Lundin   Prepare for Trial or Hearing
03/30/2018   1.2   Cynthia Rice    Prepare for Trial or Hearing
03/29/2018   2.3   Marisa Lundin   Review File or Docs
03/28/2018   0.4   Marisa Lundin   Miscellaneous
03/28/2018   0.3   Cynthia Rice    Miscellaneous
03/28/2018   0.8   Cynthia Rice    Prepare for Trial or Hearing
03/23/2018   1.4   Marisa Lundin   Review File or Docs
03/23/2018   4.2   Marisa Lundin   Meeting
03/21/2018   0.3   Marisa Lundin   Miscellaneous
03/20/2018   1.4   Marisa Lundin   Review File or Docs
03/20/2018     2   Marisa Lundin   Prepare for Trial or Hearing
03/19/2018   1.2   Marisa Lundin   Review File or Docs
03/19/2018   2.5   Cynthia Rice    Prepare for Trial or Hearing
03/19/2018   0.5   Cynthia Rice    Document Review or Preparation
                       Case 1:16-cv-00283-DAD-JLT Document 123-3 Filed 03/08/19 Page 4 of 136

03/18/2018   4.2   Marisa Lundin   Prepare for Trial or Hearing
03/17/2018   1.3   Marisa Lundin   Prepare for Trial or Hearing
03/17/2018   2.5   Marisa Lundin   Administrative Hearing Appearance
03/16/2018   0.3   Marisa Lundin   Prepare for Trial or Hearing
03/16/2018     1   Marisa Lundin   Prepare for Trial or Hearing
03/16/2018   0.4   Marisa Lundin   Legal Research
03/15/2018   0.9   Marisa Lundin   Prepare for Trial or Hearing
03/15/2018   0.6   Marisa Lundin   Prepare for Trial or Hearing
03/15/2018   0.4   Marisa Lundin   Prepare for Trial or Hearing
03/15/2018   0.8   Marisa Lundin   Prepare for Trial or Hearing
03/14/2018   0.3   Cynthia Rice    Telephone Communication
03/13/2018   0.3   Marisa Lundin   Meeting
03/13/2018   0.2   Cynthia Rice    Correspondence
03/09/2018   2.8   Cynthia Rice    Prepare for Trial or Hearing
03/02/2018   0.2   Cynthia Rice    Prepare for Trial or Hearing
03/01/2018   0.2   Cynthia Rice    Prepare for Trial or Hearing
02/23/2018   15    Cynthia Rice    Mediation or Arbitration Appearance
02/22/2018     2   Cynthia Rice    Mediation or Arbitration Preparation
02/21/2018   1.5   Cynthia Rice    Mediation or Arbitration Preparation
02/14/2018   0.9   Cynthia Rice    Document Review or Preparation
02/12/2018   0.3   Cynthia Rice    Interview Client
02/12/2018   0.3   Cynthia Rice    Negotiation
02/08/2018   0.2   Cynthia Rice    Miscellaneous
02/07/2018   0.2   Cynthia Rice    Review File or Docs
02/06/2018   3.4   Cynthia Rice    Discovery
02/05/2018   0.3   Cynthia Rice    Discovery
02/05/2018   3.2   Cynthia Rice    Discovery
02/04/2018   2.5   Cynthia Rice    Discovery
02/03/2018     1   Cynthia Rice    Discovery
01/29/2018   1.5   Marisa Lundin   Review File or Docs
01/26/2018   0.2   Cynthia Rice    Discovery
01/25/2018   0.3   Cynthia Rice    Discovery
01/24/2018   0.4   Cynthia Rice    Discovery
01/22/2018   0.2   Cynthia Rice    Discovery
01/22/2018     5   Marisa Lundin   Investigation
                        Case 1:16-cv-00283-DAD-JLT Document 123-3 Filed 03/08/19 Page 5 of 136

01/19/2018    0.3   Marisa Lundin   Miscellaneous
01/19/2018    0.3   Marisa Lundin   Miscellaneous
01/19/2018    0.8   Cynthia Rice    Discovery
01/18/2018    0.5   Cynthia Rice    Document Review or Preparation
01/18/2018    0.3   Cynthia Rice    Discovery
01/17/2018    0.4   Cynthia Rice    Discovery
01/11/2018    0.8   Cynthia Rice    Discovery
01/09/2018      2   Marisa Lundin   Document Review or Preparation
01/09/2018    1.2   Cynthia Rice    Document Review or Preparation
01/08/2018      4   Marisa Lundin   Document Review or Preparation
01/08/2018      2   Marisa Lundin   Discovery
01/08/2018    0.9   Cynthia Rice    Discovery
01/07/2018      4   Marisa Lundin   Document Review or Preparation
01/06/2018    3.5   Marisa Lundin   Document Review or Preparation
01/05/2018      4   Marisa Lundin   Document Review or Preparation
01/05/2018    0.5   Marisa Lundin   Miscellaneous
01/05/2018      3   Cynthia Rice    Discovery
01/04/2018      3   Cynthia Rice    Review File or Docs
01/03/2018      1   Cynthia Rice    Legal Research
01/02/2018    5.6   Cynthia Rice    Negotiation
12/20/2017    0.5   Marisa Lundin   Miscellaneous
12/20/2017   0.25   Marisa Lundin   Miscellaneous
12/20/2017   0.25   Marisa Lundin   Miscellaneous
12/19/2017    0.5   Cynthia Rice    Discovery
12/18/2017    0.7   Cynthia Rice    Meeting
12/14/2017    8.5   Marisa Lundin   Discovery
12/13/2017    1.5   Marisa Lundin   Discovery
12/11/2017    0.8   Cynthia Rice    Review File or Docs
12/08/2017   0.25   Marisa Lundin   Discovery
12/08/2017      7   Marisa Lundin   Discovery
12/07/2017    0.5   Marisa Lundin   Miscellaneous
12/07/2017      6   Marisa Lundin   Discovery
12/07/2017   0.25   Marisa Lundin   Discovery
12/06/2017      1   Marisa Lundin   Discovery
12/06/2017      1   Marisa Lundin   Discovery
                        Case 1:16-cv-00283-DAD-JLT Document 123-3 Filed 03/08/19 Page 6 of 136

12/06/2017      6   Marisa Lundin   Discovery
12/05/2017   0.25   Marisa Lundin   Correspondence
12/05/2017    2.5   Marisa Lundin   Discovery
12/04/2017    0.5   Marisa Lundin   Telephone Communication
12/03/2017      1   Marisa Lundin   Discovery
12/02/2017    0.1   Cynthia Rice    Discovery
12/01/2017   0.25   Marisa Lundin   Telephone Communication
12/01/2017      8   Marisa Lundin   Discovery
11/30/2017      5   Marisa Lundin   Discovery
11/30/2017    1.1   Cynthia Rice    Discovery
11/29/2017      1   Marisa Lundin   Telephone Communication
11/29/2017      1   Cynthia Rice    Discovery
11/27/2017    0.3   Cynthia Rice    Document Review or Preparation
11/27/2017      1   Cynthia Rice    Review File or Docs
11/27/2017    0.2   Cynthia Rice    Document Review or Preparation
11/27/2017    0.4   Cynthia Rice    Prepare for Trial or Hearing
11/26/2017      4   Marisa Lundin   Document Review or Preparation
11/26/2017    0.8   Cynthia Rice    Prepare for Trial or Hearing
11/25/2017      5   Marisa Lundin   Discovery
11/24/2017    0.5   Cynthia Rice    Document Review or Preparation
11/24/2017      3   Marisa Lundin   Review File or Docs
11/24/2017      1   Marisa Lundin   Document Review or Preparation
11/24/2017    0.2   Cynthia Rice    Discovery
11/21/2017    3.1   Cynthia Rice    Document Review or Preparation
11/21/2017   0.25   Marisa Lundin   Review File or Docs
11/21/2017   0.75   Marisa Lundin   Telephone Communication
11/21/2017    1.1   Cynthia Rice    Review File or Docs
11/20/2017    1.5   Marisa Lundin   Discovery
11/20/2017      6   Cynthia Rice    Discovery
11/19/2017    1.2   Cynthia Rice    Discovery
11/19/2017    2.4   Cynthia Rice    Discovery
11/17/2017    0.5   Cynthia Rice    Discovery
11/16/2017      2   Cynthia Rice    Document Review or Preparation
11/16/2017      1   Marisa Lundin   Document Review or Preparation
11/15/2017    0.8   Cynthia Rice    Discovery
                       Case 1:16-cv-00283-DAD-JLT Document 123-3 Filed 03/08/19 Page 7 of 136

11/13/2017      3   Marisa Lundin Miscellaneous
11/13/2017    0.4   Cynthia Rice    Discovery
11/13/2017   0.25   Marisa Lundin Review File or Docs
11/12/2017      2   Marisa Lundin Review File or Docs
11/12/2017    0.5   Cynthia Rice    Review File or Docs
11/10/2017   0.75   Marisa Lundin Miscellaneous
11/10/2017    0.4   Cynthia Rice    Discovery
11/09/2017   0.25   Marisa Lundin Miscellaneous
11/09/2017      3   Marisa Lundin Discovery
11/09/2017      1   Cynthia Rice    Meeting
11/07/2017    6.5   Marisa Lundin Miscellaneous
11/07/2017    0.6   Cynthia Rice    Discovery
11/07/2017      1   Cynthia Rice    Review File or Docs
11/06/2017    0.5   Marisa Lundin Miscellaneous
11/06/2017    0.6   Cynthia Rice    Discovery
10/11/2017    0.7   Cynthia Rice    Discovery
10/10/2017    1.1   Cynthia Rice    Interview Client
09/28/2017    0.2   Cynthia Rice    Correspondence
09/28/2017    0.5   Sahar Durali    Correspondence
09/28/2017    0.2   Cynthia Rice    Document Review or Preparation
06/29/2017    0.2   Cynthia Rice    Document Review or Preparation
06/28/2017    0.2   Cynthia Rice    Correspondence
06/23/2017    0.3   Cynthia Rice    Review File or Docs
06/19/2017    0.4   Cynthia Rice    Discovery
06/16/2017    0.2   Cynthia Rice    Discovery
06/07/2017    0.3   Cynthia Rice    Discovery
05/01/2017    0.4   Sahar Durali    Document Review or Preparation
03/30/2017    0.2   Cynthia Rice    Prepare for Trial or Hearing
03/28/2017    0.5   Rebecca Buckleystein
                                    Telephone Communication
03/28/2017    0.1   Rebecca Buckleystein
                                    Telephone Communication
03/24/2017    0.1   Rebecca Buckleystein
                                    Miscellaneous
03/23/2017    0.2   Rebecca Buckleystein
                                    Miscellaneous
03/22/2017    0.3   Rebecca Buckleystein
                                    Telephone Communication
03/20/2017    9.2   Cynthia Rice    Discovery
03/20/2017    6.5   Sahar Durali    Discovery
                       Case 1:16-cv-00283-DAD-JLT Document 123-3 Filed 03/08/19 Page 8 of 136

03/19/2017    3.9   Cynthia Rice    Discovery
03/19/2017      6   Cynthia Rice    Discovery
03/17/2017    0.5   Cynthia Rice    Discovery
03/16/2017   2.75   Cynthia Rice    Discovery
03/14/2017    0.3   Sahar Durali    Correspondence
03/14/2017    0.4   Cynthia Rice    Miscellaneous
03/10/2017      1   Sahar Durali    Discovery
03/09/2017      2   Sahar Durali    Document Review or Preparation
03/09/2017    0.3   Cynthia Rice    Discovery
03/08/2017    0.4   Sahar Durali    Discovery
03/07/2017    2.5   Sahar Durali    Document Review or Preparation
03/06/2017    0.6   Sahar Durali    Discovery
03/06/2017    0.3   Cynthia Rice    Review File or Docs
03/03/2017    0.2   Cynthia Rice    Discovery
03/01/2017    1.1   Sahar Durali    Discovery
02/28/2017    1.7   Sahar Durali    Document Review or Preparation
02/27/2017    0.2   Cynthia Rice    Discovery
02/27/2017    0.6   Sahar Durali    Document Review or Preparation
02/24/2017    0.7   Cynthia Rice    Discovery
02/24/2017    0.5   Rebecca Buckleystein
                                    Telephone Communication
02/22/2017    1.5   Cynthia Rice    Discovery
02/14/2017    0.9   Sahar Durali    Document Review or Preparation
02/14/2017   0.65   Rebecca Buckleystein
                                    Document Review or Preparation
02/14/2017    0.5   Rebecca Buckleystein
                                    Telephone Communication
02/14/2017    0.5   Rebecca Buckleystein
                                    Review File or Docs
02/13/2017    0.6   Cynthia Rice    X Case Conference
01/24/2017    0.1   Rebecca Buckleystein
                                    Correspondence
01/04/2017    0.2   Cynthia Rice    Correspondence
12/28/2016    0.4   Cynthia Rice    Review File or Docs
12/20/2016    0.1   Rebecca Buckleystein
                                    Correspondence
12/20/2016    0.3   Rebecca Buckleystein
                                    Document Review or Preparation
12/20/2016    0.6   Cynthia Rice    X Case Conference
12/15/2016    0.3   Cynthia Rice    Review File or Docs
12/12/2016    0.2   Rebecca Buckleystein
                                    Miscellaneous
12/10/2016    0.3   Cynthia Rice    Document Review or Preparation
                        Case 1:16-cv-00283-DAD-JLT Document 123-3 Filed 03/08/19 Page 9 of 136

11/18/2016      1   Cynthia Rice    Review File or Docs
11/04/2016    0.2   Rebecca Buckleystein
                                    Correspondence
11/03/2016      4   Rebecca Buckleystein
                                    Discovery
11/02/2016    3.2   Rebecca Buckleystein
                                    Discovery
11/02/2016   5.25   Rebecca Buckleystein
                                    Discovery
11/01/2016    0.5   Rebecca Buckleystein
                                    Telephone Communication
10/31/2016    0.5   Rebecca Buckleystein
                                    Discovery
10/31/2016     12   Cynthia Rice    Discovery
10/30/2016    7.5   Cynthia Rice    Discovery
10/29/2016    1.2   Cynthia Rice    Discovery
10/28/2016    1.3   Cynthia Rice    Discovery
10/25/2016    0.3   Cynthia Rice    Discovery
10/25/2016    0.3   Rebecca Buckleystein
                                    Correspondence
10/25/2016    0.2   Rebecca Buckleystein
                                    Correspondence
10/24/2016    0.4   Cynthia Rice    Discovery
10/21/2016    0.3   Cynthia Rice    Investigation
10/21/2016    0.3   Cynthia Rice    Mediation or Arbitration Appearance
10/19/2016    0.5   Rebecca Buckleystein
                                    Document Review or Preparation
10/14/2016    0.3   Cynthia Rice    Document Review or Preparation
10/06/2016   0.75   Rebecca Buckleystein
                                    Legal Research
10/06/2016    0.5   Rebecca Buckleystein
                                    Document Review or Preparation
10/05/2016    1.1   Cynthia Rice    Discovery
10/05/2016   0.25   Rebecca Buckleystein
                                    Telephone Communication
10/05/2016    0.5   Rebecca Buckleystein
                                    Telephone Communication
09/28/2016    0.2   Rebecca Buckleystein
                                    Correspondence
09/27/2016    0.5   Rebecca Buckleystein
                                    Telephone Communication
09/18/2016    0.3   Cynthia Rice    Investigation
09/15/2016    0.3   Cynthia Rice    Review File or Docs
09/12/2016    0.4   Cynthia Rice    Telephone Communication
09/12/2016    0.3   Cynthia Rice    Correspondence
08/05/2016    0.1   Rebecca Buckleystein
                                    Correspondence
07/25/2016    0.7   Cynthia Rice    Review File or Docs
07/25/2016    0.1   Cynthia Rice    Discovery
07/24/2016    3.5   Cynthia Rice    Document Review or Preparation
07/24/2016    0.3   Cynthia Rice    Discovery
                       Case 1:16-cv-00283-DAD-JLT Document 123-3 Filed 03/08/19 Page 10 of 136

07/22/2016    0.4   Cynthia Rice    Discovery
07/21/2016    0.2   Cynthia Rice    Discovery
07/20/2016    0.3   Cynthia Rice    Discovery
07/14/2016    0.2   Rebecca Buckleystein
                                    N/A
07/13/2016   0.75   Rebecca Buckleystein
                                    Travel Case-Related
07/13/2016    0.5   Rebecca Buckleystein
                                    N/A
07/13/2016    1.5   Rebecca Buckleystein
                                    Meeting
07/13/2016    0.5   Rebecca Buckleystein
                                    Telephone Communication
07/13/2016      1   Rebecca Buckleystein
                                    Travel Case-Related
07/12/2016    0.5   Rebecca Buckleystein
                                    Discovery
07/12/2016    0.2   Rebecca Buckleystein
                                    Correspondence
07/11/2016    0.3   Rebecca Buckleystein
                                    Telephone Communication
07/05/2016    0.3   Cynthia Rice    Correspondence
07/03/2016    1.1   Cynthia Rice    Discovery
07/01/2016    0.2   Cynthia Rice    Miscellaneous
06/23/2016    2.1   Cynthia Rice    Court Appearance
06/23/2016      1   Rebecca Buckleystein
                                    Prepare for Trial or Hearing
06/16/2016    0.6   Cynthia Rice    Review File or Docs
06/14/2016    0.5   Cynthia Rice    Miscellaneous
06/10/2016    0.3   Cynthia Rice    Correspondence
06/10/2016   0.25   Rebecca Buckleystein
                                    Correspondence
06/09/2016    1.7   Cynthia Rice    Attend Hearing
05/25/2016    0.2   Cynthia Rice    N/A
04/13/2016    0.3   Cynthia Rice    Review File or Docs
04/08/2016    0.1   Maureen Keffer Telephone Communication
03/22/2016    0.6   Maureen Keffer Document Review or Preparation
03/21/2016    0.7   Maureen Keffer Document Review or Preparation
03/21/2016    0.2   Maureen Keffer Correspondence
03/18/2016    0.4   Maureen Keffer Investigation
03/17/2016    0.3   Cynthia Rice    X Case Conference
03/17/2016    0.1   Maureen Keffer Miscellaneous
03/17/2016    0.8   Maureen Keffer Telephone Communication
03/17/2016    0.1   Maureen Keffer Correspondence
03/09/2016    0.1   Maureen Keffer Discovery
03/07/2016    0.1   Maureen Keffer Correspondence
                      Case 1:16-cv-00283-DAD-JLT Document 123-3 Filed 03/08/19 Page 11 of 136

03/04/2016   0.2   Maureen Keffer   N/A
03/03/2016   0.1   Maureen Keffer   Miscellaneous
03/02/2016   0.1   Maureen Keffer   Correspondence
03/02/2016   0.3   Maureen Keffer   Correspondence
03/01/2016   0.5   Maureen Keffer   Document Review or Preparation
03/01/2016   0.5   Maureen Keffer   Correspondence
02/26/2016   0.2   Maureen Keffer   Telephone Communication
02/26/2016   0.1   Maureen Keffer   Document Review or Preparation
02/25/2016   0.4   Maureen Keffer   Document Review or Preparation
02/24/2016   0.2   Maureen Keffer   Correspondence
02/23/2016   0.2   Maureen Keffer   Correspondence
02/22/2016   0.6   Sahar Durali     Document Review or Preparation
02/19/2016   0.2   Maureen Keffer   Telephone Communication
02/19/2016   1.7   Maureen Keffer   Document Review or Preparation
02/18/2016   0.2   Maureen Keffer   Correspondence
02/18/2016   0.1   Maureen Keffer   Correspondence
02/15/2016   0.6   Maureen Keffer   Correspondence
02/12/2016   0.2   Maureen Keffer   Correspondence
02/12/2016   0.2   Maureen Keffer   Correspondence
02/11/2016   1.8   Maureen Keffer   Document Review or Preparation
02/10/2016   3.3   Maureen Keffer   Document Review or Preparation
02/10/2016   0.4   Maureen Keffer   Telephone Communication
02/10/2016   0.3   Maureen Keffer   Telephone Communication
02/10/2016   0.3   Maureen Keffer   Correspondence
02/03/2016   2.7   Maureen Keffer   Document Review or Preparation
02/02/2016   1.3   Cynthia Rice     Review File or Docs
02/02/2016   1.9   Cynthia Rice     Document Review or Preparation
02/02/2016   0.2   Maureen Keffer   Correspondence
02/01/2016   0.3   Maureen Keffer   Correspondence
02/01/2016   1.3   Maureen Keffer   Document Review or Preparation
01/21/2016   0.1   Maureen Keffer   N/A
01/21/2016   0.2   Maureen Keffer   Correspondence
01/20/2016   0.1   Maureen Keffer   Correspondence
01/20/2016   0.3   Maureen Keffer   Correspondence
01/19/2016   0.2   Maureen Keffer   Correspondence
                      Case 1:16-cv-00283-DAD-JLT Document 123-3 Filed 03/08/19 Page 12 of 136

01/19/2016   0.4   Cynthia Rice     Travel Case-Related
01/15/2016   0.1   Maureen Keffer   Correspondence
01/13/2016   0.2   Maureen Keffer   Correspondence
01/07/2016   0.5   Maureen Keffer   Telephone Communication
01/04/2016   0.2   Maureen Keffer   Correspondence
12/22/2015   1.4   Maureen Keffer   Document Review or Preparation
12/18/2015   0.1   Maureen Keffer   N/A
12/18/2015   0.1   Maureen Keffer   Correspondence
12/11/2015   1.5   Maureen Keffer   Document Review or Preparation
12/11/2015   0.5   Maureen Keffer   Legal Research
12/11/2015     2   Maureen Keffer   Document Review or Preparation
12/10/2015   0.1   Maureen Keffer   Correspondence
12/10/2015   2.5   Maureen Keffer   Document Review or Preparation
12/03/2015   0.5   Maureen Keffer   Review File or Docs
12/03/2015   0.4   Maureen Keffer   Review File or Docs
12/02/2015   0.2   Maureen Keffer   Correspondence
12/02/2015   0.3   Maureen Keffer   Telephone Communication
11/30/2015   0.1   Maureen Keffer   Correspondence
10/22/2015   0.3   Maureen Keffer   Miscellaneous
10/22/2015   0.3   Maureen Keffer   Correspondence
10/21/2015   0.3   Maureen Keffer   Correspondence
10/19/2015   0.1   Maureen Keffer   Correspondence
10/16/2015     2   Maureen Keffer   Meeting
10/16/2015   5.3   Maureen Keffer   Travel Case-Related
10/15/2015   0.3   Maureen Keffer   Telephone Communication
10/15/2015   0.2   Maureen Keffer   Correspondence
10/15/2015   0.3   Maureen Keffer   Correspondence
10/14/2015   0.2   Maureen Keffer   N/A
10/14/2015   0.5   Maureen Keffer   Correspondence
10/14/2015   0.2   Maureen Keffer   Correspondence
10/13/2015   0.4   Maureen Keffer   Telephone Communication
09/24/2015   0.2   Maureen Keffer   N/A
09/08/2015   0.2   Maureen Keffer   Telephone Communication
08/27/2015   0.6   Sahar Durali     Document Review or Preparation
08/24/2015   0.4   Sahar Durali     Document Review or Preparation
                      Case 1:16-cv-00283-DAD-JLT Document 123-3 Filed 03/08/19 Page 13 of 136

08/19/2015   0.8   Sahar Durali     Telephone Communication
08/19/2015   0.2   Maureen Keffer   Miscellaneous
08/19/2015   0.5   Maureen Keffer   N/A
08/19/2015   0.3   Maureen Keffer   Telephone Communication
08/19/2015   0.2   Maureen Keffer   Telephone Communication
08/14/2015   0.7   Maureen Keffer   Legal Research
08/14/2015   0.3   Maureen Keffer   Telephone Communication
08/13/2015   0.1   Maureen Keffer   Correspondence
08/13/2015   0.1   Maureen Keffer   Correspondence
08/12/2015   0.3   Maureen Keffer   Correspondence
08/12/2015   0.8   Maureen Keffer   Legal Research
08/12/2015   0.3   Maureen Keffer   Correspondence
08/12/2015   0.5   Maureen Keffer   Telephone Communication
08/12/2015   0.1   Maureen Keffer   Telephone Communication
08/12/2015   0.1   Maureen Keffer   Telephone Communication
08/10/2015   0.2   Maureen Keffer   Miscellaneous
08/06/2015   0.5   Maureen Keffer   Meeting
08/06/2015   1.3   Maureen Keffer   Meeting
08/06/2015   2.1   Sahar Durali     Meeting
08/06/2015   0.1   Maureen Keffer   Correspondence
08/06/2015     5   Maureen Keffer   Travel Case-Related
08/05/2015   0.6   Maureen Keffer   Document Review or Preparation
08/05/2015   0.8   Maureen Keffer   Document Review or Preparation
08/05/2015   0.2   Maureen Keffer   Correspondence
08/04/2015   0.2   Maureen Keffer   Correspondence
08/04/2015   0.2   Maureen Keffer   Correspondence
08/03/2015     1   Maureen Keffer   Document Review or Preparation
08/03/2015   0.2   Maureen Keffer   N/A
08/03/2015   0.2   Maureen Keffer   Correspondence
08/03/2015   0.3   Maureen Keffer   Correspondence
07/31/2015   0.2   Maureen Keffer   Miscellaneous
07/31/2015   0.3   Maureen Keffer   Miscellaneous
07/31/2015   0.2   Maureen Keffer   Miscellaneous
07/30/2015   0.2   Maureen Keffer   Correspondence
07/28/2015   0.3   Maureen Keffer   Meeting
                      Case 1:16-cv-00283-DAD-JLT Document 123-3 Filed 03/08/19 Page 14 of 136

07/28/2015   1.7   Maureen Keffer   Miscellaneous
07/23/2015   0.3   Maureen Keffer   Meeting
07/22/2015   0.2   Maureen Keffer   Correspondence
07/22/2015   0.2   Maureen Keffer   Miscellaneous
07/21/2015   0.6   Maureen Keffer   Miscellaneous
07/21/2015   0.2   Maureen Keffer   Correspondence
07/21/2015   0.1   Maureen Keffer   Miscellaneous
07/21/2015   0.2   Maureen Keffer   Correspondence
07/17/2015   1.3   Maureen Keffer   Correspondence
07/16/2015   0.5   Maureen Keffer   Correspondence
07/15/2015   0.6   Maureen Keffer   Correspondence
07/15/2015   0.5   Maureen Keffer   Correspondence
07/15/2015   0.2   Maureen Keffer   N/A
07/14/2015   0.3   Maureen Keffer   Correspondence
07/14/2015   1.5   Maureen Keffer   Correspondence
07/14/2015   0.2   Maureen Keffer   Telephone Communication
07/14/2015   0.5   Maureen Keffer   Correspondence
06/25/2015   0.2   Maureen Keffer   Telephone Communication
06/24/2015   0.2   Maureen Keffer   N/A
06/24/2015   0.7   Maureen Keffer   Correspondence
06/24/2015   0.3   Maureen Keffer   Miscellaneous
06/23/2015   0.2   Maureen Keffer   Telephone Communication
06/19/2015   0.1   Maureen Keffer   Correspondence
06/17/2015   0.5   Maureen Keffer   Investigation
06/17/2015   0.5   Maureen Keffer   Meeting
06/08/2015   0.3   Maureen Keffer   Correspondence
06/05/2015   0.5   Maureen Keffer   Miscellaneous
06/05/2015   0.1   Maureen Keffer   Investigation
06/02/2015   0.6   Maureen Keffer   Miscellaneous
06/02/2015     1   Maureen Keffer   Investigation
06/01/2015   0.4   Maureen Keffer   Investigation
06/01/2015   0.3   Maureen Keffer   Telephone Communication
05/29/2015   0.1   Maureen Keffer   Telephone Communication
05/28/2015   0.2   Maureen Keffer   Telephone Communication
05/26/2015   0.2   Maureen Keffer   Telephone Communication
                         Case 1:16-cv-00283-DAD-JLT Document 123-3 Filed 03/08/19 Page 15 of 136

05/26/2015      0.1   Maureen Keffer   Telephone Communication
05/26/2015      0.3   Maureen Keffer   Investigation
05/26/2015      0.3   Maureen Keffer   Correspondence
05/26/2015      0.2   Maureen Keffer   Telephone Communication
05/22/2015      0.3   Maureen Keffer   Telephone Communication
05/20/2015      0.5   Maureen Keffer   Correspondence
05/20/2015      0.2   Maureen Keffer   Correspondence
05/20/2015      0.4   Maureen Keffer   Negotiation
05/19/2015      1.5   Maureen Keffer   Legal Research
05/19/2015      0.8   Maureen Keffer   Investigation
05/19/2015      0.1   Maureen Keffer   Correspondence
05/19/2015      0.2   Maureen Keffer   Correspondence
05/18/2015        1   Maureen Keffer   Legal Research
05/18/2015      0.4   Maureen Keffer   Telephone Communication
05/18/2015      0.8   Maureen Keffer   Correspondence
05/18/2015      0.3   Maureen Keffer   Document Review or Preparation
05/18/2015      0.2   Maureen Keffer   Telephone Communication
05/15/2015      0.5   Maureen Keffer   Correspondence
05/15/2015      0.2   Maureen Keffer   Correspondence
05/15/2015      0.7   Maureen Keffer   Legal Research
05/15/2015      0.1   Maureen Keffer   Telephone Communication
05/08/2015      1.5   Maureen Keffer   Correspondence
05/08/2015      0.2   Maureen Keffer   Telephone Communication
05/06/2015      0.2   Maureen Keffer   Investigation
05/06/2015      0.1   Maureen Keffer   Correspondence
             558.13
                            Case 1:16-cv-00283-DAD-JLT Document 123-3 Filed 03/08/19 Page 16 of 136

Activity Details
finalize ps and as for default
Review and edit attorney declaration and adding citations to p's and a's
Reviewing docs produced by Gallardo / KCCI / Kooner for p's and a's
default
Emails and instructions to staff re: signatures on client decs for prove up hearing
Reviewing depositions and drafting fact section
default
Drafting and edits to fact section for prove up hearing p's and a's, includes record review for citations
default
Drafting fact section for prove up hearing p's and a's, includes record review for citations
Emails with co counsel re: prove up hearing
default prove up
Drafting fact section outline for p's and a's and emails with CLR editing it
Gallardo default
Reviewing declarations w / Plaintiffs Lucia and Antonio Torres and getting sigantures
Call with co counsel re prove up hearing and follow up emails
defalut judgment ps and as
Emails with co counsel and CLR re prove up hearing
default judgement
Declaration in Support of Default
default judgment prep
Edits to MIranda dec for prove up and sending to translator
Final edits to Mirandas' client decs for prove up hearing, emailing to translator and instructions to staff
Review, audit and revise Exh 20 PAGA penalties Gallardo Default and trial
PAGA Exhbit
draft default judgment prove up Gallardo Defts
default judgment prep
Emails to CLR and co counsel re Prove Up Declarations and status conference update
Pre Trial Confernence, prep and debrief
pre trial conference prep
prep for pre trial conf
Edits to joint status conf statement and emails re witness and exhibit list
Additional emails with co counsel and CLR re: joint conference statement and witness list
Cumulative time spent reviewing drafts of Joint Conference Statement, Exhibit and Witness list
                            Case 1:16-cv-00283-DAD-JLT Document 123-3 Filed 03/08/19 Page 17 of 136

pre trial conf statement
pre trial conf statement
Revise pre trial conf statement
Edits to decs, meeting with staff re client signatures on decs for prove up
pretrial statement
damages calcs and pre trial statement
meet and confer re pre trial staement
Edits to Maria Teresa's declaration for prove up hearing and instructions to Fausto
draft of joint pre trial conference statement
review PAGA worker list for trial exhibit
trial and default prep
Drafting Maria Teresa's declaration and sending to translator
Prepare Summary Exhibits for Trial
counsel call and prep of exhibits for trial and default
Decs to translator
Trial prep and default dec
Texts and TC to Fausto re: signature from Ezequiel for declaration and follow up questions to Francisco
prepare PAGA Summary Exhibit
Final edits to Francisco Viera's dec plus follow up questions to client
Coordinate with Fausto re: Ezequiel's signature on declaration
Edits to Ezequiel Aguilar from Marco's draft, finalizing and sending to translator
Discussing final edits to Marco on declarations for prove up and uploading all documents
trial prep
Updating decs for Crew 1 after client meeting
Emails updating team on client meeting re declarations, setting up calls
default judgment decs
Exhibit List for damages and Default judgment
Reviewing and sorting files in prep of group client meeting
In person meeting with co-counsel in Arvin with Crews 1 and 2
Emails with transcriber re declarations
File review to analyze need for supplemental interrogatories
Incorporating edits into declarations for prove up hearing
Instructions to staff and clarifying questions to plaintiffs re decs for prove up hearing
dec fror default and identification of docs for pretrial
dec ISO default judgment
                            Case 1:16-cv-00283-DAD-JLT Document 123-3 Filed 03/08/19 Page 18 of 136

Drafting decs for remainder of clients and circulating for review
Drafting declarations for Maria de Jesus and Artemio Santiago
Editing declarations for Lucia Torres, Lucaria Tenorio; drafting decs for Carlos Pedro, Cristino Santiago
Meeting with Fausto re: questions to clients re declarations for prove up hearing
Finalize drafts of declarations for Crew I and 2 and email co-counsel for edits
Researching requirements for prove up hearing
Legal research: reviewing past order granting default judgment from Eastern District
Draft Lucaria Tenorio's dec for prove up hearing
Drafting questions for clients confirming facts to go into declarations for prove up hearing
Drafting Lucia Torres' declaration for prove up hearing
call with Sharada re Factual summaries for default
Scheduling declarations for prove up hearing with Fausto; email to CLR and Marco re scheduling
followp with Randy Rumpf
trial prep meeting with co counsel
coordinate trial planning meeting
emails re trial prep meeting
settlment conference
prep for settlment conf
settlemn conf statement
settlement conference statement
forrward and depo trans for summarization
email re settlement conference
forward depo, disc re filing
Court entry of Default re Gallardos
Hardeep Kaur depo
emiails re interpreter
Pawan Kooner depo and debrief
Nawan Kooner depo prep
prep for Kooner and Kaur depos
Migrating jump drive docs to DropBox from inspection of Gallardo computers
amended depo notices
order received extending discovery cut off
stip to modify scheduling order
email to RRumph re stipulation
Inspection of Gallardo's computer with forensic IT expert, includes travel and document preparation
                            Case 1:16-cv-00283-DAD-JLT Document 123-3 Filed 03/08/19 Page 19 of 136

Emails re: computer inspection of Gallardo computer on 1/21
Emails re-scheduling depos of Hardeep and Pawan
depositins and computer inspections
stip re depositions of PKooner and HKaur
stip re depositions of PKooner and HKaur
amended desposition notices of Kaur and P Kooner
emails and calendaring of new depo dates
Final prep for Hardeep; Emails re interpreter for Hardeep's depo, emails re: canceling depos and re-scheduling;
emails, phone calls and followup re Kaur and P Kooner depos
Prep for Hardeep depo / emails / calls re noticing depos and interpreter
Depo prep for second chairing for Pawan
Depositions
Deposition prep - Hardeep Kaur
Deposition prep - Hardeep Kaur
Depo prep - Hardeep Kaur
Emails with co-counsel re: settlement
Hardeep Kooner and Pawan Kaur depo prep
call with co counsel, draft demand letter
depo prep and tcs
review files and calculate demand
Emails to co-counsel and instructions to Fausto re: declarations
Emails w/ co counsel re: spoilation letter
Call with Fausto re: depositions
depo notices and rev insp demand
cocounsel call and followo
Gabriel Gallardo deposition in Bakersfield, includes travel
Prep for depos
discussin re impact of sanctions order on depos
Call to Randy re: extension
Interrogatories and preparing for delivery
Email re: discovery
Interrogatories and RFPDs
TC to Marco
Final draft of interrogatories for review
Instructions to staff re: verification from clients
                         Case 1:16-cv-00283-DAD-JLT Document 123-3 Filed 03/08/19 Page 20 of 136

Drafting and editing RFPDs
Emails with Marco re: discovery
RFPDs and doc preparation
Call with Marco about discovery responses
Drafting interrogatory responses / RFPDs
responses to deft Interrogs
TCs to Randy re: extension to Dec. 8th
Drafting and editing interrogatories and RFPDs
Drafting interrogatory responses and formatting
edit to interrog responses
TC and notes re interrogatories with CLR
tc Marissa, review of discovery and case dev
filed stmnt and received and reviewed orders from Court
settlement conf statement
prelim review of fact summary and rog responses
Settlement conf statement
Doc review and drafting set one interrogatory responses
settlement conf statement
Doc review and drafting set one interrogatory responses
revise settlement conf statement
File review and discovery prep
Reviewing Kooner's doc production
respnd to email about discovery responses
draft settlement conf statement
Edits to settlement conference statement
TCs with CLR to discuss upcoming deadlines
file review and tc with ML re discovery responses
File review and prep for depos
Depo prep Hardeep
Depo prep Pawan
prep for Kooner and Kaur depos
emails re status of depos, confirmed resched of depos
stip re extension of discovery cut off
Coordinating delivery of Stip to Extend Discovery Deadline
depo prep and commun with co counsel re motion for sanctions
                            Case 1:16-cv-00283-DAD-JLT Document 123-3 Filed 03/08/19 Page 21 of 136

Coordinating delivery of Motions for Sanctions
sanctions motion
Notes to file
Edits to motion for sanctions
review and edit motion for sanctions re Gallardos
Emails / texts coordinating call; notes on task assignments
review of discovery responses
Call with Kooner's counsel for discovery extension
Compiling interrogatory (set one) responses
call with ML and MP and prep
Emails to team; instructions to Fausto; review of interrogatories
pawan and hardeep responses
discovery issues
Check in call with CLR
tc with Marissa and file review
depo notices
discovery re Gallardos
commun re strategy on extending disc
correspondence about getting gallardos signature
review stip re extension of discovery cutoff
Order continuing Settlement Conference to December
emails re settleement conf
check dates of settlement conference email co counsel
review docs and process dep payment
form rogs
review and approve draft joint discovery statement
review discovery in case
review ntc from court email MP re 4/4 appearance
Phone call to Blanca Rosales
Phone call to Blanca Rosales
Discussion about calling Blanca Rosales
Search for Blanca Rosales phone number
Phone call with Cynthia Rice
Kooner depo, prep and travel
Tenorio Depo and depo catch up
                           Case 1:16-cv-00283-DAD-JLT Document 123-3 Filed 03/08/19 Page 22 of 136

depo prep kooner
prep for kooner depo
prep for Kooner Depo
prep for kooner continued deposition
following emails on csae
emails re stipulation
deposition reading
Review Blanca Rosales Depo
emails and prep for Kooner depo
working with PL to finalize discovery
review depos
review Kooner depos
court continued mtn to compel
emails re depos setting and possible extension of the discovery cut of
touch bases with Marco re discovery, look over discovery files, discussions with RB re same
review depo transcripts
review emails re motion to compel
review complaint
emails and discusion re motion to compel
Telephone call with Co counsel Marco
RFP drafts for Pawan and Hardeep
Calls with Marco re service of Depo notices and discussion w Gloria re same
Edit Depo NOtice and Doc Demand for Kern County CUltivation
Phone call with Marco Palau co counsel
Reviewed Marco's draft of Deposition Notice with Doc Demands on Kern Cultivation
case conference
Email to marco Palau re: depostion scheduling
email re OC and 2699 app
followup re discovery and OC access to list serve
Email to co counsel Marco Palau
Reviewed Deposition notice and doc demand from marco
call with RBS, MP and SM
Notices from court
Email with CO counsel
edits to mid discovery statement
                          Case 1:16-cv-00283-DAD-JLT Document 123-3 Filed 03/08/19 Page 23 of 136

revew amended complaint dec and motion to amend, emails
Email to co counsel Marco Palau
Deposition of Nazar Singh Kooner
Preparation for Deposition of Nazar Singh Kooner
Deposition of Ponciano Mejia
Phone call with Marco Palau PAI on case
Prepare for deposition on 11/1/2016
Rosales deposition
prep for Blanca Rosales depo
prep for Blanca Rosales depo
prep for Blanca Rosales depo
logisitcs re depos
Emails regarding rescheduling of Kooner Deposition
Coordinating dates for Deposition in case
emails re depositions
followup re DLSE investigation
emails to and from Fausto and cc re DLSE hearing
Edited Meet and Confer letter to Egland
inquiry from deponent
Research Labor Commissioner Claims against Kooner and Gallardo
Draft of Stipulation to Extend time for AMended Complaint
call with MP and RBS, call with OC
Call with Todd, Counsel for Gallardo defendent
Conference call with co counsel
Emails with co counsel
Phone call with Marco Palau PAI on case
review LC order produced by DEFT
reviewed discovery and email re new Defendants, edit proposed stipualation
tc co counsel
file revew re new defendants
email asking pauline and sylvia to file paperwork received by mail
final edit, proof of Rule 26 disclosrue
email re Rule 26 disclosure
Rule 26 Disclosure
review drfat of initial disclosures
                          Case 1:16-cv-00283-DAD-JLT Document 123-3 Filed 03/08/19 Page 24 of 136

call
set up call re disclosures
emails and revew of draft disclosures
Rule 26 disclosures - email with co cousel
Travel from Arvin to Bakersfield
Post-meeting phone call with Marco co counsel
Meeting with Clients
Pre-client meeting call with Marco co-counsel on this case
travel from delano to Arvin California
working with Sylvia on calendaring response for interrogatories
Email to Marisa and Email to Marco re: Wednesday night meeting at 7pm in Arvin
Phone call with Marco Co Counsel
review of notice of acceptance of Magist
Kooner RFP and Interrog
court call invoice
attend CSC and travel
Prepare for Court Call - 06.23.2016 Conference call
reiview KCC edits, make revisions
scheduling report conference and followup discussion
emails and prep re meet and confer for scheduling conf
Scheduling conference with defense counsel
court call hearing and travel to office to take call
review and approve default letter
updates re defaults and filings
TC w marco p re contact info for Ds for meet and confer
emails w MP re amended complaint, 226 letters, review amended complaint
review draft first amended complaint, email MP
emails w MP re 226 letters and amended complaint
review PRA request results, email to SV for filing
call re discovery and revision to complaint
draft case note followup from call w co co
TC w co co re discovery planning, r26saconference, etc.
emails w co co re discovery planning call
email co co re discovery planning call
email w Deborah from M&M re service of complaint
                            Case 1:16-cv-00283-DAD-JLT Document 123-3 Filed 03/08/19 Page 25 of 136

emails w SV re letter, payment for PRA request
review, print sign, give to CB litigation exp request for PRA request costs
emails w co co re service on defendants
PRA request response from DLSE, email SV to get help w/ making payment
review filed complaint, summons
emails w MP re amended PAGA letter and 2810 notice to Kooner
TC w MP re state vs federal filing
accept CLR changes to complaint, email co co
accept changes, make MM edits to complaint, email to Co Co
emails w MM re complaint edits
email co co re complaint and press
Prep/send PRA
TC w MP re draft complaint, sending out to group of co co,
review, edit complaint draft from MM
TC and followup chat w JenEece re PRA request
emails w SD re PRA request
emails w MP re: facts supporting inclusion of defendants in complaint
emails w Marco P re amending PAGA notice, Lucia's end date
emails w MM, CLR, MP re ND and SD cases re: class cert for PAGA cases in fed court
edit draft complaint
edit complaint to incorp new facts from cls, adjust c/as for Ds
TCs w FS re questions for clients re complaint facts
TC w Marco P re his conv w/ Lucia re: roles of Manuel and Gabriel G.
email FS w questions to confirm w clients for complaint
edit draft complaint / CLR comments and edits
revisions to complaint
Review draft complaint, then meet with co counsel re revision
emails w Letty (law intern) re PRA request draft
TC and emails w Letty (law intern) re: PRA request to dlse re flc licensing info
edit draft complaint, email to co co for call tomorrow
emails re scheduling conf call w co co
emails w co co re conf call
email MM, BB, EZ re PRA request to dlse
emails w co co re: case update, organizing call
emails from SD, CLR re case status, call
                            Case 1:16-cv-00283-DAD-JLT Document 123-3 Filed 03/08/19 Page 26 of 136

file revivew and request for case update
email SD re PRAR for KCC flc license
emails w MP, review SOS request form
TC w co co (MP) re complaint draft and theories of liability for each D
emails w co co re complaint and call to discuss
review complaint draft, email co co re scheduling call to discuss
email w co co re coco agreement. sign, scan send final agreement
emails w co co re complaint draft
continue editing draft complaint, email to co co
review AWPA outline, begin to ID causes of action for complaint
edit draft complaint
emails w co co re complaint
edit draft complaint
gather docs for Sylvia to file
meet w Sylvia for filing
forward docs to co co
TC w Marco Palau re complaint drafting, paga letters
emails w MP re call to discuss case
review co counseling agreement, edit, email to MM. emails w MP
emails w FS re confirming client list
emails w CLR, MM, et al re: co counseling, PAGA letters
email crla co couns re co couns agreement w MP
meet w clients and potential co counsel
pick up rental car and drive Oakland to Arvin for cl meeting
TC w Marco Palau and Luis from M&M re cl meeting tomorrow
more texts w FS, MP re cl meeting tom. emails w mm
texts w FS re new group of workers, emails w MM re co couns
TC from Socorro Lopez
more emails w Marco Palau. texts w FS re friday cl meeting
email Marco Palau
TC w Marco Palau and email MM
TC w FS re new gallardo workers called him
TC w FS re cls signing fee waivers
prepare PAGA letter
preparing LWDA letter
                           Case 1:16-cv-00283-DAD-JLT Document 123-3 Filed 03/08/19 Page 27 of 136

LWDA Letter/LAP
update case notes
email SD re: update PAGA letter. Search for PAGA letter on onedrive
TC w LMB re fed vs state court
TC w SD re: updated paga letter
research mechanics lien
TC w John Mitchell/KC DA's office
email w John Mitchell from DAs office
emails w Gina Hester re crim inv unit
TC from SL, email
email LTF re bounced check, investig CC 1719
IMs w Fausto re Kooner addresses
TC w jeremiah wood
TC to Jeremiah Wood, LM
TC to SL from lab comm, LM
review notes from thurs cl meeting
debrief w SD
Meet with clients
Meeting with clients and drive to and from Lamont
email w Jaime B re DA in charge of Gallardo case
Drive Oakland - Arvin to meet w cls
Edits to draft complaint, answer LM questions
Meet w LM to discuss complaint
emails w DA re call to discuss case
email w Jaime Barragan / DOL re Ezequiel Aguilar
email from DOL, fwd to FS re complaint filed by Ezequiel A?
review draft complaint
emails w FS, SD re meeting w cls Thursday
email DA's office contact
emails w SD, LMB, FS re meeting w cls on Thurs
IMs w Lizbeth re complaint
Email sample complaints to LM, assign complaint draft
IM w LM re drafting complaint
emails w FS re info on prev cls v Gallardo
meet w LM to discuss memo
                            Case 1:16-cv-00283-DAD-JLT Document 123-3 Filed 03/08/19 Page 28 of 136

review, edit, comment on LM memo re LC 243. email back
discuss LC 243 assignment w LM
email SL from DLSE re case update
meet w LM to discuss memo on LC 234
talk w LM about updates on research
Fwd PAGA letter to Socorro L/DLSE
scan and upload PAGA letter
email Randy Rumph/ counsel for Kooner re PAGA letter
finalize, print, mail LWDA letters.
review edits to PAGA letter from MM, incorp into draft, email MM
Edit PAGA letter, email to LM
review, edit draft 226 letter, email fs
TC w FS re corrected 226 letter
emails w FS re 226 letter, cls work schedules and wages owed
Review, edit PAGA letter. email edits to LM
TC w FS re: management of contact w clients, PAGA letter
meet w LM to discuss edits to PAGA letter
tc w FS re new intakes, details re employers to name
TC w FS re cl statements of facts
draft LWDA letter
draft cl statement of facts. email to fs
TC w FS re new intakes v gallardo and kooner
email MM re lwda letter
investigation of D Kooner (internet)
meet w LM - assign memo re Lab code 243
emails w SL re DLSE investigators contacting our cls
meet w Lizbeth re: investigating defendants
email from lexis re new judgment v gabriel gallardo and nazar kooner
discuss case and research assignment re defendants w Lizbeth
compile research on possible defendants
Review notes, organize invesgitation tasks re: different employer individuals and entities
TC w Socorro L
tc to SL at DLSE. lm
exchange vms w Socorro L re: collab w LC on case
TC w opp counsel
                            Case 1:16-cv-00283-DAD-JLT Document 123-3 Filed 03/08/19 Page 29 of 136

N/A
review info on opp counsel Randy Rumph
email Socorro L
TC w Socorro L from Bfield DLSE.
TC w Jaime Barragan (DOL) and VM for Socorro Lopez
Emails w FS re Pascuala Saucedo. updated demand to Kooner.
more emails w Kooner re payment, consulting attorney
Emails w Kooner re: payment offer
Research FLC laws for causes of action against gallardo, kooner, etc
Search for judgments against Gallardo et al
chat w FS re: convo w clients. they want all wages and penalties / if not, willing to go to court
emails w Nazar Kooner re: who hired workers / who was foreman
initial research on poss causes of action v kooner and gallardo
TC w MM re: grower strict liab / enforcement through LC vs lawsuit
recalc demand, email to Kooner
review flc license docs sent by Kooner
TC from Nazar Kooner re: FLC license and cls demand
edit demand letter to kooner
emails w FS
Research LC FLC license requ and liability for grower. Look up Gallardo in FLC database. NOt there.
TC to Nazar Kooner, left message
edit demand letter to kooner and review wage claims
Chat and TC w FS re wage claims
search for gallardo / kern county cultivation in flc license database
Review case note from FS. Email re 226 letter
                            Case 1:16-cv-00283-DAD-JLT Document 123-3 Filed 03/08/19 Page 30 of 136

Date of ServiceTime Spent
                     Caseworker
                              Activity Code
                                        Activity Details
02/27/2019       0.6 Marisa Lundin
                              Telephone[NBCommunication
                                             - duplicative] TC w/ CLR and MM attorneys re settlement conference, fees motion extension and follow up emails
02/26/2019       0.6 Marisa Lundin
                              Document[NB]Review
                                              Incorporating
                                                    or Preparation
                                                                 CLR and Liliana's edits on atty fee motion
02/26/2019       1.2 Marisa Lundin
                              Miscellaneous
                                        [NB] Research local rules and standing order and emails to CLR and Liliana re setting hearing date for atty fee motion, emails to
02/25/2019       0.4 Cynthia Rice
                              Review File
                                        fees
                                          ormotion
                                              Docs
02/22/2019       0.3 Marisa Lundin
                              Document[NB]Review
                                              emailsor and
                                                       Preparation
                                                            searching for M/M's time records for atty fee motion
02/22/2019       0.6 Cynthia Rice
                              Review File
                                        review
                                          or Docsfiles for fees motion
02/21/2019       0.8 Cynthia Rice
                              Meeting co counsel call
02/21/2019       0.8 Marisa Lundin
                              Document[NB]Review
                                              Attorney
                                                    or Preparation
                                                          Fee Motion from Def Judg: emails to SV re exhibit prep and re-review of local rules
02/20/2019       0.6 Marisa Lundin
                              Document[NB]Review
                                              EditsortoPreparation
                                                        costs for fees motion from def judg.
02/20/2019       0.4 Cynthia Rice
                              Review File
                                        update
                                          or Docs re court hearing and set up call re next steps
02/19/2019       1.8 Cynthia Rice
                              Review File
                                        fees
                                          ormotion
                                              Docs issues
02/19/2019       0.3 Marisa Lundin
                              Correspondence
                                        [NB] Emails w/ SV and CLR re atty fee motion / email draft to MM
02/19/2019       2.4 Marisa Lundin
                              Document[NB]Review
                                              editsortoPreparation
                                                        dec and exhibit from CLR's edits and compiling costs
02/18/2019       0.6 Marisa Lundin
                              Miscellaneous
                                        [NB] admin on case and internal file management
02/18/2019       2.9 Marisa Lundin
                              Document[NB]Review
                                              Finalordraft
                                                       Preparation
                                                            of supp briefing on atty fees for default judgment [against Gallardos] and final calculations and preparing exhib
02/16/2019       4.1 Marisa Lundin
                              Document[NB]Review
                                              Supporbriefing
                                                       Preparation
                                                                for Def Jug on Atty Fees: line by line review of time entries and creating Excel exhibit
02/15/2019       0.8 Marisa Lundin
                              Review File
                                        [NB]
                                          or Docs
                                              Pull all time records and begin review for supp briefing on def judg order
02/14/2019       0.2 Cynthia Rice
                              Review File
                                        fees
                                          ormotion
                                              Docs
02/13/2019       4.9 Marisa Lundin
                              Document[NB]Review
                                              Drafting
                                                    or Preparation
                                                         atty fee supplemental briefing (pulling legal authority and atty declaration)
02/13/2019       0.5 Cynthia Rice
                              Miscellaneous
                                        updated and corrected resume
02/08/2019         6 Marisa Lundin
                              Document[NB]Review
                                              Supporbriefing
                                                       Preparation
                                                                on atty fee motion: collecting bios from CLR, RBS, SD, MK and preparing bio in my dec, reviewing prior ord
02/06/2019       0.6 Marisa Lundin
                              Legal Research
                                        [NB] Pulling samples on atty fee briefing and legal research on determining Lodestar in Eastern District of 9th Cir
02/05/2019       0.1 Marisa Lundin
                              Correspondence
                                        Emails with M&M attys re next steps after def judg
02/01/2019       0.4 Marisa Lundin
                              Miscellaneous
                                        Check in w/ staff re case status
01/31/2019       0.5 Cynthia Rice
                              Miscellaneous
                                        NB
01/31/2019       0.2 Cynthia Rice
                              Miscellaneous
                                        uploaded judgment to LWDA PAGA website
01/30/2019       0.3 Cynthia Rice
                              Review File
                                        reviw
                                          or Docs
                                                orde re defaual r and discuss with Marissa
01/30/2019       0.3 Marisa Lundin
                              Telephone[NB]
                                          Communication
                                              TC w/ CLR re attorney fees supplemental briefing on def judgment order
01/29/2019       0.3 Cynthia Rice
                              Legal Research
                                        revie attorneys fees template emails from co counsel
01/28/2019       0.6 Marisa Lundin
                              Legal Research
                                        [NB] reviewing sample materials on attorney fee motions
01/28/2019       0.4 Marisa Lundin
                              Document[NB]Review
                                              Reviewing
                                                    or Preparation
                                                            sample atty fee motions
01/28/2019       0.3 Marisa Lundin
                              Miscellaneous
                                        Emails w/ co-counsel re order on def judgment
01/28/2019       0.8 Cynthia Rice
                              DocumentOrder
                                          ReviewGranting
                                                    or Preparation
                                                            Default Judgment Entered
01/28/2019       0.4 Marisa Lundin
                              Review File
                                        Review
                                          or Docs order on default judgment against Gallardos
                           Case 1:16-cv-00283-DAD-JLT Document 123-3 Filed 03/08/19 Page 31 of 136

09/14/2018    1.5   Fausto V. Sanchez
                              TelephoneTelephone
                                          Communication
07/10/2018    0.3   Marisa Lundin
                              Correspondence
                                        Client update to CLR
06/20/2018    2.4   Marisa Lundin
                              Legal Research
                                        Research and edits to supplemental briefing after def judg hearing
06/20/2018    0.9   Cynthia Rice
                              Documentdefault
                                          Reviewmotion
                                                    or Preparation
                                                           supplemental briefing
06/20/2018      4   Cristina Mathews
                              Legal Research
                                        N/A
06/19/2018    0.3   Marisa Lundin
                              Correspondence
                                        Follow up emails with CLR and co-counsel re def judgment hearing and attorneys fee motion
06/19/2018    0.7   Marisa Lundin
                              Prepare for
                                        Legal
                                          Trialresearch
                                                or Hearingpreparing for hearing on def. judgment
06/19/2018    0.8   Marisa Lundin
                              Attend Hearing
                                        Telephone
                                               or Trial
                                                      appearance in hearing on Gallardos' default judgment
06/19/2018    4.6   Cynthia Rice
                              Prepare for
                                        gallardos
                                          Trial or Hearing
                                                    default hearing
06/18/2018    2.3   Cynthia Rice
                              Prepare for
                                        prep
                                          Trial
                                              forordefault
                                                    Hearing hearing
06/14/2018    0.3   Marisa Lundin
                              Correspondence
                                        Emails with counsel re upcoming def judg hearing
05/08/2018    2.8   Cynthia Rice
                              Prepare for
                                        finalize
                                          Trial orpsHearing
                                                     and as for default
05/08/2018     12   Cynthia Rice
                              Review File
                                        NBordefault
                                             Docs judgement
05/08/2018      0   Marisa Lundin
                              Prepare for
                                        . Trial or Hearing
05/08/2018    1.2   Marisa Lundin
                              Prepare for
                                        Review
                                          Trial orand
                                                    Hearing
                                                       edit attorney declaration and adding citations to p's and a's
05/07/2018    1.4   Marisa Lundin
                              Review File
                                        Reviewing
                                          or Docs docs produced by Gallardo / KCCI / Kooner for p's and a's
05/07/2018   12.5   Cynthia Rice
                              Review File
                                        default
                                          or Docs
05/07/2018    0.2   Marisa Lundin
                              Miscellaneous
                                        Emails and instructions to staff re: signatures on client decs for prove up hearing
05/07/2018    5.4   Marisa Lundin
                              Prepare for
                                        Reviewing
                                          Trial or Hearing
                                                     depositions and drafting fact section
05/06/2018     10   Cynthia Rice
                              Review File
                                        default
                                          or Docs
05/06/2018      0   Cynthia Rice
                              Review File
                                        default
                                          or Docs motion gallardos
05/06/2018    0.4   Marisa Lundin
                              Correspondence
                                        Call with CLR and MP re: prove up hearing filing
05/06/2018    8.8   Marisa Lundin
                              Prepare for
                                        Drafting
                                          Trial orand
                                                    Hearing
                                                        edits to fact section for prove up hearing p's and a's, includes record review for citations
05/05/2018    6.2   Cynthia Rice
                              Review File
                                        default
                                          or Docs
05/05/2018     10   Marisa Lundin
                              Prepare for
                                        Drafting
                                          Trial orfact
                                                    Hearing
                                                        section for prove up hearing p's and a's, includes record review for citations
05/04/2018    0.3   Marisa Lundin
                              Prepare for
                                        Emails
                                          Trial or
                                                withHearing
                                                       co counsel re: prove up hearing
05/04/2018    1.4   Cynthia Rice
                              Prepare for
                                        default
                                          Trial orprove
                                                    Hearing
                                                         up
05/03/2018    0.7   Marisa Lundin
                              Prepare for
                                        Drafting
                                          Trial orfact
                                                    Hearing
                                                        section outline for p's and a's and emails with CLR editing it
05/03/2018    1.7   Cynthia Rice
                              Review File
                                        Gallardo
                                          or Docsdefault
05/02/2018    0.4   Marisa Lundin
                              Meeting Reviewing declarations w / Plaintiffs Lucia and Antonio Torres and getting sigantures
05/02/2018    0.6   Marisa Lundin
                              Prepare for
                                        Call
                                          Trial
                                             with
                                                or co
                                                    Hearing
                                                       counsel re prove up hearing and follow up emails
05/02/2018    2.1   Cynthia Rice
                              Prepare for
                                        defalut
                                          Trial orjudgment
                                                    Hearing ps and as
04/27/2018    0.3   Marisa Lundin
                              Correspondence
                                        Emails with co counsel and CLR re prove up hearing
04/27/2018    2.5   Cynthia Rice
                              Prepare for
                                        default
                                          Trial orjudgement
                                                    Hearing
04/27/2018   3.83   Cynthia Rice
                              Prepare for
                                        Declaration
                                          Trial or Hearing
                                                       in Support of Default
                         Case 1:16-cv-00283-DAD-JLT Document 123-3 Filed 03/08/19 Page 32 of 136

04/27/2018     1   Cynthia Rice
                            Prepare for
                                      default
                                        Trial or judgment
                                                   Hearing prep
04/26/2018   0.4   Marisa Lundin
                            Prepare for
                                      Edits
                                        TrialtoorMIranda
                                                   Hearingdec for prove up and sending to translator
04/26/2018   1.2   Marisa Lundin
                            Miscellaneous
                                      Final edits to Mirandas' client decs for prove up hearing, emailing to translator and instructions to staff
04/26/2018   1.2   Cynthia Rice
                            Prepare for
                                      Review,
                                        Trial oraudit
                                                   Hearing
                                                         and revise Exh 20 PAGA penalties Gallardo Default and trial
04/26/2018   0.7   Cynthia Rice
                            Prepare for
                                      PAGA
                                        TrialExhbit
                                               or Hearing
04/26/2018   3.4   Cynthia Rice
                            Prepare for
                                      draft
                                        Trialdefault
                                               or Hearing
                                                       judgment prove up Gallardo Defts
04/25/2018     1   Cynthia Rice
                            Correspondence
                                      default judgment prep
04/24/2018   0.4   Marisa Lundin
                            Miscellaneous
                                      Emails with co counsel and CLR re: client declarations, minute order, and flling for def judgm hearing
04/24/2018   0.3   Marisa Lundin
                            Miscellaneous
                                      Emails to CLR and co counsel re Prove Up Declarations and status conference update
04/23/2018   2.5   Cynthia Rice
                            Court Appearance
                                      Pre Trial Confernence, prep and debrief
04/23/2018   0.2   Cynthia Rice
                            Prepare for
                                      pre
                                        Trial
                                          trialorconference
                                                   Hearing prep
04/20/2018   0.6   Cynthia Rice
                            Prepare for
                                      prep
                                        Trialfororpre
                                                   Hearing
                                                      trial conf
04/16/2018   0.8   Marisa Lundin
                            Prepare for
                                      Edits
                                        Trialtoorjoint
                                                   Hearing
                                                        status conf statement and emails re witness and exhibit list
04/16/2018   1.4   Cynthia Rice
                            Miscellaneous
                                      NB filing
04/16/2018   1.3   Cynthia Rice
                            Prepare for
                                      NBTrial
                                          clerical
                                               or Hearing
                                                     and filing of pretrial statement
04/16/2018   0.2   Marisa Lundin
                            Miscellaneous
                                      Additional emails with co counsel and CLR re: joint conference statement and witness list
04/16/2018   1.2   Marisa Lundin
                            Review File
                                      Cumulative
                                        or Docs time spent reviewing drafts of Joint Conference Statement, Exhibit and Witness list
04/16/2018   0.6   Cynthia Rice
                            Prepare for
                                      pre
                                        Trial
                                          trialorconf
                                                   Hearing
                                                        statement
04/15/2018   2.5   Cynthia Rice
                            Prepare for
                                      pre
                                        Trial
                                          trialorconf
                                                   Hearing
                                                        statement
04/13/2018   1.1   Cynthia Rice
                            Prepare for
                                      Revise
                                        Trial pre
                                               or Hearing
                                                    trial conf statement
04/12/2018   1.1   Marisa Lundin
                            Miscellaneous
                                      Edits to decs, meeting with staff re client signatures on decs for prove up
04/12/2018     2   Cynthia Rice
                            Prepare for
                                      pretrial
                                        Trial orstatement
                                                   Hearing
04/11/2018   2.5   Cynthia Rice
                            Prepare for
                                      damages
                                        Trial orcalcs
                                                   Hearing
                                                         and pre trial statement
04/10/2018   0.4   Marisa Lundin
                            TelephoneCall
                                       Communication
                                            with opp counsel re joint status conf statement, follow up call with co counsel and clr
04/10/2018   0.5   Cynthia Rice
                            Prepare for
                                      meet
                                        Trialand
                                               or Hearing
                                                   confer re pre trial staement
04/10/2018   0.4   Marisa Lundin
                            TelephoneStrategy
                                       Communication
                                                  call with co counsel and CLR re: joint statement
04/10/2018   0.2   Marisa Lundin
                            TelephoneCall
                                       Communication
                                            with Randy Rumpf re: joint settlement conference statement
04/09/2018   0.4   Marisa Lundin
                            Review File
                                      Edits
                                        or Docs
                                             to Maria Teresa's declaration for prove up hearing and instructions to Fausto
04/08/2018     4   Cynthia Rice
                            Prepare for
                                      draft
                                        Trialoforjoint
                                                   Hearing
                                                       pre trial conference statement
04/06/2018   0.8   Cynthia Rice
                            Prepare for
                                      review
                                        Trial orPAGA
                                                   Hearing
                                                       worker list for trial exhibit
04/05/2018   0.8   Marisa Lundin
                            Court Appearance
                                      Motion to withdraw hearing and prep
04/05/2018   1.3   Cynthia Rice
                            Prepare for
                                      trial
                                        Trial
                                            andordefault
                                                   Hearingprep
04/05/2018   0.6   Cynthia Rice
                            Court Appearance
                                      appeal at motion to withdraw hearing
04/05/2018   0.2   Cynthia Rice
                            Prepare for
                                      prep
                                        Trialmtn
                                               or Hearing
                                                   to wdraw
04/04/2018   0.4   Marisa Lundin
                            Correspondence
                                      Call with cocounsel and CLR re: MTW hearing
                         Case 1:16-cv-00283-DAD-JLT Document 123-3 Filed 03/08/19 Page 33 of 136

04/04/2018   1.2   Marisa Lundin
                             Prepare for
                                       Drafting
                                         Trial orMaria
                                                   HearingTeresa's declaration and sending to translator
04/04/2018   2.6   Cynthia Rice
                             Prepare for
                                       Prepare
                                         Trial orSummary
                                                   Hearing Exhibits for Trial
04/04/2018   2.7   Cynthia Rice
                             Prepare for
                                       counsel
                                         Trial orcall
                                                   Hearing
                                                       and prep of exhibits for trial and default
04/03/2018   0.3   Marisa Lundin
                             Miscellaneous
                                       Decs to translator
04/03/2018   0.5   Fausto V. Sanchez
                             TelephoneSearching
                                         Communication
04/03/2018   4.8   Cynthia Rice
                             Prepare for
                                       Trial
                                         Trial
                                             prep
                                                or Hearing
                                                    and default dec
04/02/2018   0.3   Marisa Lundin
                             Miscellaneous
                                       Texts and TC to Fausto re: signature from Ezequiel for declaration and follow up questions to Francisco
04/02/2018   0.2   Cynthia Rice
                             Miscellaneous
                                       motion ot withdraw
04/02/2018     2   Cynthia Rice
                             Prepare for
                                       prepare
                                         Trial orPAGA
                                                   Hearing
                                                         Summary Exhibit
04/02/2018   0.8   Marisa Lundin
                             Prepare for
                                       Final
                                         Trialedits
                                                or Hearing
                                                     to Francisco Viera's dec plus follow up questions to client
04/02/2018   0.3   Marisa Lundin
                             Miscellaneous
                                       [NB?] Internal file administration
04/02/2018   0.3   Marisa Lundin
                             Review File
                                       Coordinate
                                         or Docs with Fausto re: Ezequiel's signature on declaration
04/01/2018   0.6   Marisa Lundin
                             Review File
                                       Edits
                                         or Docs
                                              to Ezequiel Aguilar from Marco's draft, finalizing and sending to translator
03/30/2018   1.3   Marisa Lundin
                             Prepare for
                                       Discussing
                                         Trial or Hearing
                                                     final edits to Marco on declarations for prove up and uploading all documents
03/30/2018   1.2   Cynthia Rice
                             Prepare for
                                       trial
                                         Trial
                                             prep
                                                or Hearing
03/29/2018   2.3   Marisa Lundin
                             Review File
                                       Updating
                                         or Docs decs for Crew 1 after client meeting
03/28/2018   0.4   Marisa Lundin
                             Miscellaneous
                                       Emails checking in on motion to withdraw, updating team on client meeting re declarations, setting up calls
03/28/2018   0.3   Cynthia Rice
                             Miscellaneous
                                       default judgment decs
03/28/2018   0.4   Cynthia Rice
                             Miscellaneous
                                       NB call with Marisa
03/28/2018   0.8   Cynthia Rice
                             Prepare for
                                       Exhibit
                                         Trial orList
                                                   Hearing
                                                      for damages and Default judgment
03/23/2018   7.5   Fausto V. Sanchez
                             Miscellaneous
                                       Meeting
03/23/2018   3.9   Marisa Lundin
                             Review File
                                       Reviewing
                                         or Docs files in prep of group client meeting
03/23/2018   4.2   Marisa Lundin
                             Meeting In person meeting with co-counsel in Arvin with Crews 1 and 2
03/22/2018   3.1   Marisa Lundin
                             Review File
                                       Reviewing
                                         or Docs files in prep of client meeting on 3/23
03/21/2018   0.3   Marisa Lundin
                             Miscellaneous
                                       Emails with transcriber re declarations
03/20/2018   1.4   Marisa Lundin
                             Review File
                                       File
                                         orreview
                                             Docs to analyze need for supplemental interrogatories
03/20/2018   0.4   Marisa Lundin
                             Prepare for
                                       Prep
                                         Trialcalls
                                                or Hearing
                                                    with CLR and Marco about declarations for prove up hearing
03/20/2018   0.4   Marisa Lundin
                             Prepare for
                                       Emails
                                         Trial or
                                                to Hearing
                                                   translator re declarations and coordinating with admin staff
03/20/2018     2   Marisa Lundin
                             Prepare for
                                       Incorporating
                                         Trial or Hearingedits into declarations for prove up hearing
03/19/2018   1.2   Marisa Lundin
                             Review File
                                       Instructions
                                         or Docs to staff and clarifying questions to plaintiffs re decs for prove up hearing
03/19/2018   1.5   Fausto V. Sanchez
                             TelephoneVisiting
                                         Communication
                                                 client
03/19/2018   2.5   Cynthia Rice
                             Prepare for
                                       dec
                                         Trial
                                            frorordefault
                                                   Hearing and identification of docs for pretrial
03/19/2018   0.5   Cynthia Rice
                             Documentdec Review
                                            ISO default
                                                   or Preparation
                                                          judgment
03/18/2018   4.2   Marisa Lundin
                             Prepare for
                                       Drafting
                                         Trial ordecs
                                                   Hearing
                                                        for remainder of clients and circulating for review
03/17/2018   4.5   Fausto V. Sanchez
                             InterviewLooking
                                        Client for clients
                         Case 1:16-cv-00283-DAD-JLT Document 123-3 Filed 03/08/19 Page 34 of 136

03/17/2018   1.3   Marisa Lundin
                             Prepare for
                                       Drafting
                                         Trial ordeclarations
                                                   Hearing        for Maria de Jesus and Artemio Santiago
03/17/2018   2.5   Marisa Lundin
                             Administrative
                                       EditingHearing
                                                 declarations
                                                         Appearance
                                                                for Lucia Torres, Lucaria Tenorio; drafting decs for Carlos Pedro, Cristino Santiago
03/16/2018   4.5   Fausto V. Sanchez
                             TelephonePhone
                                         Communication
                                                calls
03/16/2018   0.3   Marisa Lundin
                             Prepare for
                                       Meeting
                                         Trial orwith
                                                   Hearing
                                                         Fausto re: questions to clients re declarations for prove up hearing
03/16/2018     1   Marisa Lundin
                             Prepare for
                                       Finalize
                                         Trial ordrafts
                                                   Hearing
                                                         of declarations for Crew I and 2 and email co-counsel for edits
03/16/2018   0.4   Marisa Lundin
                             Legal Research
                                       Researching requirements for prove up hearing
03/15/2018   0.9   Marisa Lundin
                             Prepare for
                                       Legal
                                         Trialresearch:
                                                or Hearing reviewing past order granting default judgment from Eastern District
03/15/2018   0.6   Marisa Lundin
                             Prepare for
                                       Draft
                                         TrialLucaria
                                                or Hearing
                                                        Tenorio's dec for prove up hearing
03/15/2018   0.3   Marisa Lundin
                             Prepare for
                                       Updating
                                         Trial or Hearing
                                                   fact matrix to inform declarations for prove up hearing
03/15/2018   0.4   Marisa Lundin
                             Prepare for
                                       Drafting
                                         Trial orquestions
                                                   Hearing for clients confirming facts to go into declarations for prove up hearing
03/15/2018   0.8   Marisa Lundin
                             Prepare for
                                       Drafting
                                         Trial orLucia
                                                   HearingTorres' declaration for prove up hearing
03/14/2018   0.3   Cynthia Rice
                             Telephonecall
                                         Communication
                                            with Sharada re Factual summaries for default
03/14/2018   0.6   Marisa Lundin
                             Prepare for
                                       Updating
                                         Trial or Hearing
                                                   fact matrix to inform declarations for prove up hearing
03/13/2018   1.2   Marisa Lundin
                             Prepare for
                                       (NB)
                                         Trial
                                             Researching
                                                or Hearinggeneral default judgment hearing requirements and reviewing sample client declarations
03/13/2018   0.2   Marisa Lundin
                             Prepare for
                                       Delegating
                                         Trial or Hearing
                                                     administrative tasks related to prove up hearing to Sylvia
03/13/2018   0.3   Marisa Lundin
                             Meeting Scheduling declarations for prove up hearing with Fausto; email to CLR and Marco re scheduling
03/13/2018   0.2   Cynthia Rice
                             Correspondence
                                       followp with Randy Rumpf
03/09/2018   2.3   Marisa Lundin
                             Meeting In person strategy meeting with CLR, HH and MP
03/09/2018   2.8   Cynthia Rice
                             Prepare for
                                       trial
                                         Trial
                                             prep
                                                or Hearing
                                                    meeting with co counsel
03/02/2018   0.2   Cynthia Rice
                             Prepare for
                                       coordinate
                                         Trial or Hearing
                                                      trial planning meeting
03/01/2018   0.2   Marisa Lundin
                             Miscellaneous
                                       Emails coordinating meeting w co-counsel
03/01/2018   0.2   Cynthia Rice
                             Prepare for
                                       emails
                                         Trial or
                                                re trial
                                                   Hearing
                                                         prep meeting
02/23/2018   15    Cynthia Rice
                             Mediationsettlment
                                         or Arbitration
                                                    conference
                                                            Appearance
02/22/2018   2.5   Fausto V. Sanchez
                             TelephoneCoordinating
                                         Communication
02/22/2018     2   Cynthia Rice
                             Mediationprep
                                         or Arbitration
                                             for settlment  Preparation
                                                               conf
02/21/2018   1.5   Cynthia Rice
                             Mediationsettlemn
                                         or Arbitration
                                                   conf statement
                                                            Preparation
02/14/2018   0.9   Cynthia Rice
                             Documentsettlement
                                         Review orconference
                                                      Preparationstatement
02/12/2018   0.3   Cynthia Rice
                             Interviewforrward
                                        Client and depo trans for summarization
02/12/2018   0.3   Cynthia Rice
                             Negotiation
                                       email re settlement conference
02/08/2018   0.2   Cynthia Rice
                             Miscellaneous
                                       forward depo, disc re filing
02/07/2018   0.2   Cynthia Rice
                             Review File
                                       Court
                                         or Docs
                                               entry of Default re Gallardos
02/06/2018     4   Fausto V. Sanchez
                             Miscellaneous
                                       Deposition
02/06/2018     2   Cynthia Rice
                             Travel Case-Related
                                       unbilled travel back from depositions
02/06/2018   3.4   Cynthia Rice
                             DiscoveryHardeep Kaur depo
02/05/2018   0.3   Cynthia Rice
                             Discoveryemiails re interpreter
                          Case 1:16-cv-00283-DAD-JLT Document 123-3 Filed 03/08/19 Page 35 of 136

02/05/2018    3.2   Cynthia Rice
                             DiscoveryPawan Kooner depo and debrief
02/04/2018    2.5   Cynthia Rice
                             DiscoveryNawan Kooner depo prep
02/03/2018      1   Cynthia Rice
                             Discoveryprep for Kooner and Kaur depos
01/29/2018    1.5   Marisa Lundin
                             Review File
                                       Migrating
                                         or Docs jump drive docs to DropBox from inspection of Gallardo computers
01/29/2018      1   Marisa Lundin
                             DocumentMotion
                                         Reviewtoorwithdraw
                                                     Preparation
                                                               for Pascuala / edits and adding Fausto's declaration
01/26/2018    0.2   Cynthia Rice
                             Discoveryamended depo notices
01/25/2018    0.3   Cynthia Rice
                             Discoveryorder received extending discovery cut off
01/24/2018    0.4   Cynthia Rice
                             Discoverystip to modify scheduling order
01/22/2018    0.2   Cynthia Rice
                             Discoveryemail to RRumph re stipulation
01/22/2018      5   Marisa Lundin
                             Investigation
                                       Inspection of Gallardo's computer with forensic IT expert, includes travel and document preparation
01/21/2018   0.75   Marisa Lundin
                             DocumentEdits
                                         Review
                                             to motion
                                                 or Preparation
                                                         to withdraw and research
01/19/2018    0.6   Marisa Lundin
                             Miscellaneous
                                       Calls, email, note review re: letter delivered to Pascuala's house
01/19/2018    0.3   Marisa Lundin
                             Miscellaneous
                                       Emails re: computer inspection of Gallardo computer on 1/21
01/19/2018    0.3   Marisa Lundin
                             Miscellaneous
                                       Emails re-scheduling depos of Hardeep and Pawan
01/19/2018    0.8   Cynthia Rice
                             Discoverydepositins and computer inspections
01/18/2018    0.6   Marisa Lundin
                             Investigation
                                       Investigating Pascuala's location: convo with Fausto, call to CLR, emails to CLR
01/18/2018    0.5   Cynthia Rice
                             DocumentstipReview
                                            re depositions
                                                 or Preparation
                                                             of PKooner and HKaur
01/18/2018    0.3   Cynthia Rice
                             Discoverystip re depositions of PKooner and HKaur
01/17/2018    0.4   Cynthia Rice
                             Discoveryamended desposition notices of Kaur and P Kooner
01/11/2018    0.3   Marisa Lundin
                             Miscellaneous
                                       Emails re: rescheduling depos
01/11/2018    0.8   Cynthia Rice
                             Discoveryemails and calendaring of new depo dates
01/10/2018    0.8   Marisa Lundin
                             DocumentClosing
                                         Reviewletter
                                                 or Preparation
                                                       to Pascuala Sauceda, translating into Spanish and incorporating edits
01/10/2018    0.3   Marisa Lundin
                             DocumentEmail
                                         Review
                                              to Sylvia
                                                 or Preparation
                                                        re: MTW template
01/09/2018      2   Marisa Lundin
                             DocumentFinal
                                         Review
                                             preporfor
                                                     Preparation
                                                       Hardeep; Emails re interpreter for Hardeep's depo, emails re: canceling depos and re-scheduling;
01/09/2018    1.2   Cynthia Rice
                             Documentemails,
                                         Reviewphone
                                                 or Preparation
                                                        calls and followup re Kaur and P Kooner depos
01/08/2018      4   Marisa Lundin
                             DocumentPrepReview
                                             for Hardeep
                                                 or Preparation
                                                           depo / emails / calls re noticing depos and interpreter
01/08/2018      2   Marisa Lundin
                             DiscoveryDepo prep for second chairing for Pawan
01/08/2018    0.9   Cynthia Rice
                             DiscoveryDepositions
01/07/2018      4   Marisa Lundin
                             DocumentDeposition
                                         Review or prep
                                                     Preparation
                                                          - Hardeep Kaur
01/06/2018    3.5   Marisa Lundin
                             DocumentDeposition
                                         Review or prep
                                                     Preparation
                                                          - Hardeep Kaur
01/06/2018      1   Cynthia Rice
                             Documentmotion
                                         Reviewtoorwithdraw
                                                     Preparation
                                                               and discovery
01/05/2018      4   Marisa Lundin
                             DocumentDepoReview
                                              prep
                                                 or- Preparation
                                                     Hardeep Kaur
01/05/2018    0.5   Marisa Lundin
                             Miscellaneous
                                       Emails with co-counsel re: settlement
01/05/2018      3   Cynthia Rice
                             DiscoveryHardeep Kooner and Pawan Kaur depo prep
01/04/2018      1   Marisa Lundin
                             TelephoneCall
                                        Communication
                                           with co-counsel
                          Case 1:16-cv-00283-DAD-JLT Document 123-3 Filed 03/08/19 Page 36 of 136

01/04/2018      3   Cynthia Rice
                              Review File
                                        call
                                          orwith
                                              Docsco counsel, draft demand letter
01/03/2018      1   Cynthia Rice
                              Legal Research
                                        depo prep and tcs
01/02/2018    5.6   Cynthia Rice
                              Negotiation
                                        review files and calculate demand
12/20/2017    0.5   Marisa Lundin
                              Miscellaneous
                                        Emails to co-counsel and instructions to Fausto re: declarations
12/20/2017   0.25   Marisa Lundin
                              Miscellaneous
                                        Emails w/ co counsel re: spoilation letter
12/20/2017   0.25   Marisa Lundin
                              Miscellaneous
                                        Call with Fausto re: depositions
12/19/2017    0.5   Cynthia Rice
                              Discoverydepo notices and rev insp demand
12/18/2017   0.75   Marisa Lundin
                              Correspondence
                                        Co-counsel call
12/18/2017    0.7   Cynthia Rice
                              Meeting cocounsel call and followo
12/15/2017   0.25   Marisa Lundin
                              Correspondence
                                        Emails setting up call with co-counsel
12/14/2017    8.5   Marisa Lundin
                              DiscoveryGabriel Gallardo deposition in Bakersfield, includes travel
12/13/2017    1.5   Marisa Lundin
                              DiscoveryPrep for depos
12/11/2017    0.8   Cynthia Rice
                              Review File
                                        discussin
                                          or Docsre impact of sanctions order on depos
12/08/2017      5   Fausto V. Sanchez
                              DocumentFinding
                                          Reviewclients
                                                  or Preparation
                                                         to sign
12/08/2017   0.25   Marisa Lundin
                              DiscoveryCall to Randy re: extension
12/08/2017      7   Marisa Lundin
                              DiscoveryInterrogatories and preparing for delivery
12/07/2017      6   Fausto V. Sanchez
                              DocumentFinding
                                          Reviewclients
                                                  or Preparation
                                                         to sign
12/07/2017    0.5   Marisa Lundin
                              Miscellaneous
                                        Email re: discovery
12/07/2017      6   Marisa Lundin
                              DiscoveryInterrogatories and RFPDs
12/07/2017   0.25   Marisa Lundin
                              DiscoveryTC to Marco
12/06/2017      6   Fausto V. Sanchez
                              DocumentLooking
                                          Reviewfor
                                                  or Preparation
                                                     clients
12/06/2017      1   Marisa Lundin
                              DiscoveryFinal draft of interrogatories for review
12/06/2017      1   Marisa Lundin
                              DiscoveryInstructions to staff re: verification from clients
12/06/2017      6   Marisa Lundin
                              DiscoveryDrafting and editing RFPDs
12/05/2017   0.25   Marisa Lundin
                              Correspondence
                                        Emails with Marco re: discovery
12/05/2017    2.5   Marisa Lundin
                              DiscoveryRFPDs and doc preparation
12/04/2017    0.5   Marisa Lundin
                              TelephoneCall
                                         Communication
                                             with Marco about discovery responses
12/03/2017      1   Marisa Lundin
                              DiscoveryDrafting interrogatory responses / RFPDs
12/02/2017    0.1   Cynthia Rice
                              Discoveryresponses to deft Interrogs
12/01/2017   0.25   Marisa Lundin
                              TelephoneTCs
                                         Communication
                                             to Randy re: extension to Dec. 8th
12/01/2017      8   Marisa Lundin
                              DiscoveryDrafting and editing interrogatories and RFPDs
11/30/2017      5   Marisa Lundin
                              DiscoveryDrafting interrogatory responses and formatting
11/30/2017    0.7   Cynthia Rice
                              Miscellaneous
                                        nb filing association of counsel
11/30/2017    1.1   Cynthia Rice
                              Discoveryedit to interrog responses
11/29/2017      1   Marisa Lundin
                              TelephoneTCCommunication
                                           and notes re interrogatories with CLR
                          Case 1:16-cv-00283-DAD-JLT Document 123-3 Filed 03/08/19 Page 37 of 136

11/29/2017    3.5   Fausto V. Sanchez
                              Investigation
                                        Looking client
11/29/2017      1   Cynthia Rice
                              Discoverytc Marissa, review of discovery and case dev
11/28/2017      3   Carlos Maldonado
                              DocumentDrafting
                                          Reviewadditional
                                                    or Preparation
                                                                 interview questions for clients to answer interrogatories, set one and discussing with Fausto
11/28/2017      3   Fausto V. Sanchez
                              Investigation
                                        Calling clients
11/27/2017    0.3   Cynthia Rice
                              Documentfiled
                                          Reviewstmnt
                                                    or Preparation
                                                        and received and reviewed orders from Court
11/27/2017      1   Cynthia Rice
                              Review File
                                        settlement
                                           or Docs conf statement
11/27/2017    0.2   Cynthia Rice
                              Documentprelim
                                          Review  review
                                                    or Preparation
                                                          of fact summary and rog responses
11/27/2017    0.4   Cynthia Rice
                              Prepare for
                                        Settlement
                                           Trial or Hearing
                                                        conf statement
11/26/2017      4   Marisa Lundin
                              DocumentDoc Review
                                               review
                                                    or and
                                                        Preparation
                                                            drafting set one interrogatory responses
11/26/2017    0.8   Cynthia Rice
                              Prepare for
                                        settlement
                                           Trial or Hearing
                                                       conf statement
11/25/2017      5   Marisa Lundin
                              DiscoveryDoc review and drafting set one interrogatory responses
11/24/2017    0.5   Cynthia Rice
                              Documentrevise
                                          Review settlement
                                                    or Preparation
                                                               conf statement
11/24/2017      3   Marisa Lundin
                              Review File
                                        File
                                           orreview
                                               Docs and discovery prep
11/24/2017      1   Marisa Lundin
                              DocumentReviewing
                                          Review orKooner's
                                                        Preparation
                                                                 doc production
11/24/2017    0.2   Cynthia Rice
                              Discoveryrespnd to email about discovery responses
11/21/2017    3.1   Cynthia Rice
                              Documentdraft
                                          Reviewsettlement
                                                    or Preparation
                                                             conf statement
11/21/2017      2   Marisa Lundin
                              Review File
                                        Reviewing
                                           or Docs files and beginning chart organizing factual claims
11/21/2017   0.25   Marisa Lundin
                              Review File
                                        Edits
                                           or Docs
                                                to settlement conference statement
11/21/2017   0.75   Marisa Lundin
                              TelephoneTCsCommunication
                                              with CLR to discuss upcoming deadlines
11/21/2017    1.1   Cynthia Rice
                              Review File
                                        fileorreview
                                               Docs and tc with ML re discovery responses
11/20/2017    1.5   Marisa Lundin
                              DiscoveryFile review and prep for depos
11/20/2017      6   Cynthia Rice
                              DiscoveryDepo prep Hardeep
11/19/2017    1.2   Cynthia Rice
                              DiscoveryDepo prep Pawan
11/19/2017    2.4   Cynthia Rice
                              Discoveryprep for Kooner and Kaur depos
11/17/2017    0.5   Cynthia Rice
                              Discoveryemails re status of depos, confirmed resched of depos
11/16/2017    2.5   Fausto V. Sanchez
                              Correspondence
                                        Delivering packages
11/16/2017      2   Cynthia Rice
                              DocumentstipReview
                                               re extension
                                                    or Preparation
                                                              of discovery cut off
11/16/2017      1   Marisa Lundin
                              DocumentCoordinating
                                          Review or Preparation
                                                          delivery of Stip to Extend Discovery Deadline
11/16/2017    0.5   Marisa Lundin
                              TelephoneTCCommunication
                                             with co-counsel and CLR and notes
11/15/2017    0.8   Cynthia Rice
                              Discoverydepo prep and commun with co counsel re motion for sanctions
11/14/2017    0.5   Marisa Lundin
                              Miscellaneous
                                        Misc. email and admin related to filing motions yesterday
11/13/2017    3.5   Fausto V. Sanchez
                              Correspondence
                                        Delivering packages
11/13/2017      3   Marisa Lundin
                              Miscellaneous
                                        Coordinating delivery of Motions for Sanctions
11/13/2017    0.4   Cynthia Rice
                              Discoverysanctions motion
11/13/2017   0.25   Marisa Lundin
                              Review File
                                        Notes
                                           or Docs
                                                 to file
                          Case 1:16-cv-00283-DAD-JLT Document 123-3 Filed 03/08/19 Page 38 of 136

11/12/2017      2   Marisa Lundin
                              Review File
                                        Edits
                                          or Docs
                                              to motion for sanctions
11/12/2017    0.5   Cynthia Rice
                              Review File
                                        review
                                          or Docs
                                                and edit motion for sanctions re Gallardos
11/10/2017   0.75   Marisa Lundin
                              Miscellaneous
                                        Emails / texts coordinating call; notes on task assignments
11/10/2017    0.4   Cynthia Rice
                              Discoveryreview of discovery responses
11/10/2017    0.2   Cynthia Rice
                              Legal Research
                                        research re death of Plaintiff
11/09/2017   1.75   Marisa Lundin
                              Review File
                                        File
                                          orreview
                                             Docs / second am complaint
11/09/2017   0.25   Marisa Lundin
                              Miscellaneous
                                        Call with Kooner's counsel for discovery extension
11/09/2017   0.75   Marisa Lundin
                              TelephoneStrategy
                                          Communication
                                                  call with co-counsel, CLR, ML
11/09/2017      3   Marisa Lundin
                              DiscoveryCompiling interrogatory (set one) responses
11/09/2017      1   Cynthia Rice
                              Meeting call with ML and MP and prep
11/08/2017   0.25   Marisa Lundin
                              Correspondence
                                        Emails scheduling call
11/07/2017    6.5   Marisa Lundin
                              Miscellaneous
                                        Emails to team; instructions to Fausto; review of interrogatories
11/07/2017    0.6   Cynthia Rice
                              Discoverypawan and hardeep responses
11/07/2017      1   Cynthia Rice
                              Review File
                                        discovery
                                          or Docs issues
11/06/2017    0.5   Marisa Lundin
                              Miscellaneous
                                        Check in call with CLR
11/06/2017    0.6   Cynthia Rice
                              Discoverytc with Marissa and file review
11/05/2017    1.5   Marisa Lundin
                              Review File
                                        CMS
                                          or Docs
                                              notes review and update email to CLR
11/04/2017    5.5   Fausto V. Sanchez
                              DocumentChecking
                                          Review orfiles
                                                      Preparation
10/24/2017    0.3   Sahar Durali
                              Telephonecall
                                          Communication
                                             with ML
10/19/2017    0.2   Cynthia Rice
                              DiscoveryInterrogs served by Deft
10/11/2017    0.7   Cynthia Rice
                              Discoverydepo notices
10/10/2017    1.1   Cynthia Rice
                              Interviewdiscovery
                                         Client re Gallardos
09/28/2017    0.2   Cynthia Rice
                              Correspondence
                                        commun re strategy on extending disc
09/28/2017    0.5   Sahar Durali
                              Correspondence
                                        correspondence about getting gallardos signature
09/28/2017    0.2   Cynthia Rice
                              Documentreview
                                          Reviewstip
                                                  orrePreparation
                                                         extension of discovery cutoff
06/29/2017    0.2   Cynthia Rice
                              DocumentOrder
                                          Review
                                               continuing
                                                  or Preparation
                                                             Settlement Conference to December
06/28/2017    0.2   Cynthia Rice
                              Correspondence
                                        emails re settleement conf
06/23/2017    0.3   Cynthia Rice
                              Review File
                                        check
                                          or Docs
                                               dates of settlement conference email co counsel
06/19/2017    0.4   Cynthia Rice
                              Discoveryreview docs and process dep payment
06/16/2017    0.2   Cynthia Rice
                              Discoveryform rogs
06/07/2017    1.5   Fausto V. Sanchez
                              Investigation
                                        Inter
06/07/2017    0.3   Cynthia Rice
                              Discoveryreview and approve draft joint discovery statement
06/04/2017      3   Fausto V. Sanchez
                              InterviewMeeting
                                         Client
06/01/2017    0.3   Sahar Durali
                              Correspondence
                                        emails to marco/fausto
05/01/2017    0.4   Sahar Durali
                              Documentreview
                                          Reviewdiscovery
                                                  or Preparation
                                                            in case
                          Case 1:16-cv-00283-DAD-JLT Document 123-3 Filed 03/08/19 Page 39 of 136

04/10/2017    0.2   Cynthia Rice
                             Discoveryrev request from Hardeep and Pawhan to extend time to respond
03/30/2017    0.2   Cynthia Rice
                             Prepare for
                                       review
                                         Trial or
                                               ntcHearing
                                                    from court email MP re 4/4 appearance
03/28/2017    0.5   Rebecca Buckleystein
                             TelephonePhone
                                        Communication
                                               call to Blanca Rosales at 661.343.7539
03/28/2017    0.1   Rebecca Buckleystein
                             TelephonePhone
                                        Communication
                                               call to Blanca Rosales at 661.343.7539
03/24/2017    0.1   Rebecca Buckleystein
                             Miscellaneous
                                       Discussion about calling Blanca Rosales
03/23/2017    0.2   Rebecca Buckleystein
                             Miscellaneous
                                       Search for Blanca Rosales phone number
03/22/2017    0.3   Rebecca Buckleystein
                             TelephonePhone
                                        Communication
                                               call with Cynthia Rice
03/20/2017    9.2   Cynthia Rice
                             DiscoveryKooner depo, prep and travel
03/20/2017    6.5   Sahar Durali
                             DiscoveryTenorio Depo and depo catch up
03/19/2017    3.9   Cynthia Rice
                             Discoverydepo prep kooner
03/19/2017      6   Cynthia Rice
                             Discoveryprep for kooner depo
03/17/2017    0.5   Cynthia Rice
                             Discoveryprep for Kooner Depo
03/16/2017   2.75   Cynthia Rice
                             Discoveryprep for kooner continued deposition
03/14/2017    0.3   Sahar Durali
                             Correspondence
                                       following emails on csae
03/14/2017    0.4   Cynthia Rice
                             Miscellaneous
                                       emails re stipulation
03/10/2017      1   Sahar Durali
                             Discoverydeposition reading
03/09/2017      2   Sahar Durali
                             DocumentReview
                                         ReviewBlanca
                                                  or Preparation
                                                         Rosales Depo
03/09/2017    0.3   Cynthia Rice
                             Discoveryemails and prep for Kooner depo
03/08/2017    0.4   Sahar Durali
                             Discoveryworking with PL to finalize discovery
03/08/2017    0.1   Rebecca Buckleystein
                             TelephonePhone
                                        Communication
                                               call with Sahar
03/07/2017    2.5   Sahar Durali
                             Documentreview
                                         Reviewdepos
                                                  or Preparation
03/06/2017    0.6   Sahar Durali
                             Discoveryreview Kooner depos
03/06/2017    0.3   Cynthia Rice
                             Review File
                                       court
                                         or Docs
                                             continued mtn to compel
03/03/2017    0.2   Cynthia Rice
                             Discoveryemails re depos setting and possible extension of the discovery cut of
03/01/2017    1.1   Sahar Durali
                             Discoverytouch bases with Marco re discovery, look over discovery files, discussions with RB re same
02/28/2017    1.7   Sahar Durali
                             Documentreview
                                         Reviewdepo
                                                  or Preparation
                                                      transcripts
02/27/2017    0.2   Cynthia Rice
                             Discoveryreview emails re motion to compel
02/27/2017    0.6   Sahar Durali
                             Documentreview
                                         Reviewcomplaint
                                                  or Preparation
02/27/2017    0.2   Sahar Durali
                             Meeting Discuss Case with RB
02/24/2017    0.7   Cynthia Rice
                             Discoveryemails and discusion re motion to compel
02/24/2017    0.5   Rebecca Buckleystein
                             TelephoneTelephone
                                        Communication
                                                    call with Co counsel Marco
02/22/2017    1.5   Cynthia Rice
                             DiscoveryRFP drafts for Pawan and Hardeep
02/14/2017    0.9   Sahar Durali
                             DocumentCalls
                                         Review
                                            withorMarco
                                                     Preparation
                                                           re service of Depo notices and discussion w Gloria re same
02/14/2017   0.65   Rebecca Buckleystein
                             DocumentEditReview
                                            DepoorNOtice
                                                     Preparation
                                                            and Doc Demand for Kern County CUltivation
02/14/2017    0.5   Rebecca Buckleystein
                             TelephonePhone
                                        Communication
                                               call with Marco Palau co counsel
                          Case 1:16-cv-00283-DAD-JLT Document 123-3 Filed 03/08/19 Page 40 of 136

02/14/2017    0.5   Rebecca Buckleystein
                              Review File
                                        Reviewed
                                          or Docs Marco's draft of Deposition Notice with Doc Demands on Kern Cultivation
02/13/2017    0.6   Cynthia Rice
                              X Case Conference
                                        case conference
02/13/2017    0.6   Rebecca Buckleystein
                              TelephoneCoCommunication
                                            counsel conference call
01/24/2017    0.1   Rebecca Buckleystein
                              Correspondence
                                        Email to marco Palau re: depostion scheduling
01/04/2017    0.2   Cynthia Rice
                              Correspondence
                                        email re OC and 2699 app
12/28/2016    0.4   Cynthia Rice
                              Review File
                                        followup
                                          or Docsre discovery and OC access to list serve
12/20/2016    0.1   Rebecca Buckleystein
                              Correspondence
                                        Email to co counsel Marco Palau
12/20/2016    0.3   Rebecca Buckleystein
                              DocumentReviewed
                                          Review or Deposition
                                                      Preparation
                                                                notice and doc demand from marco
12/20/2016   0.75   Rebecca Buckleystein
                              TelephonePhone
                                         Communication
                                                call with co counsel
12/20/2016    0.6   Cynthia Rice
                              X Case Conference
                                        call with RBS, MP and SM
12/15/2016    0.3   Cynthia Rice
                              Review File
                                        Notices
                                          or Docsfrom court
12/14/2016    0.1   Maureen Keffer
                              Correspondence
                                        email co co re no longer working on case
12/12/2016    0.2   Rebecca Buckleystein
                              Miscellaneous
                                        Email with CO counsel
12/10/2016    0.3   Cynthia Rice
                              Documentedits
                                          Review
                                              to mid
                                                   or Preparation
                                                       discovery statement
12/02/2016    0.1   Rebecca Buckleystein
                              Correspondence
                                        Read Email from Fausto
11/18/2016      1   Cynthia Rice
                              Review File
                                        revew
                                          or Docs
                                               amended complaint dec and motion to amend, emails
11/04/2016    0.2   Rebecca Buckleystein
                              Correspondence
                                        Email to co counsel Marco Palau
11/03/2016      4   Rebecca Buckleystein
                              DiscoveryDeposition of Nazar Singh Kooner
11/02/2016    3.2   Rebecca Buckleystein
                              DiscoveryPreparation for Deposition of Nazar Singh Kooner
11/02/2016   5.25   Rebecca Buckleystein
                              DiscoveryDeposition of Ponciano Mejia
11/02/2016      4   Fausto V. Sanchez
                              Prepare for
                                        PA-interpreting
                                          Trial or Hearing
11/01/2016    3.5   Fausto V. Sanchez
                              N/A       PA
11/01/2016    1.2   Rebecca Buckleystein
                              DiscoveryRead through related cases and asked for a copy of case file from Fresno
11/01/2016    0.5   Rebecca Buckleystein
                              DiscoveryDiscussion with Pauline about sorting through labor commissioner complaints in discover
11/01/2016    0.5   Rebecca Buckleystein
                              DiscoveryEmails
11/01/2016    0.5   Rebecca Buckleystein
                              TelephonePhone
                                         Communication
                                                call with Marco Palau PAI on case
10/31/2016    0.5   Rebecca Buckleystein
                              DiscoveryPrepare for deposition on 11/1/2016
10/31/2016    0.5   Rebecca Buckleystein
                              Travel Case-Related
                                        Travel
10/31/2016      7   Rebecca Buckleystein
                              DiscoveryDeposition of Blanca Rosales
10/31/2016     12   Cynthia Rice
                              DiscoveryRosales deposition
10/30/2016    7.5   Cynthia Rice
                              Discoveryprep for Blanca Rosales depo
10/29/2016    1.2   Cynthia Rice
                              Discoveryprep for Blanca Rosales depo
10/28/2016    1.3   Cynthia Rice
                              Discoveryprep for Blanca Rosales depo
10/25/2016    0.3   Cynthia Rice
                              Discoverylogisitcs re depos
10/25/2016    0.3   Rebecca Buckleystein
                              Correspondence
                                        Emails regarding rescheduling of Kooner Deposition
                          Case 1:16-cv-00283-DAD-JLT Document 123-3 Filed 03/08/19 Page 41 of 136

10/25/2016    0.2   Rebecca Buckleystein
                              Correspondence
                                        Coordinating dates for Deposition in case
10/24/2016    0.4   Cynthia Rice
                              Discoveryemails re depositions
10/21/2016    0.3   Cynthia Rice
                              Investigation
                                        followup re DLSE investigation
10/21/2016    0.3   Cynthia Rice
                              Mediationemails
                                          or Arbitration
                                                to and fromAppearance
                                                              Fausto and cc re DLSE hearing
10/19/2016    0.5   Rebecca Buckleystein
                              DocumentEdited
                                          ReviewMeet
                                                   or Preparation
                                                       and Confer letter to Egland
10/14/2016    0.3   Cynthia Rice
                              Documentinquiry
                                          Reviewfrom
                                                   or Preparation
                                                        deponent
10/06/2016   0.75   Rebecca Buckleystein
                              Legal Research
                                        Research Labor Commissioner Claims against Kooner and Gallardo
10/06/2016   0.25   Rebecca Buckleystein
                              TelephonePhone
                                          Communication
                                                call with julie hall - running reports to identify Labor Commissioner Claims against Kooner or Gallardo
10/06/2016    0.5   Rebecca Buckleystein
                              DocumentDraft
                                          Review
                                               of Stipulation
                                                   or Preparation
                                                               to Extend time for AMended Complaint
10/05/2016    1.1   Cynthia Rice
                              Discoverycall with MP and RBS, call with OC
10/05/2016   0.75   Rebecca Buckleystein
                              TelephoneCo Communication
                                            counsel call
10/05/2016   0.25   Rebecca Buckleystein
                              TelephoneCall
                                          Communication
                                              with Todd, Counsel for Gallardo defendent
10/05/2016    0.5   Rebecca Buckleystein
                              TelephoneConference
                                          Communication
                                                      call with co counsel
10/04/2016   0.25   Michael L.Mediation
                               Meuter e or Arbitration Preparation
09/28/2016    0.1   Rebecca Buckleystein
                              Correspondence
                                        Email with Co Counsel
09/28/2016    0.2   Rebecca Buckleystein
                              Correspondence
                                        Emails with Co counsel
09/28/2016    0.2   Rebecca Buckleystein
                              Correspondence
                                        Emails with co counsel
09/27/2016   0.25   Michael L.Document
                               Meuter e Review or Preparation
09/27/2016    0.5   Rebecca Buckleystein
                              TelephonePhone
                                          Communication
                                                call with Marco Palau PAI on case
09/18/2016    0.3   Cynthia Rice
                              Investigation
                                        review LC order produced by DEFT
09/15/2016    0.3   Cynthia Rice
                              Review File
                                        reviewed
                                           or Docsdiscovery and email re new Defendants, edit proposed stipualation
09/12/2016    0.4   Cynthia Rice
                              TelephonetcCommunication
                                           co counsel
09/12/2016    0.3   Cynthia Rice
                              Correspondence
                                        file revew re new defendants
08/05/2016    0.1   Rebecca Buckleystein
                              Correspondence
                                        email asking pauline and sylvia to file paperwork received by mail
07/25/2016    0.7   Cynthia Rice
                              Review File
                                        final
                                           or Docs
                                              edit, proof of Rule 26 disclosrue
07/25/2016    0.1   Cynthia Rice
                              Discoveryemail re Rule 26 disclosure
07/24/2016    3.5   Cynthia Rice
                              DocumentRuleReview
                                              26 Disclosure
                                                   or Preparation
07/24/2016    0.3   Cynthia Rice
                              Discoveryreview drfat of initial disclosures
07/22/2016   0.75   Alfonso Maldonado
                              N/A       N/A
07/22/2016    0.4   Cynthia Rice
                              Discoverycall
07/21/2016    0.2   Cynthia Rice
                              Discoveryset up call re disclosures
07/20/2016    0.3   Cynthia Rice
                              Discoveryemails and revew of draft disclosures
07/14/2016    0.2   Rebecca Buckleystein
                              N/A       Rule 26 disclosures - email with co cousel
07/14/2016    0.5   Michael L.Document
                               Meuter r Review or Preparation
07/13/2016    2.5   Fausto V. Sanchez
                              Meeting Meeting among clients and attorney
                          Case 1:16-cv-00283-DAD-JLT Document 123-3 Filed 03/08/19 Page 42 of 136

07/13/2016   0.75   Rebecca Buckleystein
                              Travel Case-Related
                                        Travel from Arvin to Bakersfield
07/13/2016    0.5   Rebecca Buckleystein
                              N/A       Post-meeting phone call with Marco co counsel
07/13/2016    1.5   Rebecca Buckleystein
                              Meeting Meeting with Clients
07/13/2016    0.5   Rebecca Buckleystein
                              TelephonePre-client
                                         Communication
                                                    meeting call with Marco co-counsel on this case
07/13/2016      1   Rebecca Buckleystein
                              Travel Case-Related
                                        travel from delano to Arvin California
07/12/2016    0.5   Michael L.Discoveryedits
                               Meuter
07/12/2016    0.5   Rebecca Buckleystein
                              Discoveryworking with Sylvia on calendaring response for interrogatories
07/12/2016    0.2   Rebecca Buckleystein
                              Correspondence
                                        Email to Marisa and Email to Marco re: Wednesday night meeting at 7pm in Arvin
07/11/2016      3   Fausto V. Sanchez
                              Miscellaneous
                                        Looking for clients.
07/11/2016    0.3   Rebecca Buckleystein
                              TelephonePhone
                                         Communication
                                                call with Marco Co Counsel
07/05/2016    0.3   Cynthia Rice
                              Correspondence
                                        review of notice of acceptance of Magist
07/03/2016    1.1   Cynthia Rice
                              DiscoveryKooner RFP and Interrog
07/01/2016    0.2   Cynthia Rice
                              Miscellaneous
                                        court call invoice
06/28/2016    0.2   Cynthia Rice
                              Miscellaneous
                                        NB
06/23/2016    2.1   Cynthia Rice
                              Court Appearance
                                        attend CSC and travel
06/23/2016      1   Rebecca Buckleystein
                              Prepare for
                                        Prepare
                                          Trial orfor
                                                   Hearing
                                                      Court Call - 06.23.2016 Conference call
06/16/2016    0.6   Cynthia Rice
                              Review File
                                        reiview
                                          or DocsKCC edits, make revisions
06/14/2016    0.5   Cynthia Rice
                              Miscellaneous
                                        scheduling report conference and followup discussion
06/10/2016    0.3   Cynthia Rice
                              Correspondence
                                        emails and prep re meet and confer for scheduling conf
06/10/2016   0.35   Rebecca Buckleystein
                              TelephoneCall
                                         Communication
                                             with co counsel (marco) Cynthia and Sylvia
06/10/2016   0.25   Rebecca Buckleystein
                              Correspondence
                                        Scheduling conference with defense counsel
06/09/2016    1.7   Cynthia Rice
                              Attend Hearing
                                        court call hearing and travel to office to take call
05/25/2016    0.2   Cynthia Rice
                              N/A       review and approve default letter
04/13/2016    0.3   Cynthia Rice
                              Review File
                                        updates
                                          or Docsre defaults and filings
04/08/2016   0.25   Michael L.Document
                               Meuter N/A Review or Preparation
04/08/2016    0.1   Maureen Keffer
                              TelephoneTCCommunication
                                           w marco p re contact info for Ds for meet and confer
04/06/2016   0.25   Michael L.Document
                               Meuter N/A Review or Preparation
03/22/2016    0.6   Maureen Keffer
                              Documentemails
                                          Revieww or
                                                   MPPreparation
                                                        re amended complaint, 226 letters, review amended complaint
03/21/2016    0.7   Maureen Keffer
                              Documentreview
                                          Review draft
                                                   or Preparation
                                                       first amended complaint, email MP
03/21/2016    0.2   Maureen Keffer
                              Correspondence
                                        emails w MP re 226 letters and amended complaint
03/18/2016    0.4   Maureen Keffer
                              Investigation
                                        review PRA request results, email to SV for filing
03/17/2016    0.3   Cynthia Rice
                              X Case Conference
                                        call re discovery and revision to complaint
03/17/2016    0.1   Maureen Keffer
                              Miscellaneous
                                        draft case note followup from call w co co
03/17/2016    0.8   Maureen Keffer
                              TelephoneTCCommunication
                                           w co co re discovery planning, r26saconference, etc.
03/17/2016    0.5   Michael L.Document
                               Meuter N/A Review or Preparation
                          Case 1:16-cv-00283-DAD-JLT Document 123-3 Filed 03/08/19 Page 43 of 136

03/17/2016    0.1   Maureen Keffer
                              Correspondence
                                        emails w co co re discovery planning call
03/09/2016    0.1   Maureen Keffer
                              Discoveryemail co co re discovery planning call
03/07/2016    0.1   Maureen Keffer
                              Correspondence
                                        email w Deborah from M&M re service of complaint
03/04/2016    0.2   Maureen Keffer
                              N/A       emails w SV re letter, payment for PRA request
03/03/2016    0.1   Maureen Keffer
                              Miscellaneous
                                        review, print sign, give to CB litigation exp request for PRA request costs
03/02/2016    0.1   Maureen Keffer
                              Correspondence
                                        emails w co co re service on defendants
03/02/2016    0.3   Maureen Keffer
                              Correspondence
                                        PRA request response from DLSE, email SV to get help w/ making payment
03/01/2016    0.5   Maureen Keffer
                              Documentreview
                                          Review filed
                                                    or Preparation
                                                       complaint, summons
03/01/2016    0.5   Maureen Keffer
                              Correspondence
                                        emails w MP re amended PAGA letter and 2810 notice to Kooner
03/01/2016    0.6   Maureen Keffer
                              Miscellaneous
                                        fill out app for admission to EDCA, check request, give to CB
02/29/2016   0.25   Michael L.Document
                               Meuter N/A Review or Preparation
02/26/2016    0.2   Maureen Keffer
                              TelephoneTCCommunication
                                             w MP re state vs federal filing
02/26/2016    0.1   Maureen Keffer
                              Documentaccept
                                          Review CLRorchanges
                                                       Preparation
                                                               to complaint, email co co
02/25/2016    0.4   Maureen Keffer
                              Documentaccept
                                          Review changes,
                                                    or Preparation
                                                           make MM edits to complaint, email to Co Co
02/24/2016    0.5   Michael L.Document
                               Meuter N/A Review or Preparation
02/24/2016    0.2   Maureen Keffer
                              Correspondence
                                        emails w MM re complaint edits
02/23/2016    0.2   Maureen Keffer
                              Correspondence
                                        email co co re complaint and press
02/22/2016    0.6   Sahar Durali
                              DocumentPrep/send
                                          Review orPRA Preparation
02/22/2016    0.1   Maureen Keffer
                              Correspondence
                                        emails w SD re PRA request
02/19/2016    0.8   Sahar Durali
                              DocumenteditReview
                                              publicorrecords
                                                       Preparation
                                                              request
02/19/2016    0.2   Maureen Keffer
                              TelephoneTCCommunication
                                             w MP re draft complaint, sending out to group of co co,
02/19/2016    1.7   Maureen Keffer
                              Documentreview,
                                          Revieweditor Preparation
                                                       complaint draft from MM
02/18/2016    0.2   Maureen Keffer
                              Correspondence
                                        TC and followup chat w JenEece re PRA request
02/18/2016    0.1   Maureen Keffer
                              Correspondence
                                        emails w SD re PRA request
02/16/2016    0.7   Maureen Keffer
                              Legal Research
                                        read PAGA / Rule 23 cases
02/15/2016    0.6   Maureen Keffer
                              Correspondence
                                        emails w MP re: facts supporting inclusion of defendants in complaint
02/12/2016    0.2   Maureen Keffer
                              Correspondence
                                        emails w Marco P re amending PAGA notice, Lucia's end date
02/12/2016   0.25   Michael L.Document
                               Meuter N/A Review or Preparation
02/12/2016    0.2   Maureen Keffer
                              Correspondence
                                        emails w MM, CLR, MP re ND and SD cases re: class cert for PAGA cases in fed court
02/11/2016    1.8   Maureen Keffer
                              DocumenteditReview
                                              draftorcomplaint
                                                       Preparation
02/10/2016    3.3   Maureen Keffer
                              DocumenteditReview
                                              complaint
                                                    or Preparation
                                                          to incorp new facts from cls, adjust c/as for Ds
02/10/2016    0.4   Maureen Keffer
                              TelephoneTCsCommunication
                                              w FS re questions for clients re complaint facts
02/10/2016    0.3   Maureen Keffer
                              TelephoneTCCommunication
                                             w Marco P re his conv w/ Lucia re: roles of Manuel and Gabriel G.
02/10/2016    0.3   Maureen Keffer
                              Correspondence
                                        email FS w questions to confirm w clients for complaint
02/03/2016    2.7   Maureen Keffer
                              DocumenteditReview
                                              draftorcomplaint
                                                       Preparation
                                                                / CLR comments and edits
                           Case 1:16-cv-00283-DAD-JLT Document 123-3 Filed 03/08/19 Page 44 of 136

02/02/2016    1.1   Sahar Durali
                              Documentreview
                                           Review complaint
                                                    or Preparation
                                                              draft
02/02/2016    0.8   Sahar Durali
                              TelephonecaseCommunication
                                               conf with coco and crla
02/02/2016    1.3   Cynthia Rice
                              Review Filerevisions
                                            or Docsto complaint
02/02/2016    1.9   Cynthia Rice
                              DocumentReview
                                           Reviewdraft
                                                    or Preparation
                                                        complaint, then meet with co counsel re revision
02/02/2016    0.7   Maureen Keffer
                              TelephoneconfCommunication
                                               call w co co to discuss complaint, staffing on case
02/02/2016    0.2   Maureen Keffer
                              Correspondence
                                         emails w Letty (law intern) re PRA request draft
02/01/2016    0.3   Maureen Keffer
                              Correspondence
                                         TC and emails w Letty (law intern) re: PRA request to dlse re flc licensing info
02/01/2016   0.63   JenEece M.Document
                                Phillips Reviewed
                                           Review or complaint
                                                       Preparation
02/01/2016    1.3   Maureen Keffer
                              Documentedit Review
                                               draftor
                                                     complaint,
                                                       Preparationemail to co co for call tomorrow
01/21/2016   0.25   Michael L.Document
                               Meuter N/A  Review or Preparation
01/21/2016    0.1   Michael L.Document
                               Meuter N/A  Review or Preparation
01/21/2016    0.1   Maureen Keffer
                              N/A        emails re scheduling conf call w co co
01/21/2016    0.1   Maureen Keffer
                              Correspondence
                                         email LTF re sample flc license app
01/21/2016    0.2   Maureen Keffer
                              Correspondence
                                         emails w co co re conf call
01/20/2016    0.1   Maureen Keffer
                              Correspondence
                                         email MM, BB, EZ re PRA request to dlse
01/20/2016    0.3   Maureen Keffer
                              Correspondence
                                         emails w co co re: case update, organizing call
01/19/2016    0.2   Maureen Keffer
                              Correspondence
                                         emails from SD, CLR re case status, call
01/19/2016    0.4   Cynthia Rice
                              Travel Case-Related
                                         file revivew and request for case update
01/15/2016    0.1   Maureen Keffer
                              Correspondence
                                         email SD re PRAR for KCC flc license
01/13/2016    0.2   Maureen Keffer
                              Correspondence
                                         emails w MP, review SOS request form
01/07/2016    0.5   Maureen Keffer
                              TelephoneTCCommunication
                                             w co co (MP) re complaint draft and theories of liability for each D
01/04/2016    0.2   Maureen Keffer
                              Correspondence
                                         emails w co co re complaint and call to discuss
12/22/2015    1.4   Maureen Keffer
                              Documentreview
                                           Review complaint
                                                    or Preparation
                                                              draft, email co co re scheduling call to discuss
12/18/2015    0.1   Maureen Keffer
                              N/A        email w co co re coco agreement. sign, scan send final agreement
12/18/2015    0.1   Maureen Keffer
                              Correspondence
                                         emails w co co re complaint draft
12/11/2015    1.5   Maureen Keffer
                              Documentcontinue
                                           Review orediting
                                                       Preparation
                                                             draft complaint, email to co co
12/11/2015    0.5   Maureen Keffer
                              Legal Research
                                         review AWPA outline, begin to ID causes of action for complaint
12/11/2015      2   Maureen Keffer
                              Documentedit Review
                                               draftor
                                                     complaint
                                                       Preparation
12/10/2015    0.1   Maureen Keffer
                              Correspondence
                                         emails w co co re complaint
12/10/2015    2.5   Maureen Keffer
                              Documentedit Review
                                               draftor
                                                     complaint
                                                       Preparation
12/07/2015    0.1   Maureen Keffer
                              Correspondence
                                         email w SD re case update
12/04/2015    0.2   Maureen Keffer
                              Correspondence
                                         email EC
12/03/2015    0.5   Maureen Keffer
                              Review Filegather
                                            or Docs
                                                 docs for Sylvia to file
12/03/2015    0.4   Maureen Keffer
                              Review Filemeet
                                            or Docs
                                                w Sylvia for filing
12/02/2015    0.2   Maureen Keffer
                              Correspondence
                                         forward docs to co co
                          Case 1:16-cv-00283-DAD-JLT Document 123-3 Filed 03/08/19 Page 45 of 136

12/02/2015    0.3   Maureen Keffer
                              TelephoneTCCommunication
                                           w Marco Palau re complaint drafting, paga letters
11/30/2015    0.1   Maureen Keffer
                              Correspondence
                                        emails w MP re call to discuss case
10/27/2015   0.25   Michael L.Document
                               Meuter N/A Review or Preparation
10/22/2015    0.5   Michael L.Document
                               Meuter N/A Review or Preparation
10/22/2015    0.4   Maureen Keffer
                              Miscellaneous
                                        review MM email and edits to co couns agreement
10/22/2015    0.1   Maureen Keffer
                              Correspondence
                                        email draft co couns agreement to MP
10/22/2015    0.3   Maureen Keffer
                              Miscellaneous
                                        review co counseling agreement, edit, email to MM. emails w MP
10/22/2015    0.3   Maureen Keffer
                              Correspondence
                                        emails w FS re confirming client list
10/21/2015    0.4   Maureen Keffer
                              Miscellaneous
                                        search for, review co couns agreement template
10/21/2015    0.2   Maureen Keffer
                              Correspondence
                                        email MP re co couns agreem
10/21/2015    0.3   Maureen Keffer
                              Correspondence
                                        emails w CLR, MM, et al re: co counseling, PAGA letters
10/19/2015    1.5   Fausto V. Sanchez
                              Review File
                                        N/A
                                          or Docs
10/19/2015    0.1   Maureen Keffer
                              Correspondence
                                        email crla co couns re co couns agreement w MP
10/19/2015    0.2   Sahar Durali
                              Documentreview
                                          Reviewcase
                                                   or Preparation
                                                      notes
10/16/2015    3.5   Fausto V. Sanchez
                              Meeting N/A
10/16/2015      2   Maureen Keffer
                              Meeting meet w clients and potential co counsel
10/16/2015    5.3   Maureen Keffer
                              Travel Case-Related
                                        pick up rental car and drive Oakland to Arvin for cl meeting
10/15/2015    0.5   Michael L.Telephone
                               Meuter N/A Communication
10/15/2015    0.3   Maureen Keffer
                              TelephoneTCCommunication
                                           w Marco Palau and Luis from M&M re cl meeting tomorrow
10/15/2015    0.2   Maureen Keffer
                              Correspondence
                                        more texts w FS, MP re cl meeting tom. emails w mm
10/15/2015    0.3   Maureen Keffer
                              Correspondence
                                        texts w FS re new group of workers, emails w MM re co couns
10/14/2015    0.2   Maureen Keffer
                              N/A       TC from Socorro Lopez
10/14/2015    0.5   Maureen Keffer
                              Correspondence
                                        more emails w Marco Palau. texts w FS re friday cl meeting
10/14/2015    0.2   Maureen Keffer
                              Correspondence
                                        email Marco Palau
10/13/2015    0.4   Maureen Keffer
                              TelephoneTCCommunication
                                           w Marco Palau and email MM
09/30/2015    0.3   Maureen Keffer
                              Miscellaneous
                                        final edits to LAP, emails w SD, email LAP to DLATS
09/29/2015    0.2   Maureen Keffer
                              Correspondence
                                        emails w MM, SD re LAP
09/29/2015    0.5   Michael L.Document
                               Meuter N/A Review or Preparation
09/28/2015    0.1   Maureen Keffer
                              Correspondence
                                        re-email Florentino Arreguin closing letter to FS
09/25/2015    0.2   Maureen Keffer
                              Documentadd Review
                                             final or
                                                   referral
                                                      Preparation
                                                            rejection info to LAP
09/25/2015    0.4   Maureen Keffer
                              Correspondence
                                        review, edit closing letter to florentino arregin
09/25/2015    0.2   Maureen Keffer
                              Miscellaneous
                                        talk to JP about private atty referrals
09/25/2015    0.1   Maureen Keffer
                              Correspondence
                                        emails w Doug Linde re: rejecting referral
09/25/2015    0.5   Maureen Keffer
                              Miscellaneous
                                        finalize wage calc for LAP
09/25/2015    0.2   Maureen Keffer
                              Miscellaneous
                                        talk to JP, email to Doug Linde re: rejecting referral
                          Case 1:16-cv-00283-DAD-JLT Document 123-3 Filed 03/08/19 Page 46 of 136

09/24/2015      2   Fausto V. Sanchez
                              Investigation
                                        N/A
09/24/2015    0.2   Maureen Keffer
                              Correspondence
                                        email FS re case closing for Florentino Arregin
09/24/2015    0.2   Maureen Keffer
                              N/A       TC w FS re new gallardo workers called him
09/10/2015      1   Maureen Keffer
                              DocumentEditReview
                                             LAP or Preparation
09/08/2015    0.3   Maureen Keffer
                              Documentreview
                                          ReviewLAP
                                                  orwPreparation
                                                       MM edits
09/08/2015    0.2   Maureen Keffer
                              TelephoneTCCommunication
                                           w FS re cls signing fee waivers
08/27/2015    0.6   Sahar Durali
                              Documentprepare
                                          ReviewPAGA
                                                  or Preparation
                                                         letter
08/27/2015   0.25   Michael L.Document
                               Meuter N/A Review or Preparation
08/26/2015   0.25   Michael L.Document
                               Meuter N/A Review or Preparation
08/24/2015    0.5   Michael L.Document
                               Meuter N/A Review or Preparation
08/24/2015    0.4   Sahar Durali
                              Documentpreparing
                                          Review orLWDA
                                                     Preparation
                                                            letter
08/20/2015    0.5   Michael L.Document
                               Meuter N/A Review or Preparation
08/19/2015    0.8   Sahar Durali
                              TelephoneLWDA
                                         Communication
                                               Letter/LAP
08/19/2015      2   Maureen Keffer
                              N/A       Draft LAP, email to MM
08/19/2015    0.2   Maureen Keffer
                              Miscellaneous
                                        update case notes
08/19/2015    0.5   Maureen Keffer
                              N/A       email SD re: update PAGA letter. Search for PAGA letter on onedrive
08/19/2015    0.3   Maureen Keffer
                              TelephoneTCCommunication
                                           w LMB re fed vs state court
08/19/2015    0.2   Maureen Keffer
                              TelephoneTCCommunication
                                           w SD re: updated paga letter
08/14/2015    0.7   Maureen Keffer
                              Legal Research
                                        research mechanics lien
08/14/2015    0.3   Maureen Keffer
                              TelephoneTCCommunication
                                           w John Mitchell/KC DA's office
08/13/2015    0.1   Maureen Keffer
                              Correspondence
                                        email w John Mitchell from DAs office
08/13/2015    0.1   Maureen Keffer
                              Correspondence
                                        emails w Gina Hester re crim inv unit
08/12/2015      2   Maureen Keffer
                              DocumenteditReview
                                             LAP or Preparation
08/12/2015    0.3   Maureen Keffer
                              Correspondence
                                        TC from SL, email
08/12/2015    0.8   Maureen Keffer
                              Legal Research
                                        email LTF re bounced check, investig CC 1719
08/12/2015    0.3   Maureen Keffer
                              Correspondence
                                        IMs w Fausto re Kooner addresses
08/12/2015    0.5   Maureen Keffer
                              TelephoneTCCommunication
                                           w jeremiah wood
08/12/2015    0.2   Maureen Keffer
                              Correspondence
                                        email EC re co counseling on case?
08/12/2015    0.1   Maureen Keffer
                              TelephoneTCCommunication
                                           to Jeremiah Wood, LM
08/12/2015    0.1   Maureen Keffer
                              TelephoneTCCommunication
                                           to SL from lab comm, LM
08/10/2015    0.2   Maureen Keffer
                              Miscellaneous
                                        review notes from thurs cl meeting
08/06/2015    0.5   Maureen Keffer
                              Meeting debrief w SD
08/06/2015    1.3   Maureen Keffer
                              Meeting Meet with clients
08/06/2015    2.1   Sahar Durali
                              Meeting Meeting with clients and drive to and from Lamont
08/06/2015    0.1   Maureen Keffer
                              Correspondence
                                        email w Jaime B re DA in charge of Gallardo case
                         Case 1:16-cv-00283-DAD-JLT Document 123-3 Filed 03/08/19 Page 47 of 136

08/06/2015     5   Maureen Keffer
                             Travel Case-Related
                                       Drive Oakland - Arvin to meet w cls
08/05/2015   0.6   Maureen Keffer
                             DocumentEdits
                                         Review
                                             to draft
                                                  or Preparation
                                                       complaint, answer LM questions
08/05/2015   0.8   Maureen Keffer
                             DocumentMeetReview
                                             w LM orto
                                                     Preparation
                                                        discuss complaint
08/05/2015   0.2   Maureen Keffer
                             Correspondence
                                       emails w DA re call to discuss case
08/04/2015   0.2   Maureen Keffer
                             Correspondence
                                       email w Jaime Barragan / DOL re Ezequiel Aguilar
08/04/2015   0.2   Maureen Keffer
                             Correspondence
                                       email from DOL, fwd to FS re complaint filed by Ezequiel A?
08/03/2015     1   Maureen Keffer
                             Documentreview
                                         Reviewdraft
                                                  or Preparation
                                                      complaint
08/03/2015   0.2   Maureen Keffer
                             N/A       emails w FS, SD re meeting w cls Thursday
08/03/2015   0.2   Maureen Keffer
                             Correspondence
                                       email DA's office contact
08/03/2015   0.3   Maureen Keffer
                             Correspondence
                                       emails w SD, LMB, FS re meeting w cls on Thurs
07/31/2015   0.2   Maureen Keffer
                             Miscellaneous
                                       IMs w Lizbeth re complaint
07/31/2015   0.3   Maureen Keffer
                             Miscellaneous
                                       Email sample complaints to LM, assign complaint draft
07/31/2015   0.2   Maureen Keffer
                             Miscellaneous
                                       IM w LM re drafting complaint
07/30/2015   0.2   Maureen Keffer
                             Correspondence
                                       emails w FS re info on prev cls v Gallardo
07/28/2015   0.3   Maureen Keffer
                             Meeting meet w LM to discuss memo
07/28/2015   1.7   Maureen Keffer
                             Miscellaneous
                                       review, edit, comment on LM memo re LC 243. email back
07/27/2015   0.2   Maureen Keffer
                             Miscellaneous
                                       emails from GBLA re Kern DA contact, chat w Sahar re collab on case
07/27/2015   0.8   Maureen Keffer
                             TelephoneTCCommunication
                                          w LMB re: Delano collab on case
07/27/2015   0.8   Lillian Marshall-Bass
                             N/A       conference with M. Keffer re case
07/24/2015   1.5   Maureen Keffer
                             DocumentworkReview
                                             on LAP,
                                                  or Preparation
                                                       emails w LM re LC 243
07/23/2015   0.3   Maureen Keffer
                             Miscellaneous
                                       check in w LM re research, work on LAP
07/23/2015   0.3   Maureen Keffer
                             Meeting discuss LC 243 assignment w LM
07/23/2015   0.3   Maureen Keffer
                             Correspondence
                                       emails w LMB re collab from Delano office on case
07/22/2015   0.2   Maureen Keffer
                             Correspondence
                                       email SL from DLSE re case update
07/22/2015   0.2   Maureen Keffer
                             Miscellaneous
                                       meet w LM to discuss memo on LC 234
07/21/2015   0.6   Maureen Keffer
                             Miscellaneous
                                       talk w LM about updates on research
07/21/2015   0.2   Maureen Keffer
                             Correspondence
                                       Fwd PAGA letter to Socorro L/DLSE
07/21/2015   0.1   Maureen Keffer
                             Miscellaneous
                                       scan and upload PAGA letter
07/21/2015   0.2   Maureen Keffer
                             Correspondence
                                       email Randy Rumph/ counsel for Kooner re PAGA letter
07/17/2015   1.3   Maureen Keffer
                             Correspondence
                                       finalize, print, mail LWDA letters.
07/16/2015   0.5   Maureen Keffer
                             Correspondence
                                       review edits to PAGA letter from MM, incorp into draft, email MM
07/15/2015   0.6   Maureen Keffer
                             Correspondence
                                       Edit PAGA letter, email to LM
07/15/2015   0.5   Maureen Keffer
                             Correspondence
                                       review, edit draft 226 letter, email fs
07/15/2015   0.2   Maureen Keffer
                             N/A       TC w FS re corrected 226 letter
07/14/2015   2.5   Fausto V. Sanchez
                             Miscellaneous
                                       N/A
                         Case 1:16-cv-00283-DAD-JLT Document 123-3 Filed 03/08/19 Page 48 of 136

07/14/2015   0.3   Maureen Keffer
                             Correspondence
                                       emails w FS re 226 letter, cls work schedules and wages owed
07/14/2015   1.5   Maureen Keffer
                             Correspondence
                                       Review, edit PAGA letter. email edits to LM
07/14/2015   0.2   Maureen Keffer
                             TelephoneTCCommunication
                                           w FS re: management of contact w clients, PAGA letter
07/14/2015   0.5   Maureen Keffer
                             Correspondence
                                       meet w LM to discuss edits to PAGA letter
07/13/2015   3.5   Fausto V. Sanchez
                             Miscellaneous
                                       N/A
06/26/2015   2.5   Fausto V. Sanchez
                             InterviewN/A
                                        Client
06/25/2015     2   Fausto V. Sanchez
                             InterviewN/A
                                        Client
06/25/2015   0.2   Maureen Keffer
                             TelephonetcCommunication
                                          w FS re new intakes, details re employers to name
06/24/2015   3.5   Fausto V. Sanchez
                             InterviewN/A
                                        Client
06/24/2015   0.2   Maureen Keffer
                             N/A       TC w FS re cl statements of facts
06/24/2015   0.7   Maureen Keffer
                             Correspondence
                                       draft LWDA letter
06/24/2015   1.7   Maureen Keffer
                             Documentdraft
                                         Review
                                             LAPor Preparation
06/24/2015   0.3   Maureen Keffer
                             Miscellaneous
                                       draft cl statement of facts. email to fs
06/23/2015   3.5   Fausto V. Sanchez
                             InterviewN/A
                                        Client
06/23/2015   0.2   Maureen Keffer
                             TelephoneTCCommunication
                                           w FS re new intakes v gallardo and kooner
06/19/2015   0.1   Maureen Keffer
                             Correspondence
                                       email MM re lwda letter
06/17/2015   0.5   Maureen Keffer
                             Investigation
                                       investigation of D Kooner (internet)
06/17/2015   0.5   Maureen Keffer
                             Meeting meet w LM - assign memo re Lab code 243
06/08/2015   0.3   Maureen Keffer
                             Correspondence
                                       emails w SL re DLSE investigators contacting our cls
06/05/2015   0.5   Maureen Keffer
                             Miscellaneous
                                       meet w Lizbeth re: investigating defendants
06/05/2015   0.1   Maureen Keffer
                             Investigation
                                       email from lexis re new judgment v gabriel gallardo and nazar kooner
06/02/2015   0.6   Maureen Keffer
                             Miscellaneous
                                       discuss case and research assignment re defendants w Lizbeth
06/02/2015     1   Maureen Keffer
                             Investigation
                                       compile research on possible defendants
06/01/2015   0.4   Maureen Keffer
                             Investigation
                                       Review notes, organize invesgitation tasks re: different employer individuals and entities
06/01/2015   0.3   Maureen Keffer
                             TelephoneTCCommunication
                                           w Socorro L
05/29/2015   0.1   Maureen Keffer
                             TelephonetcCommunication
                                          to SL at DLSE. lm
05/28/2015   0.2   Maureen Keffer
                             Telephoneexchange
                                         Communication
                                                  vms w Socorro L re: collab w LC on case
05/26/2015   0.2   Maureen Keffer
                             TelephoneTCCommunication
                                           w opp counsel
05/26/2015   0.1   Maureen Keffer
                             TelephoneN/ACommunication
05/26/2015   0.3   Maureen Keffer
                             Investigation
                                       review info on opp counsel Randy Rumph
05/26/2015   0.3   Maureen Keffer
                             Correspondence
                                       email Socorro L
05/26/2015   0.2   Maureen Keffer
                             TelephoneTCCommunication
                                           w Socorro L from Bfield DLSE.
05/22/2015   0.3   Maureen Keffer
                             TelephoneTCCommunication
                                           w Jaime Barragan (DOL) and VM for Socorro Lopez
05/20/2015   0.5   Maureen Keffer
                             Correspondence
                                       Emails w FS re Pascuala Saucedo. updated demand to Kooner.
05/20/2015   0.2   Maureen Keffer
                             Correspondence
                                       more emails w Kooner re payment, consulting attorney
                         Case 1:16-cv-00283-DAD-JLT Document 123-3 Filed 03/08/19 Page 49 of 136

05/20/2015   0.4   Maureen Keffer
                             Negotiation
                                       Emails w Kooner re: payment offer
05/19/2015   1.5   Maureen Keffer
                             Legal Research
                                       Research FLC laws for causes of action against gallardo, kooner, etc
05/19/2015   0.8   Maureen Keffer
                             Investigation
                                       Search for judgments against Gallardo et al
05/19/2015   0.1   Maureen Keffer
                             Correspondence
                                       chat w FS re: convo w clients. they want all wages and penalties / if not, willing to go to court
05/19/2015   0.2   Maureen Keffer
                             Correspondence
                                       emails w Nazar Kooner re: who hired workers / who was foreman
05/18/2015     1   Maureen Keffer
                             Legal Research
                                       initial research on poss causes of action v kooner and gallardo
05/18/2015   0.4   Maureen Keffer
                             TelephoneTCCommunication
                                          w MM re: grower strict liab / enforcement through LC vs lawsuit
05/18/2015   0.8   Maureen Keffer
                             Correspondence
                                       recalc demand, email to Kooner
05/18/2015   0.3   Maureen Keffer
                             Documentreview
                                         Review flcor
                                                    license
                                                      Preparation
                                                            docs sent by Kooner
05/18/2015   0.2   Maureen Keffer
                             TelephoneTCCommunication
                                          from Nazar Kooner re: FLC license and cls demand
05/15/2015   0.5   Maureen Keffer
                             Correspondence
                                       edit demand letter to kooner
05/15/2015   0.2   Maureen Keffer
                             Correspondence
                                       emails w FS
05/15/2015   0.7   Maureen Keffer
                             Legal Research
                                       Research LC FLC license requ and liability for grower. Look up Gallardo in FLC database. NOt there.
05/15/2015   0.1   Maureen Keffer
                             TelephoneTCCommunication
                                          to Nazar Kooner, left message
05/08/2015   1.5   Maureen Keffer
                             Correspondence
                                       edit demand letter to kooner and review wage claims
05/08/2015   2.5   Fausto V. Sanchez
                             DocumentN/A Review or Preparation
05/08/2015   0.2   Maureen Keffer
                             TelephoneChat
                                        Communication
                                             and TC w FS re wage claims
05/06/2015   0.2   Maureen Keffer
                             Investigation
                                       search for gallardo / kern county cultivation in flc license database
05/06/2015   0.1   Maureen Keffer
                             Correspondence
                                       Review case note from FS. Email re 226 letter
             811
                                          Case 1:16-cv-00283-DAD-JLT Document 123-3 Filed 03/08/19 Page 50 of 136


n and follow up emails

ate for atty fee motion, emails to SV re timeline for filing and admin issues




 alculations and preparing exhibit




o in my dec, reviewing prior order and emails to CLR)
 District of 9th Cir
Case 1:16-cv-00283-DAD-JLT Document 123-3 Filed 03/08/19 Page 51 of 136
Case 1:16-cv-00283-DAD-JLT Document 123-3 Filed 03/08/19 Page 52 of 136
                   Case 1:16-cv-00283-DAD-JLT Document 123-3 Filed 03/08/19 Page 53 of 136




setting up calls
               Case 1:16-cv-00283-DAD-JLT Document 123-3 Filed 03/08/19 Page 54 of 136




declarations
                   Case 1:16-cv-00283-DAD-JLT Document 123-3 Filed 03/08/19 Page 55 of 136




d re-scheduling;
Case 1:16-cv-00283-DAD-JLT Document 123-3 Filed 03/08/19 Page 56 of 136
                     Case 1:16-cv-00283-DAD-JLT Document 123-3 Filed 03/08/19 Page 57 of 136



ussing with Fausto
Case 1:16-cv-00283-DAD-JLT Document 123-3 Filed 03/08/19 Page 58 of 136
Case 1:16-cv-00283-DAD-JLT Document 123-3 Filed 03/08/19 Page 59 of 136
Case 1:16-cv-00283-DAD-JLT Document 123-3 Filed 03/08/19 Page 60 of 136
                  Case 1:16-cv-00283-DAD-JLT Document 123-3 Filed 03/08/19 Page 61 of 136




ner or Gallardo
Case 1:16-cv-00283-DAD-JLT Document 123-3 Filed 03/08/19 Page 62 of 136
Case 1:16-cv-00283-DAD-JLT Document 123-3 Filed 03/08/19 Page 63 of 136
Case 1:16-cv-00283-DAD-JLT Document 123-3 Filed 03/08/19 Page 64 of 136
Case 1:16-cv-00283-DAD-JLT Document 123-3 Filed 03/08/19 Page 65 of 136
Case 1:16-cv-00283-DAD-JLT Document 123-3 Filed 03/08/19 Page 66 of 136
Case 1:16-cv-00283-DAD-JLT Document 123-3 Filed 03/08/19 Page 67 of 136
Case 1:16-cv-00283-DAD-JLT Document 123-3 Filed 03/08/19 Page 68 of 136
Case 1:16-cv-00283-DAD-JLT Document 123-3 Filed 03/08/19 Page 69 of 136
                          Case 1:16-cv-00283-DAD-JLT Document 123-3 Filed 03/08/19 Page 70 of 136

Date of ServiceTime Spent      Caseworker     Activity Code
05/08/2018               2.8   Cynthia Rice   Prepare for Trial or Hearing
05/07/2018              12.5   Cynthia Rice   Review File or Docs
05/06/2018                10   Cynthia Rice   Review File or Docs
05/05/2018               6.2   Cynthia Rice   Review File or Docs
05/04/2018               1.4   Cynthia Rice   Prepare for Trial or Hearing
05/03/2018               1.7   Cynthia Rice   Review File or Docs
05/02/2018               2.1   Cynthia Rice   Prepare for Trial or Hearing
04/27/2018               2.5   Cynthia Rice   Prepare for Trial or Hearing
04/27/2018              3.83   Cynthia Rice   Prepare for Trial or Hearing
04/27/2018                 1   Cynthia Rice   Prepare for Trial or Hearing
04/26/2018               1.2   Cynthia Rice   Prepare for Trial or Hearing
04/26/2018               0.7   Cynthia Rice   Prepare for Trial or Hearing
04/26/2018               3.4   Cynthia Rice   Prepare for Trial or Hearing
04/25/2018                 1   Cynthia Rice   Correspondence
04/23/2018               2.5   Cynthia Rice   Court Appearance
04/23/2018               0.2   Cynthia Rice   Prepare for Trial or Hearing
04/20/2018               0.6   Cynthia Rice   Prepare for Trial or Hearing
04/16/2018               0.6   Cynthia Rice   Prepare for Trial or Hearing
04/15/2018               2.5   Cynthia Rice   Prepare for Trial or Hearing
04/13/2018               1.1   Cynthia Rice   Prepare for Trial or Hearing
04/12/2018                 2   Cynthia Rice   Prepare for Trial or Hearing
04/11/2018               2.5   Cynthia Rice   Prepare for Trial or Hearing
04/10/2018               0.5   Cynthia Rice   Prepare for Trial or Hearing
04/08/2018                 4   Cynthia Rice   Prepare for Trial or Hearing
04/06/2018               0.8   Cynthia Rice   Prepare for Trial or Hearing
04/05/2018               1.3   Cynthia Rice   Prepare for Trial or Hearing
04/04/2018               2.6   Cynthia Rice   Prepare for Trial or Hearing
04/04/2018               2.7   Cynthia Rice   Prepare for Trial or Hearing
04/03/2018               4.8   Cynthia Rice   Prepare for Trial or Hearing
04/02/2018                 2   Cynthia Rice   Prepare for Trial or Hearing
03/30/2018               1.2   Cynthia Rice   Prepare for Trial or Hearing
03/28/2018               0.3   Cynthia Rice   Miscellaneous
03/28/2018               0.8   Cynthia Rice   Prepare for Trial or Hearing
03/19/2018               2.5   Cynthia Rice   Prepare for Trial or Hearing
              Case 1:16-cv-00283-DAD-JLT Document 123-3 Filed 03/08/19 Page 71 of 136

03/19/2018   0.5   Cynthia Rice   Document Review or Preparation
03/14/2018   0.3   Cynthia Rice   Telephone Communication
03/13/2018   0.2   Cynthia Rice   Correspondence
03/09/2018   2.8   Cynthia Rice   Prepare for Trial or Hearing
03/02/2018   0.2   Cynthia Rice   Prepare for Trial or Hearing
03/01/2018   0.2   Cynthia Rice   Prepare for Trial or Hearing
02/23/2018   15    Cynthia Rice   Mediation or Arbitration Appearance
02/22/2018     2   Cynthia Rice   Mediation or Arbitration Preparation
02/21/2018   1.5   Cynthia Rice   Mediation or Arbitration Preparation
02/14/2018   0.9   Cynthia Rice   Document Review or Preparation
02/12/2018   0.3   Cynthia Rice   Interview Client
02/12/2018   0.3   Cynthia Rice   Negotiation
02/08/2018   0.2   Cynthia Rice   Miscellaneous
02/07/2018   0.2   Cynthia Rice   Review File or Docs
02/06/2018   3.4   Cynthia Rice   Discovery
02/05/2018   0.3   Cynthia Rice   Discovery
02/05/2018   3.2   Cynthia Rice   Discovery
02/04/2018   2.5   Cynthia Rice   Discovery
02/03/2018     1   Cynthia Rice   Discovery
01/26/2018   0.2   Cynthia Rice   Discovery
01/25/2018   0.3   Cynthia Rice   Discovery
01/24/2018   0.4   Cynthia Rice   Discovery
01/22/2018   0.2   Cynthia Rice   Discovery
01/19/2018   0.8   Cynthia Rice   Discovery
01/18/2018   0.5   Cynthia Rice   Document Review or Preparation
01/18/2018   0.3   Cynthia Rice   Discovery
01/17/2018   0.4   Cynthia Rice   Discovery
01/11/2018   0.8   Cynthia Rice   Discovery
01/09/2018   1.2   Cynthia Rice   Document Review or Preparation
01/08/2018   0.9   Cynthia Rice   Discovery
01/05/2018     3   Cynthia Rice   Discovery
01/04/2018     3   Cynthia Rice   Review File or Docs
01/03/2018     1   Cynthia Rice   Legal Research
01/02/2018   5.6   Cynthia Rice   Negotiation
12/19/2017   0.5   Cynthia Rice   Discovery
              Case 1:16-cv-00283-DAD-JLT Document 123-3 Filed 03/08/19 Page 72 of 136

12/18/2017   0.7   Cynthia Rice   Meeting
12/11/2017   0.8   Cynthia Rice   Review File or Docs
12/02/2017   0.1   Cynthia Rice   Discovery
11/30/2017   1.1   Cynthia Rice   Discovery
11/29/2017     1   Cynthia Rice   Discovery
11/27/2017   0.3   Cynthia Rice   Document Review or Preparation
11/27/2017     1   Cynthia Rice   Review File or Docs
11/27/2017   0.2   Cynthia Rice   Document Review or Preparation
11/27/2017   0.4   Cynthia Rice   Prepare for Trial or Hearing
11/26/2017   0.8   Cynthia Rice   Prepare for Trial or Hearing
11/24/2017   0.5   Cynthia Rice   Document Review or Preparation
11/24/2017   0.2   Cynthia Rice   Discovery
11/21/2017   3.1   Cynthia Rice   Document Review or Preparation
11/21/2017   1.1   Cynthia Rice   Review File or Docs
11/20/2017     6   Cynthia Rice   Discovery
11/19/2017   1.2   Cynthia Rice   Discovery
11/19/2017   2.4   Cynthia Rice   Discovery
11/17/2017   0.5   Cynthia Rice   Discovery
11/16/2017     2   Cynthia Rice   Document Review or Preparation
11/15/2017   0.8   Cynthia Rice   Discovery
11/13/2017   0.4   Cynthia Rice   Discovery
11/12/2017   0.5   Cynthia Rice   Review File or Docs
11/10/2017   0.4   Cynthia Rice   Discovery
11/09/2017     1   Cynthia Rice   Meeting
11/07/2017   0.6   Cynthia Rice   Discovery
11/07/2017     1   Cynthia Rice   Review File or Docs
11/06/2017   0.6   Cynthia Rice   Discovery
10/11/2017   0.7   Cynthia Rice   Discovery
10/10/2017   1.1   Cynthia Rice   Interview Client
09/28/2017   0.2   Cynthia Rice   Correspondence
09/28/2017   0.2   Cynthia Rice   Document Review or Preparation
06/29/2017   0.2   Cynthia Rice   Document Review or Preparation
06/28/2017   0.2   Cynthia Rice   Correspondence
06/23/2017   0.3   Cynthia Rice   Review File or Docs
06/19/2017   0.4   Cynthia Rice   Discovery
               Case 1:16-cv-00283-DAD-JLT Document 123-3 Filed 03/08/19 Page 73 of 136

06/16/2017    0.2   Cynthia Rice   Discovery
06/07/2017    0.3   Cynthia Rice   Discovery
03/30/2017    0.2   Cynthia Rice   Prepare for Trial or Hearing
03/20/2017    9.2   Cynthia Rice   Discovery
03/19/2017    3.9   Cynthia Rice   Discovery
03/19/2017      6   Cynthia Rice   Discovery
03/17/2017    0.5   Cynthia Rice   Discovery
03/16/2017   2.75   Cynthia Rice   Discovery
03/14/2017    0.4   Cynthia Rice   Miscellaneous
03/09/2017    0.3   Cynthia Rice   Discovery
03/06/2017    0.3   Cynthia Rice   Review File or Docs
03/03/2017    0.2   Cynthia Rice   Discovery
02/27/2017    0.2   Cynthia Rice   Discovery
02/24/2017    0.7   Cynthia Rice   Discovery
02/22/2017    1.5   Cynthia Rice   Discovery
02/13/2017    0.6   Cynthia Rice   X Case Conference
01/04/2017    0.2   Cynthia Rice   Correspondence
12/28/2016    0.4   Cynthia Rice   Review File or Docs
12/20/2016    0.6   Cynthia Rice   X Case Conference
12/15/2016    0.3   Cynthia Rice   Review File or Docs
12/10/2016    0.3   Cynthia Rice   Document Review or Preparation
11/18/2016      1   Cynthia Rice   Review File or Docs
10/31/2016     12   Cynthia Rice   Discovery
10/30/2016    7.5   Cynthia Rice   Discovery
10/29/2016    1.2   Cynthia Rice   Discovery
10/28/2016    1.3   Cynthia Rice   Discovery
10/25/2016    0.3   Cynthia Rice   Discovery
10/24/2016    0.4   Cynthia Rice   Discovery
10/21/2016    0.3   Cynthia Rice   Investigation
10/21/2016    0.3   Cynthia Rice   Mediation or Arbitration Appearance
10/14/2016    0.3   Cynthia Rice   Document Review or Preparation
10/05/2016    1.1   Cynthia Rice   Discovery
09/18/2016    0.3   Cynthia Rice   Investigation
09/15/2016    0.3   Cynthia Rice   Review File or Docs
09/12/2016    0.4   Cynthia Rice   Telephone Communication
                  Case 1:16-cv-00283-DAD-JLT Document 123-3 Filed 03/08/19 Page 74 of 136

09/12/2016      0.3   Cynthia Rice    Correspondence
07/25/2016      0.7   Cynthia Rice    Review File or Docs
07/25/2016      0.1   Cynthia Rice    Discovery
07/24/2016      3.5   Cynthia Rice    Document Review or Preparation
07/24/2016      0.3   Cynthia Rice    Discovery
07/22/2016      0.4   Cynthia Rice    Discovery
07/21/2016      0.2   Cynthia Rice    Discovery
07/20/2016      0.3   Cynthia Rice    Discovery
07/05/2016      0.3   Cynthia Rice    Correspondence
07/03/2016      1.1   Cynthia Rice    Discovery
07/01/2016      0.2   Cynthia Rice    Miscellaneous
06/23/2016      2.1   Cynthia Rice    Court Appearance
06/16/2016      0.6   Cynthia Rice    Review File or Docs
06/14/2016      0.5   Cynthia Rice    Miscellaneous
06/10/2016      0.3   Cynthia Rice    Correspondence
06/09/2016      1.7   Cynthia Rice    Attend Hearing
05/25/2016      0.2   Cynthia Rice    N/A
04/13/2016      0.3   Cynthia Rice    Review File or Docs
03/17/2016      0.3   Cynthia Rice    X Case Conference
02/02/2016      1.3   Cynthia Rice    Review File or Docs
02/02/2016      1.9   Cynthia Rice    Document Review or Preparation
01/19/2016      0.4   Cynthia Rice    Travel Case-Related
Total CLR    244.68


05/08/2018      1.2   Marisa Lundin   Prepare for Trial or Hearing
05/07/2018      1.4   Marisa Lundin   Review File or Docs
05/07/2018      0.2   Marisa Lundin   Miscellaneous
05/07/2018      5.4   Marisa Lundin   Prepare for Trial or Hearing
05/06/2018      8.8   Marisa Lundin   Prepare for Trial or Hearing
05/05/2018      10    Marisa Lundin   Prepare for Trial or Hearing
05/04/2018      0.3   Marisa Lundin   Prepare for Trial or Hearing
05/03/2018      0.7   Marisa Lundin   Prepare for Trial or Hearing
05/02/2018      0.4   Marisa Lundin   Meeting
05/02/2018      0.6   Marisa Lundin   Prepare for Trial or Hearing
              Case 1:16-cv-00283-DAD-JLT Document 123-3 Filed 03/08/19 Page 75 of 136

04/27/2018   0.3   Marisa Lundin   Correspondence
04/26/2018   0.4   Marisa Lundin   Prepare for Trial or Hearing
04/26/2018   1.2   Marisa Lundin   Miscellaneous
04/24/2018   0.3   Marisa Lundin   Miscellaneous
04/16/2018   0.8   Marisa Lundin   Prepare for Trial or Hearing
04/16/2018   0.2   Marisa Lundin   Miscellaneous
04/16/2018   1.2   Marisa Lundin   Review File or Docs
04/12/2018   1.1   Marisa Lundin   Miscellaneous
04/09/2018   0.4   Marisa Lundin   Review File or Docs
04/04/2018   1.2   Marisa Lundin   Prepare for Trial or Hearing
04/03/2018   0.3   Marisa Lundin   Miscellaneous
04/02/2018   0.3   Marisa Lundin   Miscellaneous
04/02/2018   0.8   Marisa Lundin   Prepare for Trial or Hearing
04/02/2018   0.3   Marisa Lundin   Review File or Docs
04/01/2018   0.6   Marisa Lundin   Review File or Docs
03/30/2018   1.3   Marisa Lundin   Prepare for Trial or Hearing
03/29/2018   2.3   Marisa Lundin   Review File or Docs
03/28/2018   0.4   Marisa Lundin   Miscellaneous
03/23/2018   1.4   Marisa Lundin   Review File or Docs
03/23/2018   4.2   Marisa Lundin   Meeting
03/21/2018   0.3   Marisa Lundin   Miscellaneous
03/20/2018   1.4   Marisa Lundin   Review File or Docs
03/20/2018     2   Marisa Lundin   Prepare for Trial or Hearing
03/19/2018   1.2   Marisa Lundin   Review File or Docs
03/18/2018   4.2   Marisa Lundin   Prepare for Trial or Hearing
03/17/2018   1.3   Marisa Lundin   Prepare for Trial or Hearing
03/17/2018   2.5   Marisa Lundin   Administrative Hearing Appearance
03/16/2018   0.3   Marisa Lundin   Prepare for Trial or Hearing
03/16/2018     1   Marisa Lundin   Prepare for Trial or Hearing
03/16/2018   0.4   Marisa Lundin   Legal Research
03/15/2018   0.9   Marisa Lundin   Prepare for Trial or Hearing
03/15/2018   0.6   Marisa Lundin   Prepare for Trial or Hearing
03/15/2018   0.4   Marisa Lundin   Prepare for Trial or Hearing
03/15/2018   0.8   Marisa Lundin   Prepare for Trial or Hearing
03/13/2018   0.3   Marisa Lundin   Meeting
               Case 1:16-cv-00283-DAD-JLT Document 123-3 Filed 03/08/19 Page 76 of 136

01/29/2018    1.5   Marisa Lundin   Review File or Docs
01/22/2018      5   Marisa Lundin   Investigation
01/19/2018    0.3   Marisa Lundin   Miscellaneous
01/19/2018    0.3   Marisa Lundin   Miscellaneous
01/09/2018      2   Marisa Lundin   Document Review or Preparation
01/08/2018      4   Marisa Lundin   Document Review or Preparation
01/08/2018      2   Marisa Lundin   Discovery
01/07/2018      4   Marisa Lundin   Document Review or Preparation
01/06/2018    3.5   Marisa Lundin   Document Review or Preparation
01/05/2018      4   Marisa Lundin   Document Review or Preparation
01/05/2018    0.5   Marisa Lundin   Miscellaneous
12/20/2017    0.5   Marisa Lundin   Miscellaneous
12/20/2017   0.25   Marisa Lundin   Miscellaneous
12/20/2017   0.25   Marisa Lundin   Miscellaneous
12/14/2017    8.5   Marisa Lundin   Discovery
12/13/2017    1.5   Marisa Lundin   Discovery
12/08/2017   0.25   Marisa Lundin   Discovery
12/08/2017      7   Marisa Lundin   Discovery
12/07/2017    0.5   Marisa Lundin   Miscellaneous
12/07/2017      6   Marisa Lundin   Discovery
12/07/2017   0.25   Marisa Lundin   Discovery
12/06/2017      1   Marisa Lundin   Discovery
12/06/2017      1   Marisa Lundin   Discovery
12/06/2017      6   Marisa Lundin   Discovery
12/05/2017   0.25   Marisa Lundin   Correspondence
12/05/2017    2.5   Marisa Lundin   Discovery
12/04/2017    0.5   Marisa Lundin   Telephone Communication
12/03/2017      1   Marisa Lundin   Discovery
12/01/2017   0.25   Marisa Lundin   Telephone Communication
12/01/2017      8   Marisa Lundin   Discovery
11/30/2017      5   Marisa Lundin   Discovery
11/29/2017      1   Marisa Lundin   Telephone Communication
11/26/2017      4   Marisa Lundin   Document Review or Preparation
11/25/2017      5   Marisa Lundin   Discovery
11/24/2017      3   Marisa Lundin   Review File or Docs
                  Case 1:16-cv-00283-DAD-JLT Document 123-3 Filed 03/08/19 Page 77 of 136

11/24/2017        1   Marisa Lundin    Document Review or Preparation
11/21/2017     0.25   Marisa Lundin    Review File or Docs
11/21/2017     0.75   Marisa Lundin    Telephone Communication
11/20/2017      1.5   Marisa Lundin    Discovery
11/16/2017        1   Marisa Lundin    Document Review or Preparation
11/13/2017        3   Marisa Lundin    Miscellaneous
11/13/2017     0.25   Marisa Lundin    Review File or Docs
11/12/2017        2   Marisa Lundin    Review File or Docs
11/10/2017     0.75   Marisa Lundin    Miscellaneous
11/09/2017     0.25   Marisa Lundin    Miscellaneous
11/09/2017        3   Marisa Lundin    Discovery
11/07/2017      6.5   Marisa Lundin    Miscellaneous
11/06/2017      0.5   Marisa Lundin    Miscellaneous
Total ML     176.95

04/08/2016      0.1   Maureen Keffer   Telephone Communication
03/22/2016      0.6   Maureen Keffer   Document Review or Preparation
03/21/2016      0.7   Maureen Keffer   Document Review or Preparation
03/21/2016      0.2   Maureen Keffer   Correspondence
03/18/2016      0.4   Maureen Keffer   Investigation
03/17/2016      0.1   Maureen Keffer   Miscellaneous
03/17/2016      0.8   Maureen Keffer   Telephone Communication
03/17/2016      0.1   Maureen Keffer   Correspondence
03/09/2016      0.1   Maureen Keffer   Discovery
03/07/2016      0.1   Maureen Keffer   Correspondence
03/04/2016      0.2   Maureen Keffer   N/A
03/03/2016      0.1   Maureen Keffer   Miscellaneous
03/02/2016      0.1   Maureen Keffer   Correspondence
03/02/2016      0.3   Maureen Keffer   Correspondence
03/01/2016      0.5   Maureen Keffer   Document Review or Preparation
03/01/2016      0.5   Maureen Keffer   Correspondence
02/26/2016      0.2   Maureen Keffer   Telephone Communication
02/26/2016      0.1   Maureen Keffer   Document Review or Preparation
02/25/2016      0.4   Maureen Keffer   Document Review or Preparation
02/24/2016      0.2   Maureen Keffer   Correspondence
              Case 1:16-cv-00283-DAD-JLT Document 123-3 Filed 03/08/19 Page 78 of 136

02/23/2016   0.2   Maureen Keffer   Correspondence
02/19/2016   0.2   Maureen Keffer   Telephone Communication
02/19/2016   1.7   Maureen Keffer   Document Review or Preparation
02/18/2016   0.2   Maureen Keffer   Correspondence
02/18/2016   0.1   Maureen Keffer   Correspondence
02/15/2016   0.6   Maureen Keffer   Correspondence
02/12/2016   0.2   Maureen Keffer   Correspondence
02/12/2016   0.2   Maureen Keffer   Correspondence
02/11/2016   1.8   Maureen Keffer   Document Review or Preparation
02/10/2016   3.3   Maureen Keffer   Document Review or Preparation
02/10/2016   0.4   Maureen Keffer   Telephone Communication
02/10/2016   0.3   Maureen Keffer   Telephone Communication
02/10/2016   0.3   Maureen Keffer   Correspondence
02/03/2016   2.7   Maureen Keffer   Document Review or Preparation
02/02/2016   0.2   Maureen Keffer   Correspondence
02/01/2016   0.3   Maureen Keffer   Correspondence
02/01/2016   1.3   Maureen Keffer   Document Review or Preparation
01/21/2016   0.1   Maureen Keffer   N/A
01/21/2016   0.2   Maureen Keffer   Correspondence
01/20/2016   0.1   Maureen Keffer   Correspondence
01/20/2016   0.3   Maureen Keffer   Correspondence
01/19/2016   0.2   Maureen Keffer   Correspondence
01/15/2016   0.1   Maureen Keffer   Correspondence
01/13/2016   0.2   Maureen Keffer   Correspondence
01/07/2016   0.5   Maureen Keffer   Telephone Communication
01/04/2016   0.2   Maureen Keffer   Correspondence
12/22/2015   1.4   Maureen Keffer   Document Review or Preparation
12/18/2015   0.1   Maureen Keffer   N/A
12/18/2015   0.1   Maureen Keffer   Correspondence
12/11/2015   1.5   Maureen Keffer   Document Review or Preparation
12/11/2015   0.5   Maureen Keffer   Legal Research
12/11/2015     2   Maureen Keffer   Document Review or Preparation
12/10/2015   0.1   Maureen Keffer   Correspondence
12/10/2015   2.5   Maureen Keffer   Document Review or Preparation
12/03/2015   0.5   Maureen Keffer   Review File or Docs
              Case 1:16-cv-00283-DAD-JLT Document 123-3 Filed 03/08/19 Page 79 of 136

12/03/2015   0.4   Maureen Keffer   Review File or Docs
12/02/2015   0.2   Maureen Keffer   Correspondence
12/02/2015   0.3   Maureen Keffer   Telephone Communication
11/30/2015   0.1   Maureen Keffer   Correspondence
10/22/2015   0.3   Maureen Keffer   Miscellaneous
10/22/2015   0.3   Maureen Keffer   Correspondence
10/21/2015   0.3   Maureen Keffer   Correspondence
10/19/2015   0.1   Maureen Keffer   Correspondence
10/16/2015     2   Maureen Keffer   Meeting
10/16/2015   5.3   Maureen Keffer   Travel Case-Related
10/15/2015   0.3   Maureen Keffer   Telephone Communication
10/15/2015   0.2   Maureen Keffer   Correspondence
10/15/2015   0.3   Maureen Keffer   Correspondence
10/14/2015   0.2   Maureen Keffer   N/A
10/14/2015   0.5   Maureen Keffer   Correspondence
10/14/2015   0.2   Maureen Keffer   Correspondence
10/13/2015   0.4   Maureen Keffer   Telephone Communication
09/24/2015   0.2   Maureen Keffer   N/A
09/08/2015   0.2   Maureen Keffer   Telephone Communication
08/19/2015   0.2   Maureen Keffer   Miscellaneous
08/19/2015   0.5   Maureen Keffer   N/A
08/19/2015   0.3   Maureen Keffer   Telephone Communication
08/19/2015   0.2   Maureen Keffer   Telephone Communication
08/14/2015   0.7   Maureen Keffer   Legal Research
08/14/2015   0.3   Maureen Keffer   Telephone Communication
08/13/2015   0.1   Maureen Keffer   Correspondence
08/13/2015   0.1   Maureen Keffer   Correspondence
08/12/2015   0.3   Maureen Keffer   Correspondence
08/12/2015   0.8   Maureen Keffer   Legal Research
08/12/2015   0.3   Maureen Keffer   Correspondence
08/12/2015   0.5   Maureen Keffer   Telephone Communication
08/12/2015   0.1   Maureen Keffer   Telephone Communication
08/12/2015   0.1   Maureen Keffer   Telephone Communication
08/10/2015   0.2   Maureen Keffer   Miscellaneous
08/06/2015   0.5   Maureen Keffer   Meeting
              Case 1:16-cv-00283-DAD-JLT Document 123-3 Filed 03/08/19 Page 80 of 136

08/06/2015   1.3   Maureen Keffer   Meeting
08/06/2015   0.1   Maureen Keffer   Correspondence
08/06/2015     5   Maureen Keffer   Travel Case-Related
08/05/2015   0.6   Maureen Keffer   Document Review or Preparation
08/05/2015   0.8   Maureen Keffer   Document Review or Preparation
08/05/2015   0.2   Maureen Keffer   Correspondence
08/04/2015   0.2   Maureen Keffer   Correspondence
08/04/2015   0.2   Maureen Keffer   Correspondence
08/03/2015     1   Maureen Keffer   Document Review or Preparation
08/03/2015   0.2   Maureen Keffer   N/A
08/03/2015   0.2   Maureen Keffer   Correspondence
08/03/2015   0.3   Maureen Keffer   Correspondence
07/31/2015   0.2   Maureen Keffer   Miscellaneous
07/31/2015   0.3   Maureen Keffer   Miscellaneous
07/31/2015   0.2   Maureen Keffer   Miscellaneous
07/30/2015   0.2   Maureen Keffer   Correspondence
07/28/2015   0.3   Maureen Keffer   Meeting
07/28/2015   1.7   Maureen Keffer   Miscellaneous
07/23/2015   0.3   Maureen Keffer   Meeting
07/22/2015   0.2   Maureen Keffer   Correspondence
07/22/2015   0.2   Maureen Keffer   Miscellaneous
07/21/2015   0.6   Maureen Keffer   Miscellaneous
07/21/2015   0.2   Maureen Keffer   Correspondence
07/21/2015   0.1   Maureen Keffer   Miscellaneous
07/21/2015   0.2   Maureen Keffer   Correspondence
07/17/2015   1.3   Maureen Keffer   Correspondence
07/16/2015   0.5   Maureen Keffer   Correspondence
07/15/2015   0.6   Maureen Keffer   Correspondence
07/15/2015   0.5   Maureen Keffer   Correspondence
07/15/2015   0.2   Maureen Keffer   N/A
07/14/2015   0.3   Maureen Keffer   Correspondence
07/14/2015   1.5   Maureen Keffer   Correspondence
07/14/2015   0.2   Maureen Keffer   Telephone Communication
07/14/2015   0.5   Maureen Keffer   Correspondence
06/25/2015   0.2   Maureen Keffer   Telephone Communication
              Case 1:16-cv-00283-DAD-JLT Document 123-3 Filed 03/08/19 Page 81 of 136

06/24/2015   0.2   Maureen Keffer   N/A
06/24/2015   0.7   Maureen Keffer   Correspondence
06/24/2015   0.3   Maureen Keffer   Miscellaneous
06/23/2015   0.2   Maureen Keffer   Telephone Communication
06/19/2015   0.1   Maureen Keffer   Correspondence
06/17/2015   0.5   Maureen Keffer   Investigation
06/17/2015   0.5   Maureen Keffer   Meeting
06/08/2015   0.3   Maureen Keffer   Correspondence
06/05/2015   0.5   Maureen Keffer   Miscellaneous
06/05/2015   0.1   Maureen Keffer   Investigation
06/02/2015   0.6   Maureen Keffer   Miscellaneous
06/02/2015     1   Maureen Keffer   Investigation
06/01/2015   0.4   Maureen Keffer   Investigation
06/01/2015   0.3   Maureen Keffer   Telephone Communication
05/29/2015   0.1   Maureen Keffer   Telephone Communication
05/28/2015   0.2   Maureen Keffer   Telephone Communication
05/26/2015   0.2   Maureen Keffer   Telephone Communication
05/26/2015   0.1   Maureen Keffer   Telephone Communication
05/26/2015   0.3   Maureen Keffer   Investigation
05/26/2015   0.3   Maureen Keffer   Correspondence
05/26/2015   0.2   Maureen Keffer   Telephone Communication
05/22/2015   0.3   Maureen Keffer   Telephone Communication
05/20/2015   0.5   Maureen Keffer   Correspondence
05/20/2015   0.2   Maureen Keffer   Correspondence
05/20/2015   0.4   Maureen Keffer   Negotiation
05/19/2015   1.5   Maureen Keffer   Legal Research
05/19/2015   0.8   Maureen Keffer   Investigation
05/19/2015   0.1   Maureen Keffer   Correspondence
05/19/2015   0.2   Maureen Keffer   Correspondence
05/18/2015     1   Maureen Keffer   Legal Research
05/18/2015   0.4   Maureen Keffer   Telephone Communication
05/18/2015   0.8   Maureen Keffer   Correspondence
05/18/2015   0.3   Maureen Keffer   Document Review or Preparation
05/18/2015   0.2   Maureen Keffer   Telephone Communication
05/15/2015   0.5   Maureen Keffer   Correspondence
               Case 1:16-cv-00283-DAD-JLT Document 123-3 Filed 03/08/19 Page 82 of 136

05/15/2015    0.2   Maureen Keffer   Correspondence
05/15/2015    0.7   Maureen Keffer   Legal Research
05/15/2015    0.1   Maureen Keffer   Telephone Communication
05/08/2015    1.5   Maureen Keffer   Correspondence
05/08/2015    0.2   Maureen Keffer   Telephone Communication
05/06/2015    0.2   Maureen Keffer   Investigation
05/06/2015    0.1   Maureen Keffer   Correspondence
Total MK     85.3

03/28/2017    0.5   Rebecca Buckleystein
                                    Telephone Communication
03/28/2017    0.1   Rebecca Buckleystein
                                    Telephone Communication
03/24/2017    0.1   Rebecca Buckleystein
                                    Miscellaneous
03/23/2017    0.2   Rebecca Buckleystein
                                    Miscellaneous
03/22/2017    0.3   Rebecca Buckleystein
                                    Telephone Communication
02/24/2017    0.5   Rebecca Buckleystein
                                    Telephone Communication
02/14/2017   0.65   Rebecca Buckleystein
                                    Document Review or Preparation
02/14/2017    0.5   Rebecca Buckleystein
                                    Telephone Communication
02/14/2017    0.5   Rebecca Buckleystein
                                    Review File or Docs
01/24/2017    0.1   Rebecca Buckleystein
                                    Correspondence
12/20/2016    0.1   Rebecca Buckleystein
                                    Correspondence
12/20/2016    0.3   Rebecca Buckleystein
                                    Document Review or Preparation
12/12/2016    0.2   Rebecca Buckleystein
                                    Miscellaneous
11/04/2016    0.2   Rebecca Buckleystein
                                    Correspondence
11/03/2016      4   Rebecca Buckleystein
                                    Discovery
11/02/2016    3.2   Rebecca Buckleystein
                                    Discovery
11/02/2016   5.25   Rebecca Buckleystein
                                    Discovery
11/01/2016    0.5   Rebecca Buckleystein
                                    Telephone Communication
10/31/2016    0.5   Rebecca Buckleystein
                                    Discovery
10/25/2016    0.3   Rebecca Buckleystein
                                    Correspondence
10/25/2016    0.2   Rebecca Buckleystein
                                    Correspondence
10/19/2016    0.5   Rebecca Buckleystein
                                    Document Review or Preparation
10/06/2016   0.75   Rebecca Buckleystein
                                    Legal Research
10/06/2016    0.5   Rebecca Buckleystein
                                    Document Review or Preparation
10/05/2016   0.25   Rebecca Buckleystein
                                    Telephone Communication
10/05/2016    0.5   Rebecca Buckleystein
                                    Telephone Communication
               Case 1:16-cv-00283-DAD-JLT Document 123-3 Filed 03/08/19 Page 83 of 136

09/28/2016    0.2   Rebecca Buckleystein
                                    Correspondence
09/27/2016    0.5   Rebecca Buckleystein
                                    Telephone Communication
08/05/2016    0.1   Rebecca Buckleystein
                                    Correspondence
07/14/2016    0.2   Rebecca Buckleystein
                                    N/A
07/13/2016   0.75   Rebecca Buckleystein
                                    Travel Case-Related
07/13/2016    0.5   Rebecca Buckleystein
                                    N/A
07/13/2016    1.5   Rebecca Buckleystein
                                    Meeting
07/13/2016    0.5   Rebecca Buckleystein
                                    Telephone Communication
07/13/2016      1   Rebecca Buckleystein
                                    Travel Case-Related
07/12/2016    0.5   Rebecca Buckleystein
                                    Discovery
07/12/2016    0.2   Rebecca Buckleystein
                                    Correspondence
07/11/2016    0.3   Rebecca Buckleystein
                                    Telephone Communication
06/23/2016      1   Rebecca Buckleystein
                                    Prepare for Trial or Hearing
06/10/2016   0.25   Rebecca Buckleystein
                                    Correspondence
Total RBS    28.2

09/28/2017    0.5   Sahar Durali     Correspondence
05/01/2017    0.4   Sahar Durali     Document Review or Preparation
03/20/2017    6.5   Sahar Durali     Discovery
03/14/2017    0.3   Sahar Durali     Correspondence
03/10/2017      1   Sahar Durali     Discovery
03/09/2017      2   Sahar Durali     Document Review or Preparation
03/08/2017    0.4   Sahar Durali     Discovery
03/07/2017    2.5   Sahar Durali     Document Review or Preparation
03/06/2017    0.6   Sahar Durali     Discovery
03/01/2017    1.1   Sahar Durali     Discovery
02/28/2017    1.7   Sahar Durali     Document Review or Preparation
02/27/2017    0.6   Sahar Durali     Document Review or Preparation
02/14/2017    0.9   Sahar Durali     Document Review or Preparation
02/22/2016    0.6   Sahar Durali     Document Review or Preparation
08/27/2015    0.6   Sahar Durali     Document Review or Preparation
08/24/2015    0.4   Sahar Durali     Document Review or Preparation
08/19/2015    0.8   Sahar Durali     Telephone Communication
08/06/2015    2.1   Sahar Durali     Meeting
Total SD      23
                           Case 1:16-cv-00283-DAD-JLT Document 123-3 Filed 03/08/19 Page 84 of 136

Activity Details
finalize ps and as for default
default
default
default
default prove up
Gallardo default
defalut judgment ps and as
default judgement
Declaration in Support of Default
default judgment prep
Review, audit and revise Exh 20 PAGA penalties Gallardo Default and trial
PAGA Exhbit
draft default judgment prove up Gallardo Defts
default judgment prep
Pre Trial Confernence, prep and debrief
pre trial conference prep
prep for pre trial conf
pre trial conf statement
pre trial conf statement
Revise pre trial conf statement
pretrial statement
damages calcs and pre trial statement
meet and confer re pre trial staement
draft of joint pre trial conference statement
review PAGA worker list for trial exhibit
trial and default prep
Prepare Summary Exhibits for Trial
counsel call and prep of exhibits for trial and default
Trial prep and default dec
prepare PAGA Summary Exhibit
trial prep
default judgment decs
Exhibit List for damages and Default judgment
dec fror default and identification of docs for pretrial
                          Case 1:16-cv-00283-DAD-JLT Document 123-3 Filed 03/08/19 Page 85 of 136

dec ISO default judgment
call with Sharada re Factual summaries for default
followp with Randy Rumpf
trial prep meeting with co counsel
coordinate trial planning meeting
emails re trial prep meeting
settlment conference
prep for settlment conf
settlemn conf statement
settlement conference statement
forrward and depo trans for summarization
email re settlement conference
forward depo, disc re filing
Court entry of Default re Gallardos
Hardeep Kaur depo
emiails re interpreter
Pawan Kooner depo and debrief
Nawan Kooner depo prep
prep for Kooner and Kaur depos
amended depo notices
order received extending discovery cut off
stip to modify scheduling order
email to RRumph re stipulation
depositins and computer inspections
stip re depositions of PKooner and HKaur
stip re depositions of PKooner and HKaur
amended desposition notices of Kaur and P Kooner
emails and calendaring of new depo dates
emails, phone calls and followup re Kaur and P Kooner depos
Depositions
Hardeep Kooner and Pawan Kaur depo prep
call with co counsel, draft demand letter
depo prep and tcs
review files and calculate demand
depo notices and rev insp demand
                         Case 1:16-cv-00283-DAD-JLT Document 123-3 Filed 03/08/19 Page 86 of 136

cocounsel call and followo
discussin re impact of sanctions order on depos
responses to deft Interrogs
edit to interrog responses
tc Marissa, review of discovery and case dev
filed stmnt and received and reviewed orders from Court
settlement conf statement
prelim review of fact summary and rog responses
Settlement conf statement
settlement conf statement
revise settlement conf statement
respnd to email about discovery responses
draft settlement conf statement
file review and tc with ML re discovery responses
Depo prep Hardeep
Depo prep Pawan
prep for Kooner and Kaur depos
emails re status of depos, confirmed resched of depos
stip re extension of discovery cut off
depo prep and commun with co counsel re motion for sanctions
sanctions motion
review and edit motion for sanctions re Gallardos
review of discovery responses
call with ML and MP and prep
pawan and hardeep responses
discovery issues
tc with Marissa and file review
depo notices
discovery re Gallardos
commun re strategy on extending disc
review stip re extension of discovery cutoff
Order continuing Settlement Conference to December
emails re settleement conf
check dates of settlement conference email co counsel
review docs and process dep payment
                          Case 1:16-cv-00283-DAD-JLT Document 123-3 Filed 03/08/19 Page 87 of 136

form rogs
review and approve draft joint discovery statement
review ntc from court email MP re 4/4 appearance
Kooner depo, prep and travel
depo prep kooner
prep for kooner depo
prep for Kooner Depo
prep for kooner continued deposition
emails re stipulation
emails and prep for Kooner depo
court continued mtn to compel
emails re depos setting and possible extension of the discovery cut of
review emails re motion to compel
emails and discusion re motion to compel
RFP drafts for Pawan and Hardeep
case conference
email re OC and 2699 app
followup re discovery and OC access to list serve
call with RBS, MP and SM
Notices from court
edits to mid discovery statement
revew amended complaint dec and motion to amend, emails
Rosales deposition
prep for Blanca Rosales depo
prep for Blanca Rosales depo
prep for Blanca Rosales depo
logisitcs re depos
emails re depositions
followup re DLSE investigation
emails to and from Fausto and cc re DLSE hearing
inquiry from deponent
call with MP and RBS, call with OC
review LC order produced by DEFT
reviewed discovery and email re new Defendants, edit proposed stipualation
tc co counsel
                             Case 1:16-cv-00283-DAD-JLT Document 123-3 Filed 03/08/19 Page 88 of 136

file revew re new defendants
final edit, proof of Rule 26 disclosrue
email re Rule 26 disclosure
Rule 26 Disclosure
review drfat of initial disclosures
call
set up call re disclosures
emails and revew of draft disclosures
review of notice of acceptance of Magist
Kooner RFP and Interrog
court call invoice
attend CSC and travel
reiview KCC edits, make revisions
scheduling report conference and followup discussion
emails and prep re meet and confer for scheduling conf
court call hearing and travel to office to take call
review and approve default letter
updates re defaults and filings
call re discovery and revision to complaint
revisions to complaint
Review draft complaint, then meet with co counsel re revision
file revivew and request for case update




Review and edit attorney declaration and adding citations to p's and a's
Reviewing docs produced by Gallardo / KCCI / Kooner for p's and a's
Emails and instructions to staff re: signatures on client decs for prove up hearing
Reviewing depositions and drafting fact section
Drafting and edits to fact section for prove up hearing p's and a's, includes record review for citations
Drafting fact section for prove up hearing p's and a's, includes record review for citations
Emails with co counsel re: prove up hearing
Drafting fact section outline for p's and a's and emails with CLR editing it
Reviewing declarations w / Plaintiffs Lucia and Antonio Torres and getting sigantures
Call with co counsel re prove up hearing and follow up emails
                            Case 1:16-cv-00283-DAD-JLT Document 123-3 Filed 03/08/19 Page 89 of 136

Emails with co counsel and CLR re prove up hearing
Edits to MIranda dec for prove up and sending to translator
Final edits to Mirandas' client decs for prove up hearing, emailing to translator and instructions to staff
Emails to CLR and co counsel re Prove Up Declarations and status conference update
Edits to joint status conf statement and emails re witness and exhibit list
Additional emails with co counsel and CLR re: joint conference statement and witness list
Cumulative time spent reviewing drafts of Joint Conference Statement, Exhibit and Witness list
Edits to decs, meeting with staff re client signatures on decs for prove up
Edits to Maria Teresa's declaration for prove up hearing and instructions to Fausto
Drafting Maria Teresa's declaration and sending to translator
Decs to translator
Texts and TC to Fausto re: signature from Ezequiel for declaration and follow up questions to Francisco
Final edits to Francisco Viera's dec plus follow up questions to client
Coordinate with Fausto re: Ezequiel's signature on declaration
Edits to Ezequiel Aguilar from Marco's draft, finalizing and sending to translator
Discussing final edits to Marco on declarations for prove up and uploading all documents
Updating decs for Crew 1 after client meeting
Emails updating team on client meeting re declarations, setting up calls
Reviewing and sorting files in prep of group client meeting
In person meeting with co-counsel in Arvin with Crews 1 and 2
Emails with transcriber re declarations
File review to analyze need for supplemental interrogatories
Incorporating edits into declarations for prove up hearing
Instructions to staff and clarifying questions to plaintiffs re decs for prove up hearing
Drafting decs for remainder of clients and circulating for review
Drafting declarations for Maria de Jesus and Artemio Santiago
Editing declarations for Lucia Torres, Lucaria Tenorio; drafting decs for Carlos Pedro, Cristino Santiago
Meeting with Fausto re: questions to clients re declarations for prove up hearing
Finalize drafts of declarations for Crew I and 2 and email co-counsel for edits
Researching requirements for prove up hearing
Legal research: reviewing past order granting default judgment from Eastern District
Draft Lucaria Tenorio's dec for prove up hearing
Drafting questions for clients confirming facts to go into declarations for prove up hearing
Drafting Lucia Torres' declaration for prove up hearing
Scheduling declarations for prove up hearing with Fausto; email to CLR and Marco re scheduling
                            Case 1:16-cv-00283-DAD-JLT Document 123-3 Filed 03/08/19 Page 90 of 136

Migrating jump drive docs to DropBox from inspection of Gallardo computers
Inspection of Gallardo's computer with forensic IT expert, includes travel and document preparation
Emails re: computer inspection of Gallardo computer on 1/21
Emails re-scheduling depos of Hardeep and Pawan
Final prep for Hardeep; Emails re interpreter for Hardeep's depo, emails re: canceling depos and re-scheduling;
Prep for Hardeep depo / emails / calls re noticing depos and interpreter
Depo prep for second chairing for Pawan
Deposition prep - Hardeep Kaur
Deposition prep - Hardeep Kaur
Depo prep - Hardeep Kaur
Emails with co-counsel re: settlement
Emails to co-counsel and instructions to Fausto re: declarations
Emails w/ co counsel re: spoilation letter
Call with Fausto re: depositions
Gabriel Gallardo deposition in Bakersfield, includes travel
Prep for depos
Call to Randy re: extension
Interrogatories and preparing for delivery
Email re: discovery
Interrogatories and RFPDs
TC to Marco
Final draft of interrogatories for review
Instructions to staff re: verification from clients
Drafting and editing RFPDs
Emails with Marco re: discovery
RFPDs and doc preparation
Call with Marco about discovery responses
Drafting interrogatory responses / RFPDs
TCs to Randy re: extension to Dec. 8th
Drafting and editing interrogatories and RFPDs
Drafting interrogatory responses and formatting
TC and notes re interrogatories with CLR
Doc review and drafting set one interrogatory responses
Doc review and drafting set one interrogatory responses
File review and discovery prep
                            Case 1:16-cv-00283-DAD-JLT Document 123-3 Filed 03/08/19 Page 91 of 136

Reviewing Kooner's doc production
Edits to settlement conference statement
TCs with CLR to discuss upcoming deadlines
File review and prep for depos
Coordinating delivery of Stip to Extend Discovery Deadline
Coordinating delivery of Motions for Sanctions
Notes to file
Edits to motion for sanctions
Emails / texts coordinating call; notes on task assignments
Call with Kooner's counsel for discovery extension
Compiling interrogatory (set one) responses
Emails to team; instructions to Fausto; review of interrogatories
Check in call with CLR


TC w marco p re contact info for Ds for meet and confer
emails w MP re amended complaint, 226 letters, review amended complaint
review draft first amended complaint, email MP
emails w MP re 226 letters and amended complaint
review PRA request results, email to SV for filing
draft case note followup from call w co co
TC w co co re discovery planning, r26saconference, etc.
emails w co co re discovery planning call
email co co re discovery planning call
email w Deborah from M&M re service of complaint
emails w SV re letter, payment for PRA request
review, print sign, give to CB litigation exp request for PRA request costs
emails w co co re service on defendants
PRA request response from DLSE, email SV to get help w/ making payment
review filed complaint, summons
emails w MP re amended PAGA letter and 2810 notice to Kooner
TC w MP re state vs federal filing
accept CLR changes to complaint, email co co
accept changes, make MM edits to complaint, email to Co Co
emails w MM re complaint edits
                            Case 1:16-cv-00283-DAD-JLT Document 123-3 Filed 03/08/19 Page 92 of 136

email co co re complaint and press
TC w MP re draft complaint, sending out to group of co co,
review, edit complaint draft from MM
TC and followup chat w JenEece re PRA request
emails w SD re PRA request
emails w MP re: facts supporting inclusion of defendants in complaint
emails w Marco P re amending PAGA notice, Lucia's end date
emails w MM, CLR, MP re ND and SD cases re: class cert for PAGA cases in fed court
edit draft complaint
edit complaint to incorp new facts from cls, adjust c/as for Ds
TCs w FS re questions for clients re complaint facts
TC w Marco P re his conv w/ Lucia re: roles of Manuel and Gabriel G.
email FS w questions to confirm w clients for complaint
edit draft complaint / CLR comments and edits
emails w Letty (law intern) re PRA request draft
TC and emails w Letty (law intern) re: PRA request to dlse re flc licensing info
edit draft complaint, email to co co for call tomorrow
emails re scheduling conf call w co co
emails w co co re conf call
email MM, BB, EZ re PRA request to dlse
emails w co co re: case update, organizing call
emails from SD, CLR re case status, call
email SD re PRAR for KCC flc license
emails w MP, review SOS request form
TC w co co (MP) re complaint draft and theories of liability for each D
emails w co co re complaint and call to discuss
review complaint draft, email co co re scheduling call to discuss
email w co co re coco agreement. sign, scan send final agreement
emails w co co re complaint draft
continue editing draft complaint, email to co co
review AWPA outline, begin to ID causes of action for complaint
edit draft complaint
emails w co co re complaint
edit draft complaint
gather docs for Sylvia to file
                           Case 1:16-cv-00283-DAD-JLT Document 123-3 Filed 03/08/19 Page 93 of 136

meet w Sylvia for filing
forward docs to co co
TC w Marco Palau re complaint drafting, paga letters
emails w MP re call to discuss case
review co counseling agreement, edit, email to MM. emails w MP
emails w FS re confirming client list
emails w CLR, MM, et al re: co counseling, PAGA letters
email crla co couns re co couns agreement w MP
meet w clients and potential co counsel
pick up rental car and drive Oakland to Arvin for cl meeting
TC w Marco Palau and Luis from M&M re cl meeting tomorrow
more texts w FS, MP re cl meeting tom. emails w mm
texts w FS re new group of workers, emails w MM re co couns
TC from Socorro Lopez
more emails w Marco Palau. texts w FS re friday cl meeting
email Marco Palau
TC w Marco Palau and email MM
TC w FS re new gallardo workers called him
TC w FS re cls signing fee waivers
update case notes
email SD re: update PAGA letter. Search for PAGA letter on onedrive
TC w LMB re fed vs state court
TC w SD re: updated paga letter
research mechanics lien
TC w John Mitchell/KC DA's office
email w John Mitchell from DAs office
emails w Gina Hester re crim inv unit
TC from SL, email
email LTF re bounced check, investig CC 1719
IMs w Fausto re Kooner addresses
TC w jeremiah wood
TC to Jeremiah Wood, LM
TC to SL from lab comm, LM
review notes from thurs cl meeting
debrief w SD
                           Case 1:16-cv-00283-DAD-JLT Document 123-3 Filed 03/08/19 Page 94 of 136

Meet with clients
email w Jaime B re DA in charge of Gallardo case
Drive Oakland - Arvin to meet w cls
Edits to draft complaint, answer LM questions
Meet w LM to discuss complaint
emails w DA re call to discuss case
email w Jaime Barragan / DOL re Ezequiel Aguilar
email from DOL, fwd to FS re complaint filed by Ezequiel A?
review draft complaint
emails w FS, SD re meeting w cls Thursday
email DA's office contact
emails w SD, LMB, FS re meeting w cls on Thurs
IMs w Lizbeth re complaint
Email sample complaints to LM, assign complaint draft
IM w LM re drafting complaint
emails w FS re info on prev cls v Gallardo
meet w LM to discuss memo
review, edit, comment on LM memo re LC 243. email back
discuss LC 243 assignment w LM
email SL from DLSE re case update
meet w LM to discuss memo on LC 234
talk w LM about updates on research
Fwd PAGA letter to Socorro L/DLSE
scan and upload PAGA letter
email Randy Rumph/ counsel for Kooner re PAGA letter
finalize, print, mail LWDA letters.
review edits to PAGA letter from MM, incorp into draft, email MM
Edit PAGA letter, email to LM
review, edit draft 226 letter, email fs
TC w FS re corrected 226 letter
emails w FS re 226 letter, cls work schedules and wages owed
Review, edit PAGA letter. email edits to LM
TC w FS re: management of contact w clients, PAGA letter
meet w LM to discuss edits to PAGA letter
tc w FS re new intakes, details re employers to name
                             Case 1:16-cv-00283-DAD-JLT Document 123-3 Filed 03/08/19 Page 95 of 136

TC w FS re cl statements of facts
draft LWDA letter
draft cl statement of facts. email to fs
TC w FS re new intakes v gallardo and kooner
email MM re lwda letter
investigation of D Kooner (internet)
meet w LM - assign memo re Lab code 243
emails w SL re DLSE investigators contacting our cls
meet w Lizbeth re: investigating defendants
email from lexis re new judgment v gabriel gallardo and nazar kooner
discuss case and research assignment re defendants w Lizbeth
compile research on possible defendants
Review notes, organize invesgitation tasks re: different employer individuals and entities
TC w Socorro L
tc to SL at DLSE. lm
exchange vms w Socorro L re: collab w LC on case
TC w opp counsel
N/A
review info on opp counsel Randy Rumph
email Socorro L
TC w Socorro L from Bfield DLSE.
TC w Jaime Barragan (DOL) and VM for Socorro Lopez
Emails w FS re Pascuala Saucedo. updated demand to Kooner.
more emails w Kooner re payment, consulting attorney
Emails w Kooner re: payment offer
Research FLC laws for causes of action against gallardo, kooner, etc
Search for judgments against Gallardo et al
chat w FS re: convo w clients. they want all wages and penalties / if not, willing to go to court
emails w Nazar Kooner re: who hired workers / who was foreman
initial research on poss causes of action v kooner and gallardo
TC w MM re: grower strict liab / enforcement through LC vs lawsuit
recalc demand, email to Kooner
review flc license docs sent by Kooner
TC from Nazar Kooner re: FLC license and cls demand
edit demand letter to kooner
                            Case 1:16-cv-00283-DAD-JLT Document 123-3 Filed 03/08/19 Page 96 of 136

emails w FS
Research LC FLC license requ and liability for grower. Look up Gallardo in FLC database. NOt there.
TC to Nazar Kooner, left message
edit demand letter to kooner and review wage claims
Chat and TC w FS re wage claims
search for gallardo / kern county cultivation in flc license database
Review case note from FS. Email re 226 letter


Phone call to Blanca Rosales
Phone call to Blanca Rosales
Discussion about calling Blanca Rosales
Search for Blanca Rosales phone number
Phone call with Cynthia Rice
Telephone call with Co counsel Marco
Edit Depo NOtice and Doc Demand for Kern County CUltivation
Phone call with Marco Palau co counsel
Reviewed Marco's draft of Deposition Notice with Doc Demands on Kern Cultivation
Email to marco Palau re: depostion scheduling
Email to co counsel Marco Palau
Reviewed Deposition notice and doc demand from marco
Email with CO counsel
Email to co counsel Marco Palau
Deposition of Nazar Singh Kooner
Preparation for Deposition of Nazar Singh Kooner
Deposition of Ponciano Mejia
Phone call with Marco Palau PAI on case
Prepare for deposition on 11/1/2016
Emails regarding rescheduling of Kooner Deposition
Coordinating dates for Deposition in case
Edited Meet and Confer letter to Egland
Research Labor Commissioner Claims against Kooner and Gallardo
Draft of Stipulation to Extend time for AMended Complaint
Call with Todd, Counsel for Gallardo defendent
Conference call with co counsel
                           Case 1:16-cv-00283-DAD-JLT Document 123-3 Filed 03/08/19 Page 97 of 136

Emails with co counsel
Phone call with Marco Palau PAI on case
email asking pauline and sylvia to file paperwork received by mail
Rule 26 disclosures - email with co cousel
Travel from Arvin to Bakersfield
Post-meeting phone call with Marco co counsel
Meeting with Clients
Pre-client meeting call with Marco co-counsel on this case
travel from delano to Arvin California
working with Sylvia on calendaring response for interrogatories
Email to Marisa and Email to Marco re: Wednesday night meeting at 7pm in Arvin
Phone call with Marco Co Counsel
Prepare for Court Call - 06.23.2016 Conference call
Scheduling conference with defense counsel


correspondence about getting gallardos signature
review discovery in case
Tenorio Depo and depo catch up
following emails on csae
deposition reading
Review Blanca Rosales Depo
working with PL to finalize discovery
review depos
review Kooner depos
touch bases with Marco re discovery, look over discovery files, discussions with RB re same
review depo transcripts
review complaint
Calls with Marco re service of Depo notices and discussion w Gloria re same
Prep/send PRA
prepare PAGA letter
preparing LWDA letter
LWDA Letter/LAP
Meeting with clients and drive to and from Lamont
                           Case 1:16-cv-00283-DAD-JLT Document 123-3 Filed 03/08/19 Page 98 of 136

Date of ServiceTime Spent Caseworker      Activity Code

                                          Cynthia Rice
05/08/2018           2.8   Cynthia Rice   Prepare for Trial or Hearing
05/07/2018          12.5   Cynthia Rice   Review File or Docs
05/06/2018            10   Cynthia Rice   Review File or Docs
05/05/2018           6.2   Cynthia Rice   Review File or Docs
05/04/2018           1.4   Cynthia Rice   Prepare for Trial or Hearing
05/03/2018           1.7   Cynthia Rice   Review File or Docs
05/02/2018           2.1   Cynthia Rice   Prepare for Trial or Hearing
04/27/2018           2.5   Cynthia Rice   Prepare for Trial or Hearing
04/27/2018          3.83   Cynthia Rice   Prepare for Trial or Hearing
04/27/2018             1   Cynthia Rice   Prepare for Trial or Hearing
04/26/2018           1.2   Cynthia Rice   Prepare for Trial or Hearing
04/26/2018           0.7   Cynthia Rice   Prepare for Trial or Hearing
04/26/2018           3.4   Cynthia Rice   Prepare for Trial or Hearing
04/25/2018             1   Cynthia Rice   Correspondence
04/06/2018           0.8   Cynthia Rice   Prepare for Trial or Hearing
04/05/2018           1.3   Cynthia Rice   Prepare for Trial or Hearing
04/04/2018           2.6   Cynthia Rice   Prepare for Trial or Hearing
04/04/2018           2.7   Cynthia Rice   Prepare for Trial or Hearing
04/03/2018           4.8   Cynthia Rice   Prepare for Trial or Hearing
04/02/2018             2   Cynthia Rice   Prepare for Trial or Hearing
03/30/2018           1.2   Cynthia Rice   Prepare for Trial or Hearing
03/28/2018           0.3   Cynthia Rice   Miscellaneous
03/28/2018           0.8   Cynthia Rice   Prepare for Trial or Hearing
03/19/2018           2.5   Cynthia Rice   Prepare for Trial or Hearing
03/19/2018           0.5   Cynthia Rice   Document Review or Preparation
03/14/2018           0.3   Cynthia Rice   Telephone Communication
02/07/2018           0.2   Cynthia Rice   Review File or Docs
Sub-total          70.33

03/09/2018           2.8 Cynthia Rice     Prepare for Trial or Hearing
03/02/2018           0.2 Cynthia Rice     Prepare for Trial or Hearing
03/01/2018           0.2 Cynthia Rice     Prepare for Trial or Hearing
                    Case 1:16-cv-00283-DAD-JLT Document 123-3 Filed 03/08/19 Page 99 of 136

04/23/2018    2.5   Cynthia Rice   Court Appearance
04/23/2018    0.2   Cynthia Rice   Prepare for Trial or Hearing
04/20/2018    0.6   Cynthia Rice   Prepare for Trial or Hearing
04/16/2018    0.6   Cynthia Rice   Prepare for Trial or Hearing
04/15/2018    2.5   Cynthia Rice   Prepare for Trial or Hearing
04/13/2018    1.1   Cynthia Rice   Prepare for Trial or Hearing
04/12/2018      2   Cynthia Rice   Prepare for Trial or Hearing
04/11/2018    2.5   Cynthia Rice   Prepare for Trial or Hearing
04/10/2018    0.5   Cynthia Rice   Prepare for Trial or Hearing
04/08/2018      4   Cynthia Rice   Prepare for Trial or Hearing
07/01/2016    0.2   Cynthia Rice   Miscellaneous
06/23/2016    2.1   Cynthia Rice   Court Appearance
06/14/2016    0.5   Cynthia Rice   Miscellaneous
06/10/2016    0.3   Cynthia Rice   Correspondence
06/09/2016    1.7   Cynthia Rice   Attend Hearing
Sub-total    24.5


03/13/2018    0.2   Cynthia Rice   Correspondence
02/23/2018    15    Cynthia Rice   Mediation or Arbitration Appearance
02/22/2018      2   Cynthia Rice   Mediation or Arbitration Preparation
02/21/2018    1.5   Cynthia Rice   Mediation or Arbitration Preparation
02/14/2018    0.9   Cynthia Rice   Document Review or Preparation
02/12/2018    0.3   Cynthia Rice   Negotiation
01/04/2018      3   Cynthia Rice   Review File or Docs
01/02/2018    5.6   Cynthia Rice   Negotiation
12/18/2017    0.7   Cynthia Rice   Meeting
11/27/2017    0.3   Cynthia Rice   Document Review or Preparation
11/27/2017      1   Cynthia Rice   Review File or Docs
11/27/2017    0.4   Cynthia Rice   Prepare for Trial or Hearing
11/26/2017    0.8   Cynthia Rice   Prepare for Trial or Hearing
11/24/2017    0.5   Cynthia Rice   Document Review or Preparation
11/21/2017    3.1   Cynthia Rice   Document Review or Preparation
06/29/2017    0.2   Cynthia Rice   Document Review or Preparation
06/28/2017    0.2   Cynthia Rice   Correspondence
                Case 1:16-cv-00283-DAD-JLT Document 123-3 Filed 03/08/19 Page 100 of 136

06/23/2017    0.3 Cynthia Rice     Review File or Docs
Sub-total     36

02/12/2018    0.3   Cynthia Rice   Interview Client
02/08/2018    0.2   Cynthia Rice   Miscellaneous
02/06/2018    3.4   Cynthia Rice   Discovery
02/05/2018    0.3   Cynthia Rice   Discovery
02/05/2018    3.2   Cynthia Rice   Discovery
02/04/2018    2.5   Cynthia Rice   Discovery
02/03/2018      1   Cynthia Rice   Discovery
01/26/2018    0.2   Cynthia Rice   Discovery
01/18/2018    0.5   Cynthia Rice   Document Review or Preparation
01/18/2018    0.3   Cynthia Rice   Discovery
01/17/2018    0.4   Cynthia Rice   Discovery
01/11/2018    0.8   Cynthia Rice   Discovery
01/09/2018    1.2   Cynthia Rice   Document Review or Preparation
01/08/2018    0.9   Cynthia Rice   Discovery
01/05/2018      3   Cynthia Rice   Discovery
01/03/2018      1   Cynthia Rice   Legal Research
12/19/2017    0.5   Cynthia Rice   Discovery
12/11/2017    0.8   Cynthia Rice   Review File or Docs
11/20/2017      6   Cynthia Rice   Discovery
11/19/2017    1.2   Cynthia Rice   Discovery
11/19/2017    2.4   Cynthia Rice   Discovery
11/17/2017    0.5   Cynthia Rice   Discovery
11/15/2017    0.8   Cynthia Rice   Discovery
10/11/2017    0.7   Cynthia Rice   Discovery
06/19/2017    0.4   Cynthia Rice   Discovery
03/20/2017    9.2   Cynthia Rice   Discovery
03/19/2017    3.9   Cynthia Rice   Discovery
03/19/2017      6   Cynthia Rice   Discovery
03/17/2017    0.5   Cynthia Rice   Discovery
03/16/2017   2.75   Cynthia Rice   Discovery
03/09/2017    0.3   Cynthia Rice   Discovery
03/03/2017    0.2   Cynthia Rice   Discovery
                 Case 1:16-cv-00283-DAD-JLT Document 123-3 Filed 03/08/19 Page 101 of 136

10/31/2016      12   Cynthia Rice   Discovery
10/30/2016     7.5   Cynthia Rice   Discovery
10/29/2016     1.2   Cynthia Rice   Discovery
10/28/2016     1.3   Cynthia Rice   Discovery
10/25/2016     0.3   Cynthia Rice   Discovery
10/24/2016     0.4   Cynthia Rice   Discovery
10/14/2016     0.3   Cynthia Rice   Document Review or Preparation
Sub-total    78.35

01/25/2018     0.3   Cynthia Rice   Discovery
01/24/2018     0.4   Cynthia Rice   Discovery
01/22/2018     0.2   Cynthia Rice   Discovery
01/19/2018     0.8   Cynthia Rice   Discovery
12/02/2017     0.1   Cynthia Rice   Discovery
11/30/2017     1.1   Cynthia Rice   Discovery
11/29/2017       1   Cynthia Rice   Discovery
11/27/2017     0.2   Cynthia Rice   Document Review or Preparation
11/24/2017     0.2   Cynthia Rice   Discovery
11/21/2017     1.1   Cynthia Rice   Review File or Docs
11/16/2017       2   Cynthia Rice   Document Review or Preparation
11/13/2017     0.4   Cynthia Rice   Discovery
11/12/2017     0.5   Cynthia Rice   Review File or Docs
11/10/2017     0.4   Cynthia Rice   Discovery
11/09/2017       1   Cynthia Rice   Meeting
11/07/2017     0.6   Cynthia Rice   Discovery
11/07/2017       1   Cynthia Rice   Review File or Docs
11/06/2017     0.6   Cynthia Rice   Discovery
10/10/2017     1.1   Cynthia Rice   Interview Client
09/28/2017     0.2   Cynthia Rice   Correspondence
09/28/2017     0.2   Cynthia Rice   Document Review or Preparation
06/16/2017     0.2   Cynthia Rice   Discovery
06/07/2017     0.3   Cynthia Rice   Discovery
03/30/2017     0.2   Cynthia Rice   Prepare for Trial or Hearing
03/14/2017     0.4   Cynthia Rice   Miscellaneous
03/06/2017     0.3   Cynthia Rice   Review File or Docs
                Case 1:16-cv-00283-DAD-JLT Document 123-3 Filed 03/08/19 Page 102 of 136

02/27/2017    0.2   Cynthia Rice   Discovery
02/24/2017    0.7   Cynthia Rice   Discovery
02/22/2017    1.5   Cynthia Rice   Discovery
01/04/2017    0.2   Cynthia Rice   Correspondence
12/28/2016    0.4   Cynthia Rice   Review File or Docs
12/20/2016    0.6   Cynthia Rice   X Case Conference
12/10/2016    0.3   Cynthia Rice   Document Review or Preparation
10/05/2016    1.1   Cynthia Rice   Discovery
09/15/2016    0.3   Cynthia Rice   Review File or Docs
09/12/2016    0.4   Cynthia Rice   Telephone Communication
09/12/2016    0.3   Cynthia Rice   Correspondence
07/25/2016    0.7   Cynthia Rice   Review File or Docs
07/25/2016    0.1   Cynthia Rice   Discovery
07/24/2016    3.5   Cynthia Rice   Document Review or Preparation
07/24/2016    0.3   Cynthia Rice   Discovery
07/22/2016    0.4   Cynthia Rice   Discovery
07/21/2016    0.2   Cynthia Rice   Discovery
07/20/2016    0.3   Cynthia Rice   Discovery
07/03/2016    1.1   Cynthia Rice   Discovery
06/16/2016    0.6   Cynthia Rice   Review File or Docs
05/25/2016    0.2   Cynthia Rice   N/A
04/13/2016    0.3   Cynthia Rice   Review File or Docs
Sub-total    28.5

02/13/2017    0.6 Cynthia Rice     X Case Conference
12/15/2016    0.3 Cynthia Rice     Review File or Docs
07/05/2016    0.3 Cynthia Rice     Correspondence
Sub-total     1.2

10/21/2016    0.3   Cynthia Rice   Investigation
10/21/2016    0.3   Cynthia Rice   Mediation or Arbitration Appearance
09/18/2016    0.3   Cynthia Rice   Investigation
11/18/2016      1   Cynthia Rice   Review File or Docs
03/17/2016    0.3   Cynthia Rice   X Case Conference
02/02/2016    1.3   Cynthia Rice   Review File or Docs
                  Case 1:16-cv-00283-DAD-JLT Document 123-3 Filed 03/08/19 Page 103 of 136

02/02/2016      1.9 Cynthia Rice      Document Review or Preparation
01/19/2016      0.4 Cynthia Rice      Travel Case-Related
Sub-total       5.8

Total CLR    244.68

                                          Marisa Lundin
05/08/2018      1.2   Marisa Lundin   Prepare for Trial or Hearing
05/07/2018      1.4   Marisa Lundin   Review File or Docs
05/07/2018      0.2   Marisa Lundin   Miscellaneous
05/07/2018      5.4   Marisa Lundin   Prepare for Trial or Hearing
05/06/2018      8.8   Marisa Lundin   Prepare for Trial or Hearing
05/05/2018      10    Marisa Lundin   Prepare for Trial or Hearing
05/04/2018      0.3   Marisa Lundin   Prepare for Trial or Hearing
05/03/2018      0.7   Marisa Lundin   Prepare for Trial or Hearing
05/02/2018      0.4   Marisa Lundin   Meeting
05/02/2018      0.6   Marisa Lundin   Prepare for Trial or Hearing
04/27/2018      0.3   Marisa Lundin   Correspondence
04/26/2018      0.4   Marisa Lundin   Prepare for Trial or Hearing
04/26/2018      1.2   Marisa Lundin   Miscellaneous
04/24/2018      0.3   Marisa Lundin   Miscellaneous
04/12/2018      1.1   Marisa Lundin   Miscellaneous
04/09/2018      0.4   Marisa Lundin   Review File or Docs
04/04/2018      1.2   Marisa Lundin   Prepare for Trial or Hearing
04/03/2018      0.3   Marisa Lundin   Miscellaneous
04/02/2018      0.3   Marisa Lundin   Miscellaneous
04/02/2018      0.8   Marisa Lundin   Prepare for Trial or Hearing
04/02/2018      0.3   Marisa Lundin   Review File or Docs
04/01/2018      0.6   Marisa Lundin   Review File or Docs
03/30/2018      1.3   Marisa Lundin   Prepare for Trial or Hearing
03/29/2018      2.3   Marisa Lundin   Review File or Docs
03/28/2018      0.4   Marisa Lundin   Miscellaneous
03/23/2018      1.4   Marisa Lundin   Review File or Docs
03/23/2018      4.2   Marisa Lundin   Meeting
03/21/2018      0.3   Marisa Lundin   Miscellaneous
                Case 1:16-cv-00283-DAD-JLT Document 123-3 Filed 03/08/19 Page 104 of 136

03/20/2018      2   Marisa Lundin   Prepare for Trial or Hearing
03/19/2018    1.2   Marisa Lundin   Review File or Docs
03/18/2018    4.2   Marisa Lundin   Prepare for Trial or Hearing
03/17/2018    1.3   Marisa Lundin   Prepare for Trial or Hearing
03/17/2018    2.5   Marisa Lundin   Administrative Hearing Appearance
03/16/2018    0.3   Marisa Lundin   Prepare for Trial or Hearing
03/16/2018      1   Marisa Lundin   Prepare for Trial or Hearing
03/16/2018    0.4   Marisa Lundin   Legal Research
03/15/2018    0.9   Marisa Lundin   Prepare for Trial or Hearing
03/15/2018    0.6   Marisa Lundin   Prepare for Trial or Hearing
03/15/2018    0.4   Marisa Lundin   Prepare for Trial or Hearing
03/15/2018    0.8   Marisa Lundin   Prepare for Trial or Hearing
03/13/2018    0.3   Marisa Lundin   Meeting
Sub-total     62

04/16/2018    0.8 Marisa Lundin     Prepare for Trial or Hearing
04/16/2018    0.2 Marisa Lundin     Miscellaneous
04/16/2018    1.2 Marisa Lundin     Review File or Docs
Sub-total     2.2

03/20/2018    1.4   Marisa Lundin   Review File or Docs
01/29/2018    1.5   Marisa Lundin   Review File or Docs
01/22/2018      5   Marisa Lundin   Investigation
01/19/2018    0.3   Marisa Lundin   Miscellaneous
12/20/2017    0.5   Marisa Lundin   Miscellaneous
12/20/2017   0.25   Marisa Lundin   Miscellaneous
12/08/2017   0.25   Marisa Lundin   Discovery
12/08/2017      7   Marisa Lundin   Discovery
12/07/2017    0.5   Marisa Lundin   Miscellaneous
12/07/2017      6   Marisa Lundin   Discovery
12/07/2017   0.25   Marisa Lundin   Discovery
12/06/2017      1   Marisa Lundin   Discovery
12/06/2017      1   Marisa Lundin   Discovery
12/06/2017      6   Marisa Lundin   Discovery
12/05/2017   0.25   Marisa Lundin   Correspondence
                 Case 1:16-cv-00283-DAD-JLT Document 123-3 Filed 03/08/19 Page 105 of 136

12/05/2017     2.5   Marisa Lundin   Discovery
12/04/2017     0.5   Marisa Lundin   Telephone Communication
12/03/2017       1   Marisa Lundin   Discovery
12/01/2017    0.25   Marisa Lundin   Telephone Communication
12/01/2017       8   Marisa Lundin   Discovery
11/30/2017       5   Marisa Lundin   Discovery
11/29/2017       1   Marisa Lundin   Telephone Communication
11/26/2017       4   Marisa Lundin   Document Review or Preparation
11/25/2017       5   Marisa Lundin   Discovery
11/24/2017       3   Marisa Lundin   Review File or Docs
11/24/2017       1   Marisa Lundin   Document Review or Preparation
11/21/2017    0.75   Marisa Lundin   Telephone Communication
11/16/2017       1   Marisa Lundin   Document Review or Preparation
11/13/2017       3   Marisa Lundin   Miscellaneous
11/13/2017    0.25   Marisa Lundin   Review File or Docs
11/12/2017       2   Marisa Lundin   Review File or Docs
11/10/2017    0.75   Marisa Lundin   Miscellaneous
11/09/2017    0.25   Marisa Lundin   Miscellaneous
11/09/2017       3   Marisa Lundin   Discovery
11/07/2017     6.5   Marisa Lundin   Miscellaneous
11/06/2017     0.5   Marisa Lundin   Miscellaneous
Sub-total    80.45


01/19/2018     0.3   Marisa Lundin   Miscellaneous
01/09/2018       2   Marisa Lundin   Document Review or Preparation
01/08/2018       4   Marisa Lundin   Document Review or Preparation
01/08/2018       2   Marisa Lundin   Discovery
01/07/2018       4   Marisa Lundin   Document Review or Preparation
01/06/2018     3.5   Marisa Lundin   Document Review or Preparation
01/05/2018       4   Marisa Lundin   Document Review or Preparation
12/20/2017    0.25   Marisa Lundin   Miscellaneous
12/14/2017     8.5   Marisa Lundin   Discovery
12/13/2017     1.5   Marisa Lundin   Discovery
11/20/2017     1.5   Marisa Lundin   Discovery
                    Case 1:16-cv-00283-DAD-JLT Document 123-3 Filed 03/08/19 Page 106 of 136

Sub-total       31.55

01/05/2018        0.5 Marisa Lundin      Miscellaneous
11/21/2017       0.25 Marisa Lundin      Review File or Docs
Sub-total        0.75

Total ML       176.95

                                      Maureen Keffer
04/08/2016        0.1 Maureen Keffer Telephone Communication
Sub-total         0.1

     3/17/16      0.8 Maureen Keffer Telephone Communication
03/17/2016        0.1 Maureen Keffer Correspondence
03/09/2016        0.1 Maureen Keffer Discovery
Sub-total           1

03/22/2016        0.6   Maureen Keffer   Document Review or Preparation
03/21/2016        0.7   Maureen Keffer   Document Review or Preparation
03/21/2016        0.2   Maureen Keffer   Correspondence
03/18/2016        0.4   Maureen Keffer   Investigation
03/17/2016        0.1   Maureen Keffer   Miscellaneous
03/07/2016        0.1   Maureen Keffer   Correspondence
03/04/2016        0.2   Maureen Keffer   N/A
03/03/2016        0.1   Maureen Keffer   Miscellaneous
03/02/2016        0.1   Maureen Keffer   Correspondence
03/02/2016        0.3   Maureen Keffer   Correspondence
03/01/2016        0.5   Maureen Keffer   Document Review or Preparation
03/01/2016        0.5   Maureen Keffer   Correspondence
02/26/2016        0.2   Maureen Keffer   Telephone Communication
02/26/2016        0.1   Maureen Keffer   Document Review or Preparation
02/25/2016        0.4   Maureen Keffer   Document Review or Preparation
02/24/2016        0.2   Maureen Keffer   Correspondence
02/23/2016        0.2   Maureen Keffer   Correspondence
02/19/2016        0.2   Maureen Keffer   Telephone Communication
               Case 1:16-cv-00283-DAD-JLT Document 123-3 Filed 03/08/19 Page 107 of 136

02/19/2016   1.7   Maureen Keffer   Document Review or Preparation
02/18/2016   0.2   Maureen Keffer   Correspondence
02/18/2016   0.1   Maureen Keffer   Correspondence
02/15/2016   0.6   Maureen Keffer   Correspondence
02/12/2016   0.2   Maureen Keffer   Correspondence
02/12/2016   0.2   Maureen Keffer   Correspondence
02/11/2016   1.8   Maureen Keffer   Document Review or Preparation
02/10/2016   3.3   Maureen Keffer   Document Review or Preparation
02/10/2016   0.4   Maureen Keffer   Telephone Communication
02/10/2016   0.3   Maureen Keffer   Telephone Communication
02/10/2016   0.3   Maureen Keffer   Correspondence
02/03/2016   2.7   Maureen Keffer   Document Review or Preparation
02/02/2016   0.2   Maureen Keffer   Correspondence
02/01/2016   0.3   Maureen Keffer   Correspondence
02/01/2016   1.3   Maureen Keffer   Document Review or Preparation
01/21/2016   0.1   Maureen Keffer   N/A
01/21/2016   0.2   Maureen Keffer   Correspondence
01/20/2016   0.1   Maureen Keffer   Correspondence
01/20/2016   0.3   Maureen Keffer   Correspondence
01/19/2016   0.2   Maureen Keffer   Correspondence
01/15/2016   0.1   Maureen Keffer   Correspondence
01/13/2016   0.2   Maureen Keffer   Correspondence
01/07/2016   0.5   Maureen Keffer   Telephone Communication
01/04/2016   0.2   Maureen Keffer   Correspondence
12/22/2015   1.4   Maureen Keffer   Document Review or Preparation
12/18/2015   0.1   Maureen Keffer   N/A
12/18/2015   0.1   Maureen Keffer   Correspondence
12/11/2015   1.5   Maureen Keffer   Document Review or Preparation
12/11/2015   0.5   Maureen Keffer   Legal Research
12/11/2015     2   Maureen Keffer   Document Review or Preparation
12/10/2015   0.1   Maureen Keffer   Correspondence
12/10/2015   2.5   Maureen Keffer   Document Review or Preparation
12/03/2015   0.5   Maureen Keffer   Review File or Docs
12/03/2015   0.4   Maureen Keffer   Review File or Docs
12/02/2015   0.2   Maureen Keffer   Correspondence
               Case 1:16-cv-00283-DAD-JLT Document 123-3 Filed 03/08/19 Page 108 of 136

12/02/2015   0.3   Maureen Keffer   Telephone Communication
11/30/2015   0.1   Maureen Keffer   Correspondence
10/22/2015   0.3   Maureen Keffer   Miscellaneous
10/22/2015   0.3   Maureen Keffer   Correspondence
10/21/2015   0.3   Maureen Keffer   Correspondence
10/19/2015   0.1   Maureen Keffer   Correspondence
10/16/2015     2   Maureen Keffer   Meeting
10/16/2015   5.3   Maureen Keffer   Travel Case-Related
10/15/2015   0.3   Maureen Keffer   Telephone Communication
10/15/2015   0.2   Maureen Keffer   Correspondence
10/15/2015   0.3   Maureen Keffer   Correspondence
10/14/2015   0.2   Maureen Keffer   N/A
10/14/2015   0.5   Maureen Keffer   Correspondence
10/14/2015   0.2   Maureen Keffer   Correspondence
10/13/2015   0.4   Maureen Keffer   Telephone Communication
09/24/2015   0.2   Maureen Keffer   N/A
09/08/2015   0.2   Maureen Keffer   Telephone Communication
08/19/2015   0.2   Maureen Keffer   Miscellaneous
08/19/2015   0.5   Maureen Keffer   N/A
08/19/2015   0.3   Maureen Keffer   Telephone Communication
08/19/2015   0.2   Maureen Keffer   Telephone Communication
08/14/2015   0.7   Maureen Keffer   Legal Research
08/14/2015   0.3   Maureen Keffer   Telephone Communication
08/13/2015   0.1   Maureen Keffer   Correspondence
08/13/2015   0.1   Maureen Keffer   Correspondence
08/12/2015   0.3   Maureen Keffer   Correspondence
08/12/2015   0.8   Maureen Keffer   Legal Research
08/12/2015   0.3   Maureen Keffer   Correspondence
08/12/2015   0.5   Maureen Keffer   Telephone Communication
08/12/2015   0.1   Maureen Keffer   Telephone Communication
08/12/2015   0.1   Maureen Keffer   Telephone Communication
08/10/2015   0.2   Maureen Keffer   Miscellaneous
08/06/2015   0.5   Maureen Keffer   Meeting
08/06/2015   1.3   Maureen Keffer   Meeting
08/06/2015   0.1   Maureen Keffer   Correspondence
               Case 1:16-cv-00283-DAD-JLT Document 123-3 Filed 03/08/19 Page 109 of 136

08/06/2015     5   Maureen Keffer   Travel Case-Related
08/05/2015   0.6   Maureen Keffer   Document Review or Preparation
08/05/2015   0.8   Maureen Keffer   Document Review or Preparation
08/05/2015   0.2   Maureen Keffer   Correspondence
08/04/2015   0.2   Maureen Keffer   Correspondence
08/04/2015   0.2   Maureen Keffer   Correspondence
08/03/2015     1   Maureen Keffer   Document Review or Preparation
08/03/2015   0.2   Maureen Keffer   N/A
08/03/2015   0.2   Maureen Keffer   Correspondence
08/03/2015   0.3   Maureen Keffer   Correspondence
07/31/2015   0.2   Maureen Keffer   Miscellaneous
07/31/2015   0.3   Maureen Keffer   Miscellaneous
07/31/2015   0.2   Maureen Keffer   Miscellaneous
07/30/2015   0.2   Maureen Keffer   Correspondence
07/28/2015   0.3   Maureen Keffer   Meeting
07/28/2015   1.7   Maureen Keffer   Miscellaneous
07/23/2015   0.3   Maureen Keffer   Meeting
07/22/2015   0.2   Maureen Keffer   Correspondence
07/22/2015   0.2   Maureen Keffer   Miscellaneous
07/21/2015   0.6   Maureen Keffer   Miscellaneous
07/21/2015   0.2   Maureen Keffer   Correspondence
07/21/2015   0.1   Maureen Keffer   Miscellaneous
07/21/2015   0.2   Maureen Keffer   Correspondence
07/17/2015   1.3   Maureen Keffer   Correspondence
07/16/2015   0.5   Maureen Keffer   Correspondence
07/15/2015   0.6   Maureen Keffer   Correspondence
07/15/2015   0.5   Maureen Keffer   Correspondence
07/15/2015   0.2   Maureen Keffer   N/A
07/14/2015   0.3   Maureen Keffer   Correspondence
07/14/2015   1.5   Maureen Keffer   Correspondence
07/14/2015   0.2   Maureen Keffer   Telephone Communication
07/14/2015   0.5   Maureen Keffer   Correspondence
06/25/2015   0.2   Maureen Keffer   Telephone Communication
06/24/2015   0.2   Maureen Keffer   N/A
06/24/2015   0.7   Maureen Keffer   Correspondence
               Case 1:16-cv-00283-DAD-JLT Document 123-3 Filed 03/08/19 Page 110 of 136

06/24/2015   0.3   Maureen Keffer   Miscellaneous
06/23/2015   0.2   Maureen Keffer   Telephone Communication
06/19/2015   0.1   Maureen Keffer   Correspondence
06/17/2015   0.5   Maureen Keffer   Investigation
06/17/2015   0.5   Maureen Keffer   Meeting
06/08/2015   0.3   Maureen Keffer   Correspondence
06/05/2015   0.5   Maureen Keffer   Miscellaneous
06/05/2015   0.1   Maureen Keffer   Investigation
06/02/2015   0.6   Maureen Keffer   Miscellaneous
06/02/2015     1   Maureen Keffer   Investigation
06/01/2015   0.4   Maureen Keffer   Investigation
06/01/2015   0.3   Maureen Keffer   Telephone Communication
05/29/2015   0.1   Maureen Keffer   Telephone Communication
05/28/2015   0.2   Maureen Keffer   Telephone Communication
05/26/2015   0.2   Maureen Keffer   Telephone Communication
05/26/2015   0.1   Maureen Keffer   Telephone Communication
05/26/2015   0.3   Maureen Keffer   Investigation
05/26/2015   0.3   Maureen Keffer   Correspondence
05/26/2015   0.2   Maureen Keffer   Telephone Communication
05/22/2015   0.3   Maureen Keffer   Telephone Communication
05/20/2015   0.5   Maureen Keffer   Correspondence
05/20/2015   0.2   Maureen Keffer   Correspondence
05/20/2015   0.4   Maureen Keffer   Negotiation
05/19/2015   1.5   Maureen Keffer   Legal Research
05/19/2015   0.8   Maureen Keffer   Investigation
05/19/2015   0.1   Maureen Keffer   Correspondence
05/19/2015   0.2   Maureen Keffer   Correspondence
05/18/2015     1   Maureen Keffer   Legal Research
05/18/2015   0.4   Maureen Keffer   Telephone Communication
05/18/2015   0.8   Maureen Keffer   Correspondence
05/18/2015   0.3   Maureen Keffer   Document Review or Preparation
05/18/2015   0.2   Maureen Keffer   Telephone Communication
05/15/2015   0.5   Maureen Keffer   Correspondence
05/15/2015   0.2   Maureen Keffer   Correspondence
05/15/2015   0.7   Maureen Keffer   Legal Research
                Case 1:16-cv-00283-DAD-JLT Document 123-3 Filed 03/08/19 Page 111 of 136

05/15/2015    0.1   Maureen Keffer   Telephone Communication
05/08/2015    1.5   Maureen Keffer   Correspondence
05/08/2015    0.2   Maureen Keffer   Telephone Communication
05/06/2015    0.2   Maureen Keffer   Investigation
05/06/2015    0.1   Maureen Keffer   Correspondence
Sub-total    84.2

Total MK     85.3

                                Rebecca Buckley-Stein
03/28/2017    0.5   Rebecca Buckleystein
                                    Telephone Communication
03/28/2017    0.1   Rebecca Buckleystein
                                    Telephone Communication
03/24/2017    0.1   Rebecca Buckleystein
                                    Miscellaneous
03/23/2017    0.2   Rebecca Buckleystein
                                    Miscellaneous
03/22/2017    0.3   Rebecca Buckleystein
                                    Telephone Communication
02/24/2017    0.5   Rebecca Buckleystein
                                    Telephone Communication
02/14/2017   0.65   Rebecca Buckleystein
                                    Document Review or Preparation
02/14/2017    0.5   Rebecca Buckleystein
                                    Telephone Communication
02/14/2017    0.5   Rebecca Buckleystein
                                    Review File or Docs
01/24/2017    0.1   Rebecca Buckleystein
                                    Correspondence
12/20/2016    0.1   Rebecca Buckleystein
                                    Correspondence
12/20/2016    0.3   Rebecca Buckleystein
                                    Document Review or Preparation
12/12/2016    0.2   Rebecca Buckleystein
                                    Miscellaneous
11/04/2016    0.2   Rebecca Buckleystein
                                    Correspondence
11/03/2016      4   Rebecca Buckleystein
                                    Discovery
11/02/2016    3.2   Rebecca Buckleystein
                                    Discovery
11/02/2016   5.25   Rebecca Buckleystein
                                    Discovery
11/01/2016    0.5   Rebecca Buckleystein
                                    Telephone Communication
10/31/2016    0.5   Rebecca Buckleystein
                                    Discovery
10/25/2016    0.3   Rebecca Buckleystein
                                    Correspondence
10/25/2016    0.2   Rebecca Buckleystein
                                    Correspondence
Sub-total    18.2

10/06/2016   0.75 Rebecca Buckleystein
                                  Legal Research
10/06/2016    0.5 Rebecca Buckleystein
                                  Document Review or Preparation
                  Case 1:16-cv-00283-DAD-JLT Document 123-3 Filed 03/08/19 Page 112 of 136

10/05/2016     0.25   Rebecca Buckleystein
                                      Telephone Communication
10/05/2016      0.5   Rebecca Buckleystein
                                      Telephone Communication
09/28/2016      0.2   Rebecca Buckleystein
                                      Correspondence
09/27/2016      0.5   Rebecca Buckleystein
                                      Telephone Communication
Sub-total       2.7

08/05/2016      0.1   Rebecca Buckleystein
                                      Correspondence
07/14/2016      0.2   Rebecca Buckleystein
                                      N/A
07/13/2016     0.75   Rebecca Buckleystein
                                      Travel Case-Related
07/13/2016      0.5   Rebecca Buckleystein
                                      N/A
07/13/2016      1.5   Rebecca Buckleystein
                                      Meeting
07/13/2016      0.5   Rebecca Buckleystein
                                      Telephone Communication
07/13/2016        1   Rebecca Buckleystein
                                      Travel Case-Related
07/12/2016      0.5   Rebecca Buckleystein
                                      Discovery
07/12/2016      0.2   Rebecca Buckleystein
                                      Correspondence
07/11/2016      0.3   Rebecca Buckleystein
                                      Telephone Communication
Sub-total      5.55

10/19/2016      0.5 Rebecca Buckleystein
                                    Document Review or Preparation
06/23/2016        1 Rebecca Buckleystein
                                    Prepare for Trial or Hearing
06/10/2016     0.25 Rebecca Buckleystein
                                    Correspondence
Sub-total      1.75

Total RBS      28.2

                                     Sahar Durali
09/28/2017      0.5   Sahar Durali      Correspondence
05/01/2017      0.4   Sahar Durali      Document Review or Preparation
      3/8/17    0.4   Sahar Durali      Discovery
03/01/2017      1.1   Sahar Durali      Discovery
Sub-total       2.4

03/20/2017      6.5 Sahar Durali        Discovery
03/14/2017      0.3 Sahar Durali        Correspondence
03/10/2017        1 Sahar Durali        Discovery
                Case 1:16-cv-00283-DAD-JLT Document 123-3 Filed 03/08/19 Page 113 of 136

03/09/2017      2   Sahar Durali   Document Review or Preparation
03/07/2017    2.5   Sahar Durali   Document Review or Preparation
03/06/2017    0.6   Sahar Durali   Discovery
02/28/2017    1.7   Sahar Durali   Document Review or Preparation
02/14/2017    0.9   Sahar Durali   Document Review or Preparation
Sub-total    15.5

02/27/2017    0.6   Sahar Durali   Document Review or Preparation
02/22/2016    0.6   Sahar Durali   Document Review or Preparation
08/27/2015    0.6   Sahar Durali   Document Review or Preparation
08/24/2015    0.4   Sahar Durali   Document Review or Preparation
08/19/2015    0.8   Sahar Durali   Telephone Communication
08/06/2015    2.1   Sahar Durali   Meeting
Sub-total     5.1

Total SD      23
                          Case 1:16-cv-00283-DAD-JLT Document 123-3 Filed 03/08/19 Page 114 of 136

Activity Details



finalize ps and as for default                                              Default Judgment
default
default
default
default prove up
Gallardo default
defalut judgment ps and as
default judgement
Declaration in Support of Default
default judgment prep
Review, audit and revise Exh 20 PAGA penalties Gallardo Default and trial
PAGA Exhbit
draft default judgment prove up Gallardo Defts
default judgment prep
review PAGA worker list for trial exhibit
trial and default prep
Prepare Summary Exhibits for Trial
counsel call and prep of exhibits for trial and default
Trial prep and default dec
prepare PAGA Summary Exhibit
trial prep
default judgment decs
Exhibit List for damages and Default judgment
dec fror default and identification of docs for pretrial
dec ISO default judgment
call with Sharada re Factual summaries for default
Court entry of Default re Gallardos


trial prep meeting with co counsel                                          Pre-Trial Conf
coordinate trial planning meeting
emails re trial prep meeting
                          Case 1:16-cv-00283-DAD-JLT Document 123-3 Filed 03/08/19 Page 115 of 136

Pre Trial Confernence, prep and debrief
pre trial conference prep
prep for pre trial conf
pre trial conf statement
pre trial conf statement
Revise pre trial conf statement
pretrial statement
damages calcs and pre trial statement
meet and confer re pre trial staement
draft of joint pre trial conference statement
court call invoice
attend CSC and travel
scheduling report conference and followup discussion
emails and prep re meet and confer for scheduling conf
court call hearing and travel to office to take call




followp with Randy Rumpf                                              Settlement Conf
settlment conference
prep for settlment conf
settlemn conf statement
settlement conference statement
email re settlement conference
call with co counsel, draft demand letter
review files and calculate demand
cocounsel call and followo
filed stmnt and received and reviewed orders from Court
settlement conf statement
Settlement conf statement
settlement conf statement
revise settlement conf statement
draft settlement conf statement
Order continuing Settlement Conference to December
emails re settleement conf
                           Case 1:16-cv-00283-DAD-JLT Document 123-3 Filed 03/08/19 Page 116 of 136

check dates of settlement conference email co counsel


forrward and depo trans for summarization                                Depos
forward depo, disc re filing
Hardeep Kaur depo
emiails re interpreter
Pawan Kooner depo and debrief
Nawan Kooner depo prep
prep for Kooner and Kaur depos
amended depo notices
stip re depositions of PKooner and HKaur
stip re depositions of PKooner and HKaur
amended desposition notices of Kaur and P Kooner
emails and calendaring of new depo dates
emails, phone calls and followup re Kaur and P Kooner depos
Depositions
Hardeep Kooner and Pawan Kaur depo prep
depo prep and tcs
depo notices and rev insp demand
discussin re impact of sanctions order on depos
Depo prep Hardeep
Depo prep Pawan
prep for Kooner and Kaur depos
emails re status of depos, confirmed resched of depos
depo prep and commun with co counsel re motion for sanctions
depo notices
review docs and process dep payment
Kooner depo, prep and travel
depo prep kooner
prep for kooner depo
prep for Kooner Depo
prep for kooner continued deposition
emails and prep for Kooner depo
emails re depos setting and possible extension of the discovery cut of
                          Case 1:16-cv-00283-DAD-JLT Document 123-3 Filed 03/08/19 Page 117 of 136

Rosales deposition
prep for Blanca Rosales depo
prep for Blanca Rosales depo
prep for Blanca Rosales depo
logisitcs re depos
emails re depositions
inquiry from deponent


order received extending discovery cut off                            Other Discovery
stip to modify scheduling order
email to RRumph re stipulation
depositins and computer inspections
responses to deft Interrogs
edit to interrog responses
tc Marissa, review of discovery and case dev
prelim review of fact summary and rog responses
respnd to email about discovery responses
file review and tc with ML re discovery responses
stip re extension of discovery cut off
sanctions motion
review and edit motion for sanctions re Gallardos
review of discovery responses
call with ML and MP and prep
pawan and hardeep responses
discovery issues
tc with Marissa and file review
discovery re Gallardos
commun re strategy on extending disc
review stip re extension of discovery cutoff
form rogs
review and approve draft joint discovery statement
review ntc from court email MP re 4/4 appearance
emails re stipulation
court continued mtn to compel
                           Case 1:16-cv-00283-DAD-JLT Document 123-3 Filed 03/08/19 Page 118 of 136

review emails re motion to compel
emails and discusion re motion to compel
RFP drafts for Pawan and Hardeep
email re OC and 2699 app
followup re discovery and OC access to list serve
call with RBS, MP and SM
edits to mid discovery statement
call with MP and RBS, call with OC
reviewed discovery and email re new Defendants, edit proposed stipualation
tc co counsel
file revew re new defendants
final edit, proof of Rule 26 disclosrue
email re Rule 26 disclosure
Rule 26 Disclosure
review drfat of initial disclosures
call
set up call re disclosures
emails and revew of draft disclosures
Kooner RFP and Interrog
reiview KCC edits, make revisions
review and approve default letter
updates re defaults and filings


case conference                                                              Misc court
Notices from court
review of notice of acceptance of Magist


followup re DLSE investigation                                               Draft Complaint / early litigation / PAGA letters
emails to and from Fausto and cc re DLSE hearing
review LC order produced by DEFT
revew amended complaint dec and motion to amend, emails
call re discovery and revision to complaint
revisions to complaint
                                  Case 1:16-cv-00283-DAD-JLT Document 123-3 Filed 03/08/19 Page 119 of 136

       Review draft complaint, then meet with co counsel re revision
       file revivew and request for case update




ndin
       Review and edit attorney declaration and adding citations to p's and a's                    Default Judgment
       Reviewing docs produced by Gallardo / KCCI / Kooner for p's and a's
       Emails and instructions to staff re: signatures on client decs for prove up hearing
       Reviewing depositions and drafting fact section
       Drafting and edits to fact section for prove up hearing p's and a's, includes record review for citations
       Drafting fact section for prove up hearing p's and a's, includes record review for citations
       Emails with co counsel re: prove up hearing
       Drafting fact section outline for p's and a's and emails with CLR editing it
       Reviewing declarations w / Plaintiffs Lucia and Antonio Torres and getting sigantures
       Call with co counsel re prove up hearing and follow up emails
       Emails with co counsel and CLR re prove up hearing
       Edits to MIranda dec for prove up and sending to translator
       Final edits to Mirandas' client decs for prove up hearing, emailing to translator and instructions to staff
       Emails to CLR and co counsel re Prove Up Declarations and status conference update
       Edits to decs, meeting with staff re client signatures on decs for prove up
       Edits to Maria Teresa's declaration for prove up hearing and instructions to Fausto
       Drafting Maria Teresa's declaration and sending to translator
       Decs to translator
       Texts and TC to Fausto re: signature from Ezequiel for declaration and follow up questions to Francisco
       Final edits to Francisco Viera's dec plus follow up questions to client
       Coordinate with Fausto re: Ezequiel's signature on declaration
       Edits to Ezequiel Aguilar from Marco's draft, finalizing and sending to translator
       Discussing final edits to Marco on declarations for prove up and uploading all documents
       Updating decs for Crew 1 after client meeting
       Emails checking in on motion to withdraw, updating team on client meeting re declarations, setting up calls
       Reviewing and sorting files in prep of group client meeting
       In person meeting with co-counsel in Arvin with Crews 1 and 2
       Emails with transcriber re declarations
                           Case 1:16-cv-00283-DAD-JLT Document 123-3 Filed 03/08/19 Page 120 of 136

Incorporating edits into declarations for prove up hearing
Instructions to staff and clarifying questions to plaintiffs re decs for prove up hearing
Drafting decs for remainder of clients and circulating for review
Drafting declarations for Maria de Jesus and Artemio Santiago
Editing declarations for Lucia Torres, Lucaria Tenorio; drafting decs for Carlos Pedro, Cristino Santiago
Meeting with Fausto re: questions to clients re declarations for prove up hearing
Finalize drafts of declarations for Crew I and 2 and email co-counsel for edits
Researching requirements for prove up hearing
Legal research: reviewing past order granting default judgment from Eastern District
Draft Lucaria Tenorio's dec for prove up hearing
Drafting questions for clients confirming facts to go into declarations for prove up hearing
Drafting Lucia Torres' declaration for prove up hearing
Scheduling declarations for prove up hearing with Fausto; email to CLR and Marco re scheduling


Edits to joint status conf statement and emails re witness and exhibit list             Pre-Trial Conf
Additional emails with co counsel and CLR re: joint conference statement and witness list
Cumulative time spent reviewing drafts of Joint Conference Statement, Exhibit and Witness list


File review to analyze need for supplemental interrogatories                           Other Discovery
Migrating jump drive docs to DropBox from inspection of Gallardo computers
Inspection of Gallardo's computer with forensic IT expert, includes travel and document preparation
Emails re: computer inspection of Gallardo computer on 1/21
Emails to co-counsel and instructions to Fausto re: declarations
Emails w/ co counsel re: spoilation letter
Call to Randy re: extension
Interrogatories and preparing for delivery
Email re: discovery
Interrogatories and RFPDs
TC to Marco
Final draft of interrogatories for review
Instructions to staff re: verification from clients
Drafting and editing RFPDs
Emails with Marco re: discovery
                           Case 1:16-cv-00283-DAD-JLT Document 123-3 Filed 03/08/19 Page 121 of 136

RFPDs and doc preparation
Call with Marco about discovery responses
Drafting interrogatory responses / RFPDs
TCs to Randy re: extension to Dec. 8th
Drafting and editing interrogatories and RFPDs
Drafting interrogatory responses and formatting
TC and notes re interrogatories with CLR
Doc review and drafting set one interrogatory responses
Doc review and drafting set one interrogatory responses
File review and discovery prep
Reviewing Kooner's doc production
TCs with CLR to discuss upcoming deadlines
Coordinating delivery of Stip to Extend Discovery Deadline
Coordinating delivery of Motions for Sanctions
Notes to file
Edits to motion for sanctions
Emails / texts coordinating call; notes on task assignments
Call with Kooner's counsel for discovery extension
Compiling interrogatory (set one) responses
Emails to team; instructions to Fausto; review of interrogatories
Check in call with CLR




Emails re-scheduling depos of Hardeep and Pawan                                           Depos
Final prep for Hardeep; Emails re interpreter for Hardeep's depo, emails re: canceling depos and re-scheduling;
Prep for Hardeep depo / emails / calls re noticing depos and interpreter
Depo prep for second chairing for Pawan
Deposition prep - Hardeep Kaur
Deposition prep - Hardeep Kaur
Depo prep - Hardeep Kaur
Call with Fausto re: depositions
Gabriel Gallardo deposition in Bakersfield, includes travel
Prep for depos
File review and prep for depos
                                 Case 1:16-cv-00283-DAD-JLT Document 123-3 Filed 03/08/19 Page 122 of 136



      Emails with co-counsel re: settlement                                         Settlement Conf
      Edits to settlement conference statement




fer
      TC w marco p re contact info for Ds for meet and confer                       Pre-Trial Conf


      TC w co co re discovery planning, r26saconference, etc.                       Other Discovery
      emails w co co re discovery planning call
      email co co re discovery planning call


      emails w MP re amended complaint, 226 letters, review amended complaint       Draft Complaint / early litigation / PAGA letters
      review draft first amended complaint, email MP
      emails w MP re 226 letters and amended complaint
      review PRA request results, email to SV for filing
      draft case note followup from call w co co
      email w Deborah from M&M re service of complaint
      emails w SV re letter, payment for PRA request
      review, print sign, give to CB litigation exp request for PRA request costs
      emails w co co re service on defendants
      PRA request response from DLSE, email SV to get help w/ making payment
      review filed complaint, summons
      emails w MP re amended PAGA letter and 2810 notice to Kooner
      TC w MP re state vs federal filing
      accept CLR changes to complaint, email co co
      accept changes, make MM edits to complaint, email to Co Co
      emails w MM re complaint edits
      email co co re complaint and press
      TC w MP re draft complaint, sending out to group of co co,
                           Case 1:16-cv-00283-DAD-JLT Document 123-3 Filed 03/08/19 Page 123 of 136

review, edit complaint draft from MM
TC and followup chat w JenEece re PRA request
emails w SD re PRA request
emails w MP re: facts supporting inclusion of defendants in complaint
emails w Marco P re amending PAGA notice, Lucia's end date
emails w MM, CLR, MP re ND and SD cases re: class cert for PAGA cases in fed court
edit draft complaint
edit complaint to incorp new facts from cls, adjust c/as for Ds
TCs w FS re questions for clients re complaint facts
TC w Marco P re his conv w/ Lucia re: roles of Manuel and Gabriel G.
email FS w questions to confirm w clients for complaint
edit draft complaint / CLR comments and edits
emails w Letty (law intern) re PRA request draft
TC and emails w Letty (law intern) re: PRA request to dlse re flc licensing info
edit draft complaint, email to co co for call tomorrow
emails re scheduling conf call w co co
emails w co co re conf call
email MM, BB, EZ re PRA request to dlse
emails w co co re: case update, organizing call
emails from SD, CLR re case status, call
email SD re PRAR for KCC flc license
emails w MP, review SOS request form
TC w co co (MP) re complaint draft and theories of liability for each D
emails w co co re complaint and call to discuss
review complaint draft, email co co re scheduling call to discuss
email w co co re coco agreement. sign, scan send final agreement
emails w co co re complaint draft
continue editing draft complaint, email to co co
review AWPA outline, begin to ID causes of action for complaint
edit draft complaint
emails w co co re complaint
edit draft complaint
gather docs for Sylvia to file
meet w Sylvia for filing
forward docs to co co
                          Case 1:16-cv-00283-DAD-JLT Document 123-3 Filed 03/08/19 Page 124 of 136

TC w Marco Palau re complaint drafting, paga letters
emails w MP re call to discuss case
review co counseling agreement, edit, email to MM. emails w MP
emails w FS re confirming client list
emails w CLR, MM, et al re: co counseling, PAGA letters
email crla co couns re co couns agreement w MP
meet w clients and potential co counsel
pick up rental car and drive Oakland to Arvin for cl meeting
TC w Marco Palau and Luis from M&M re cl meeting tomorrow
more texts w FS, MP re cl meeting tom. emails w mm
texts w FS re new group of workers, emails w MM re co couns
TC from Socorro Lopez
more emails w Marco Palau. texts w FS re friday cl meeting
email Marco Palau
TC w Marco Palau and email MM
TC w FS re new gallardo workers called him
TC w FS re cls signing fee waivers
update case notes
email SD re: update PAGA letter. Search for PAGA letter on onedrive
TC w LMB re fed vs state court
TC w SD re: updated paga letter
research mechanics lien
TC w John Mitchell/KC DA's office
email w John Mitchell from DAs office
emails w Gina Hester re crim inv unit
TC from SL, email
email LTF re bounced check, investig CC 1719
IMs w Fausto re Kooner addresses
TC w jeremiah wood
TC to Jeremiah Wood, LM
TC to SL from lab comm, LM
review notes from thurs cl meeting
debrief w SD
Meet with clients
email w Jaime B re DA in charge of Gallardo case
                          Case 1:16-cv-00283-DAD-JLT Document 123-3 Filed 03/08/19 Page 125 of 136

Drive Oakland - Arvin to meet w cls
Edits to draft complaint, answer LM questions
Meet w LM to discuss complaint
emails w DA re call to discuss case
email w Jaime Barragan / DOL re Ezequiel Aguilar
email from DOL, fwd to FS re complaint filed by Ezequiel A?
review draft complaint
emails w FS, SD re meeting w cls Thursday
email DA's office contact
emails w SD, LMB, FS re meeting w cls on Thurs
IMs w Lizbeth re complaint
Email sample complaints to LM, assign complaint draft
IM w LM re drafting complaint
emails w FS re info on prev cls v Gallardo
meet w LM to discuss memo
review, edit, comment on LM memo re LC 243. email back
discuss LC 243 assignment w LM
email SL from DLSE re case update
meet w LM to discuss memo on LC 234
talk w LM about updates on research
Fwd PAGA letter to Socorro L/DLSE
scan and upload PAGA letter
email Randy Rumph/ counsel for Kooner re PAGA letter
finalize, print, mail LWDA letters.
review edits to PAGA letter from MM, incorp into draft, email MM
Edit PAGA letter, email to LM
review, edit draft 226 letter, email fs
TC w FS re corrected 226 letter
emails w FS re 226 letter, cls work schedules and wages owed
Review, edit PAGA letter. email edits to LM
TC w FS re: management of contact w clients, PAGA letter
meet w LM to discuss edits to PAGA letter
tc w FS re new intakes, details re employers to name
TC w FS re cl statements of facts
draft LWDA letter
                           Case 1:16-cv-00283-DAD-JLT Document 123-3 Filed 03/08/19 Page 126 of 136

draft cl statement of facts. email to fs
TC w FS re new intakes v gallardo and kooner
email MM re lwda letter
investigation of D Kooner (internet)
meet w LM - assign memo re Lab code 243
emails w SL re DLSE investigators contacting our cls
meet w Lizbeth re: investigating defendants
email from lexis re new judgment v gabriel gallardo and nazar kooner
discuss case and research assignment re defendants w Lizbeth
compile research on possible defendants
Review notes, organize invesgitation tasks re: different employer individuals and entities
TC w Socorro L
tc to SL at DLSE. lm
exchange vms w Socorro L re: collab w LC on case
TC w opp counsel
N/A
review info on opp counsel Randy Rumph
email Socorro L
TC w Socorro L from Bfield DLSE.
TC w Jaime Barragan (DOL) and VM for Socorro Lopez
Emails w FS re Pascuala Saucedo. updated demand to Kooner.
more emails w Kooner re payment, consulting attorney
Emails w Kooner re: payment offer
Research FLC laws for causes of action against gallardo, kooner, etc
Search for judgments against Gallardo et al
chat w FS re: convo w clients. they want all wages and penalties / if not, willing to go to court
emails w Nazar Kooner re: who hired workers / who was foreman
initial research on poss causes of action v kooner and gallardo
TC w MM re: grower strict liab / enforcement through LC vs lawsuit
recalc demand, email to Kooner
review flc license docs sent by Kooner
TC from Nazar Kooner re: FLC license and cls demand
edit demand letter to kooner
emails w FS
Research LC FLC license requ and liability for grower. Look up Gallardo in FLC database. NOt there.
                                    Case 1:16-cv-00283-DAD-JLT Document 123-3 Filed 03/08/19 Page 127 of 136

        TC to Nazar Kooner, left message
        edit demand letter to kooner and review wage claims
        Chat and TC w FS re wage claims
        search for gallardo / kern county cultivation in flc license database
        Review case note from FS. Email re 226 letter




Stein
        Phone call to Blanca Rosales                                                       Depos
        Phone call to Blanca Rosales
        Discussion about calling Blanca Rosales
        Search for Blanca Rosales phone number
        Phone call with Cynthia Rice
        Telephone call with Co counsel Marco
        Edit Depo NOtice and Doc Demand for Kern County CUltivation
        Phone call with Marco Palau co counsel
        Reviewed Marco's draft of Deposition Notice with Doc Demands on Kern Cultivation
        Email to marco Palau re: depostion scheduling
        Email to co counsel Marco Palau
        Reviewed Deposition notice and doc demand from marco
        Email with CO counsel
        Email to co counsel Marco Palau
        Deposition of Nazar Singh Kooner
        Preparation for Deposition of Nazar Singh Kooner
        Deposition of Ponciano Mejia
        Phone call with Marco Palau PAI on case
        Prepare for deposition on 11/1/2016
        Emails regarding rescheduling of Kooner Deposition
        Coordinating dates for Deposition in case


        Research Labor Commissioner Claims against Kooner and Gallardo                     Draft Complaint / early litigation
        Draft of Stipulation to Extend time for AMended Complaint
                           Case 1:16-cv-00283-DAD-JLT Document 123-3 Filed 03/08/19 Page 128 of 136

Call with Todd, Counsel for Gallardo defendent
Conference call with co counsel
Emails with co counsel
Phone call with Marco Palau PAI on case


email asking pauline and sylvia to file paperwork received by mail                     Other Discovery
Rule 26 disclosures - email with co cousel
Travel from Arvin to Bakersfield
Post-meeting phone call with Marco co counsel
Meeting with Clients
Pre-client meeting call with Marco co-counsel on this case
travel from delano to Arvin California
working with Sylvia on calendaring response for interrogatories
Email to Marisa and Email to Marco re: Wednesday night meeting at 7pm in Arvin
Phone call with Marco Co Counsel


Edited Meet and Confer letter to Egland                                                Pre-Trial Conf
Prepare for Court Call - 06.23.2016 Conference call
Scheduling conference with defense counsel




correspondence about getting gallardos signature                                         Other Discovery
review discovery in case
working with PL to finalize discovery
touch bases with Marco re discovery, look over discovery files, discussions with RB re same


Tenorio Depo and depo catch up                                                         Depos
following emails on csae
deposition reading
                           Case 1:16-cv-00283-DAD-JLT Document 123-3 Filed 03/08/19 Page 129 of 136

Review Blanca Rosales Depo
review depos
review Kooner depos
review depo transcripts
Calls with Marco re service of Depo notices and discussion w Gloria re same


review complaint                                                              Draft Complaint / early litigation
Prep/send PRA
prepare PAGA letter
preparing LWDA letter
LWDA Letter/LAP
Meeting with clients and drive to and from Lamont
                            Case 1:16-cv-00283-DAD-JLT Document 123-3 Filed 03/08/19 Page 130 of 136



               Totals for all attorneys
Default Judgment                          132.33
Pre-Trial Conf                             28.55
Settlement Conf                            36.75
Depos                                      143.6
Misc court                                   1.2
Other Discovery                            117.9
Draft Complaint / early litigation          97.8
Total Hours Claimed by CRLA:              558.13


               Totals for Cynthia Rice
Default Judgment                           70.33
Pre-Trial Conf                              24.5
Settlement Conf                               36
Depos                                      78.35
Misc court                                   1.2
Other Discovery                             28.5
Draft Complaint / early litigation           5.8
Total Hours Claimed by Rice:              244.68

               Totals for Marisa Lundin
Default Judgment                              62
Pre-Trial Conf                               2.2
Settlement Conf                             0.75
Depos                                      31.55
Misc court                                     0
Other Discovery                            80.45
Draft Complaint / early litigation             0
Total Hours Claimed by Lundin:            176.95

            Totals for Maureen Keffer
Default Judgment                              0
                           Case 1:16-cv-00283-DAD-JLT Document 123-3 Filed 03/08/19 Page 131 of 136

Pre-Trial Conf                                 0.1
Settlement Conf                                  0
Depos                                            0
Misc court                                       0
Other Discovery                                  1
Draft Complaint / early litigation            84.2
Total Hours Claimed by Keffer:                85.3

           Totals for Rebecca Buckley-Stein
Default Judgment                                 0
Pre-Trial Conf                                1.75
Settlement Conf                                  0
Depos                                         18.2
Misc court                                       0
Other Discovery                               5.55
Draft Complaint / early litigation             2.7
Total Hours Claimed by RBS:                   28.2

               Totals for Sahar Durali
Default Judgment                                 0
Pre-Trial Conf                                   0
Settlement Conf                                  0
Depos                                         15.5
Misc court                                       0
Other Discovery                                2.4
Draft Complaint / early litigation             5.1
Total Hours Claimed by Durali:                 23
Case 1:16-cv-00283-DAD-JLT Document 123-3 Filed 03/08/19 Page 132 of 136
Case 1:16-cv-00283-DAD-JLT Document 123-3 Filed 03/08/19 Page 133 of 136
                     Case 1:16-cv-00283-DAD-JLT Document 123-3 Filed 03/08/19 Page 134 of 136




ion / PAGA letters
Case 1:16-cv-00283-DAD-JLT Document 123-3 Filed 03/08/19 Page 135 of 136
Case 1:16-cv-00283-DAD-JLT Document 123-3 Filed 03/08/19 Page 136 of 136
